Exhibit 10.1

EXECUTION VERSION

$80,000,000 SENIOR SECURED CREDIT FACILITIES

CREDIT AGREEMENT

dated as of July 3, 2012,

among

ULTRA CLEAN HOLDINGS, INC.,

as Holdings,

ULTRA CLEAN TECHNOLOGY SYSTEMS AND SERVICE, INC.,

as the Term Borrower and as a U.S. Revolving Borrower,

AMERICAN INTEGRATION TECHNOLOGIES LLC,

as a U.S. Revolving Borrower,

ULTRA CLEAN ASIA PACIFIC PTE. LTD.

as the Singapore Borrower,

THE SEVERAL LENDERS FROM TIME TO TIME PARTIES HERETO,

and

SILICON VALLEY BANK,

as Administrative Agent, Issuing Lender, Swingline Lender and Sole Bookrunner

SILICON VALLEY BANK AND U.S. BANK NATIONAL ASSOCIATION

as Joint Lead Arrangers

U.S. BANK NATIONAL ASSOCIATION

as Syndication Agent



--------------------------------------------------------------------------------

Table of Contents

 

 

          Page  

SECTION 1

  

DEFINITIONS

     2   

1.1

  

Defined Terms

     2   

1.2

  

Other Definitional Provisions

     42   

SECTION 2

  

AMOUNT AND TERMS OF COMMITMENTS

     42   

2.1

  

Term Commitments

     42   

2.2

  

Procedure for Term Loan Borrowing

     43   

2.3

  

Repayment of Term Loans

     43   

2.4

  

Revolving Commitments

     44   

2.5

  

Procedure for Revolving Loan Borrowing

     45   

2.6

  

Swingline Commitment

     45   

2.7

  

Procedure for Swingline Borrowing; Refunding of Swingline Loans

     46   

2.8

  

Overadvances

     47   

2.9

  

Fees

     48   

2.10

  

Termination or Reduction of Revolving Commitments, L/C Commitments

     48   

2.11

  

Optional Loan Prepayments

     49   

2.12

  

Mandatory Prepayments

     50   

2.13

  

Conversion and Continuation Options

     51   

2.14

  

Limitations on Eurodollar Tranches

     51   

2.15

  

Interest Rates and Payment Dates

     52   

2.16

  

Computation of Interest and Fees

     52   

2.17

  

Inability to Determine Interest Rate

     52   

2.18

  

Pro Rata Treatment and Payments

     53   

2.19

  

Illegality; Requirements of Law

     56   

2.20

  

Taxes

     58   

2.21

  

Indemnity

     61   

2.22

  

Change of Lending Office

     62   

2.23

  

Substitution of Lenders

     62   

2.24

  

Defaulting Lenders

     63   

2.25

  

Joint and Several Liability of the Borrowers; Appointment of Term Borrower

     66   

2.26

  

Notes

     69   

SECTION 3

  

LETTERS OF CREDIT

     69   

3.1

  

L/C Commitment

     69   

3.2

  

Procedure for Issuance of Letters of Credit

     70   

3.3

  

Fees and Other Charges

     70   

3.4

  

L/C Participations; Existing Letters of Credit

     71   

3.5

  

Reimbursement

     72   

3.6

  

Obligations Absolute

     72   

3.7

  

Letter of Credit Payments

     73   

 

-i-



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

          Page  

3.8

  

Applications

     73   

3.9

  

Interim Interest

     73   

3.10

  

Cash Collateral

     73   

3.11

  

Additional Issuing Lenders

     75   

3.12

  

Resignation of the Issuing Lender

     75   

3.13

  

Applicability of ISP

     75   

SECTION 4

  

REPRESENTATIONS AND WARRANTIES

     75   

4.1

  

Financial Condition

     75   

4.2

  

No Change

     76   

4.3

  

Existence; Compliance with Law

     76   

4.4

  

Power, Authorization; Enforceable Obligations

     76   

4.5

  

No Legal Bar

     77   

4.6

  

Litigation

     77   

4.7

  

No Default

     77   

4.8

  

Ownership of Property; Liens; Investments

     77   

4.9

  

Intellectual Property

     78   

4.10

  

Taxes

     78   

4.11

  

Federal Regulations

     78   

4.12

  

Labor Matters

     78   

4.13

  

ERISA

     78   

4.14

  

Investment Company Act; Other Regulations

     79   

4.15

  

Subsidiaries

     79   

4.16

  

Use of Proceeds

     80   

4.17

  

Environmental Matters

     80   

4.18

  

Accuracy of Information, Etc

     81   

4.19

  

Security Documents

     81   

4.20

  

Solvency

     81   

4.21

  

Representations as to the Singapore Borrower

     81   

4.22

  

Designated Senior Indebtedness

     82   

4.23

  

Certain Documents

     82   

4.24

  

Insurance

     82   

4.25

  

No Casualty

     82   

4.26

  

Accounts Receivable

     82   

4.27

  

Capitalization

     83   

SECTION 5

  

CONDITIONS PRECEDENT

     83   

5.1

  

Conditions to Initial Extension of Credit

     83   

5.2

  

Conditions to Each Extension of Credit

     89   

5.3

  

Post-Closing Conditions Subsequent

     90   

 

-ii-



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

          Page  

SECTION 6

  

AFFIRMATIVE COVENANTS

     91   

6.1

  

Financial Statements

     91   

6.2

  

Certificates; Reports; Other Information

     92   

6.3

  

Accounts Receivable

     94   

6.4

  

Payment of Obligations; Taxes

     96   

6.5

  

Maintenance of Existence; Compliance

     96   

6.6

  

Maintenance of Property; Insurance

     97   

6.7

  

Inspection of Property; Books and Records; Discussions

     97   

6.8

  

Notices

     97   

6.9

  

Environmental Laws

     98   

6.10

  

Operating Accounts; Designated Deposit Accounts

     98   

6.11

  

Audits

     99   

6.12

  

Additional Collateral, Etc

     99   

6.13

  

Insider Subordinated Indebtedness

     100   

6.14

  

Use of Proceeds

     100   

6.15

  

Designated Senior Indebtedness

     100   

6.16

  

Merger

     101   

6.17

  

Further Assurances

     101   

SECTION 7

  

NEGATIVE COVENANTS

     101   

7.1

  

Financial Condition Covenants

     101   

7.2

  

Indebtedness

     102   

7.3

  

Liens

     103   

7.4

  

Fundamental Changes

     104   

7.5

  

Disposition of Property

     105   

7.6

  

Restricted Payments

     105   

7.7

  

Acquired Business Designated Deposit Account

     106   

7.8

  

Investments

     106   

7.9

  

ERISA

     109   

7.10

  

Optional Payments and Modifications of Certain Preferred Stock and Debt
Instruments

     109   

7.11

  

Transactions with Affiliates

     109   

7.12

  

Sale Leaseback Transactions

     110   

7.13

  

Swap Agreements

     110   

7.14

  

Accounting Changes

     110   

7.15

  

Negative Pledge Clauses

     110   

7.16

  

Clauses Restricting Subsidiary Distributions

     110   

7.17

  

Lines of Business

     111   

7.18

  

Designation of other Indebtedness

     111   

 

-iii-



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

          Page  

7.19

  

Prohibited Document Amendments; Certification of Certain Equity Interests

     111   

7.20

  

Amendments to Organizational Agreements and Material Contracts

     111   

7.21

  

Use of Proceeds

     111   

7.22

  

Subordinated Debt

     111   

SECTION 8

  

EVENTS OF DEFAULT

     112   

8.1

  

Events of Default

     112   

8.2

  

Remedies upon Event of Default

     114   

8.3

  

Application of Funds

     115   

SECTION 9

  

THE ADMINISTRATIVE AGENT

     116   

9.1

  

Appointment and Authority

     116   

9.2

  

Delegation of Duties

     117   

9.3

  

Exculpatory Provisions

     117   

9.4

  

Reliance by Administrative Agent

     118   

9.5

  

Notice of Default

     119   

9.6

  

Non-Reliance on Administrative Agent and Other Lenders

     119   

9.7

  

Indemnification

     119   

9.8

  

Agent in Its Individual Capacity

     120   

9.9

  

Successor Administrative Agent

     120   

9.10

  

Collateral and Guaranty Matters

     121   

9.11

  

Administrative Agent May File Proofs of Claim

     121   

9.12

  

No Other Duties, Etc

     122   

SECTION 10

  

MISCELLANEOUS

     122   

10.1

  

Amendments and Waivers

     122   

10.2

  

Notices

     124   

10.3

  

No Waiver; Cumulative Remedies

     126   

10.4

  

Survival of Representations and Warranties

     126   

10.5

  

Expenses; Indemnity; Damage Waiver

     126   

10.6

  

Successors and Assigns; Participations and Assignments

     128   

10.7

  

Adjustments; Set-off

     132   

10.8

  

Payments Set Aside

     132   

10.9

  

Interest Rate Limitation

     133   

10.10

  

Counterparts; Electronic Execution of Assignments

     133   

10.11

  

Severability

     133   

10.12

  

Integration

     133   

10.13

  

GOVERNING LAW

     134   

10.14

  

Submission to Jurisdiction; Waivers

     134   

10.15

  

Acknowledgements

     135   

 

-iv-



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

          Page  

10.16

  

Releases of Guarantees and Liens

     136   

10.17

  

Treatment of Certain Information; Confidentiality

     136   

10.18

  

Automatic Debits

     137   

10.19

  

Judgment Currency

     137   

10.20

  

Patriot Act

     137   

 

-v-



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

 

SCHEDULES

 

Schedule 1.1A:   Commitments Schedule 1.1B:   Existing Letters of Credit
Schedule 4.4:   Governmental Approvals, Consents, Authorizations, Filings and
Notices Schedule 4.5:   Requirements of Law Schedule 4.13:   Reserved Schedule
4.15:   Subsidiaries Schedule 4.17:   Environmental Matters Schedule 4.19(a):  
  Financing Statements and Other Filings Schedule 4.27:   Capitalization
Schedule 5.3(e):   Post-Closing Landlord Access Agreements Schedule 5.3(g):  
Deposit Accounts not Subject to a Deposit Account Control Agreement as of the
Closing Date Schedule 7.2(d):   Existing Indebtedness Schedule 7.3(f):  
Existing Liens

EXHIBITS

 

Exhibit A:    Form of Guarantee and Collateral Agreement Exhibit B:    Form of
Compliance Certificate Exhibit C:    Reserved Exhibit D:    Form of Closing Date
Solvency Certificate Exhibit E:    Form of Assignment and Assumption Exhibit F:
   Reserved Exhibit G:    Form of Addendum Exhibit H-1:    Form of Revolving
Loan Note Exhibit H-2:    Form of Swingline Loan Note Exhibit H-3:    Form of
Term Loan Note Exhibit I:    Form of Borrowing Base Certificate Exhibit J:   
Form of Resolutions to be Adopted by the Singapore Borrower Exhibit K:    Form
of Notice of Borrowing Exhibit L:    Form of Notice of Conversion/Continuation
Exhibits M-1 – M-4:    Forms of U.S. Tax Compliance Certificate

 

-vi-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (this “Agreement”), dated as of July 3, 2012, is entered
into by and among ULTRA CLEAN HOLDINGS, INC., a Delaware corporation
(“Holdings”), ULTRA CLEAN TECHNOLOGY SYSTEMS AND SERVICE, INC., a California
corporation (“UCTSS”, the “Term Borrower” or a “U.S. Revolving Borrower”, as the
context may require), AMERICAN INTEGRATION TECHNOLOGIES LLC, a Delaware limited
liability company (the “Acquired Business” or a “U.S. Revolving Borrower”, as
the context may require), ULTRA CLEAN ASIA PACIFIC PTE. LTD. (company
registration no. 200818110D), a private company limited by shares organized in
The Republic of Singapore (the “Singapore Borrower”), the several banks and
other financial institutions or entities from time to time parties to this
Agreement (each a “Lender” and, collectively, the “Lenders”), SILICON VALLEY
BANK, as the Issuing Lender and the Swingline Lender, and SILICON VALLEY BANK
(“SVB”), as administrative agent and collateral agent for the Lenders (in such
capacity, the “Administrative Agent”).

WITNESSETH:

WHEREAS, Holdings has entered into that certain Agreement and Plan of Merger,
dated as of May 18, 2012 (as amended, supplemented or otherwise modified from
time to time, in accordance with the provisions hereof and thereof, the “Merger
Agreement”), with the Acquired Business, AIT Holding Company L.L.C., a Delaware
limited liability company (the “Seller”), and Element Merger Subsidiary, LLC, a
Delaware limited liability company (the “Merger Subsidiary”), for the purpose of
effecting the merger (the “Merger”) of the Merger Subsidiary with and into the
Acquired Business, with the Acquired Business surviving the Merger as a wholly
owned Subsidiary of UCTSS;

WHEREAS, UCTSS has entered into an intercompany loan transaction with Holdings
pursuant to which UCTSS will be deemed to have loaned Initial Loan Proceeds to
Holdings (in order to permit Holdings to pay such Initial Loan Proceeds to the
Seller as part of the “Cash Consideration” (as defined in the Merger Agreement)
to be paid by Holdings to the Seller pursuant to the Merger Agreement) in
exchange for (a) the assignment by Holdings to UCTSS prior to the Closing Date
of 100% of the membership interests of the Merger Subsidiary, and (b) the
covenant of Holdings to apply the such Initial Loan Proceeds to the “Cash
Consideration” (as defined in the Merger Agreement) payment to be made by
Holdings to the Seller pursuant to the Merger Agreement.

WHEREAS, the parties hereto intend the Initial Loan Proceeds to be distributed
on the Closing Date in accordance with the terms of the Flow of Funds Agreement
and for the purpose of consummating the Merger and the transactions contemplated
by the Merger Agreement;

WHEREAS, UCTSS and SVB are currently party to that certain Loan and Security
Agreement, dated as of June 29, 2006 (as amended, supplemented or otherwise
modified from time to time, in accordance with the provisions hereof and
thereof, the “Existing Credit Agreement”), pursuant to which SVB has made
certain revolving loans to UCTSS (the credit facility related to the Existing
Credit Agreement pursuant to which SVB has made such loans to UCTSS, the
“Existing Credit Facility”);

WHEREAS, the Borrowers desire to obtain financing (a) in order to facilitate the
payment by Holdings to the Seller of a portion of the “Cash Consideration” (as
such term is defined in the Merger Agreement), (b) in order to repay in full the
existing indebtedness of UCTSS existing under the Existing Credit Facility,
(c) in order to facilitate the payment of transactional fees, costs, and
expenses incurred in connection with the Loan Documents and the Merger Documents
and the Transactions contemplated hereby and thereby, and (d) for working
capital financing and letter of credit facilities and other general corporate
purposes;

 

1



--------------------------------------------------------------------------------

WHEREAS, the Lenders have agreed to extend certain credit facilities to the
Borrowers, upon the terms and conditions specified in this Agreement, in an
aggregate principal amount not to exceed $80,000,000, consisting of a Term
Facility in the aggregate principal amount of $40,000,000, a Revolving Facility
in an aggregate principal amount of up to $40,000,000, a L/C Facility in the
aggregate availability amount of $15,000,000 (as a sublimit of such Revolving
Facility); and a swingline sub-facility in the aggregate availability amount of
$4,000,000 (as a sublimit of such Revolving Facility);

WHEREAS, each Loan Party has agreed to secure all of its respective Obligations
by granting to the Administrative Agent, for the ratable benefit of the Secured
Parties, a first priority lien (subject to Liens permitted by the Loan
Documents) in substantially all of its respective personal property assets
(other than any Excluded Assets) pursuant to the terms of the Guarantee and
Collateral Agreement and the other Security Documents; and

WHEREAS, each of the Guarantors has agreed to guarantee the Obligations of the
Borrowers and to secure its respective guarantee Obligations by granting to the
Administrative Agent, for the ratable benefit of the Secured Parties, a first
priority lien (subject to Liens permitted by the Loan Documents) in
substantially all of such Guarantor’s personal property assets (other than any
Excluded Assets) pursuant to the terms of the Guarantee and Collateral Agreement
and the other Security Documents.

NOW, THEREFORE, the parties hereto hereby agree as follows:

SECTION 1

DEFINITIONS

1.1        Defined Terms. As used in this Agreement (including the recitals
hereof), the terms listed in this Section 1.1 shall have the respective meanings
set forth in this Section 1.1.

“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the highest of (a) the Prime Rate in effect on such day,
(b) the Federal Funds Effective Rate in effect for such day plus 0.50%, and
(c) the Eurodollar Rate plus 1.00%. Any change in the ABR due to a change in any
of the Prime Rate, the Federal Funds Rate or the Eurodollar Rate, as the case
may be, shall be effective as of the opening of business on the effective day of
such change.

“ABR Loans”: Loans, the rate of interest applicable to which is based upon the
ABR.

“Account Debtor”: any Person who may become obligated to any Person under, with
respect to, or on account of, an Account, chattel paper or general intangible
(including a payment intangible). Unless otherwise stated, the term “Account
Debtor,” when used herein, shall mean an Account Debtor in respect of an Account
of a Revolving Borrower.

“Accounts”: all “accounts” (as defined in the UCC) of a Person, including,
without limitation, accounts, accounts receivable, monies due or to become due
and obligations in any form (whether arising in connection with contracts,
contract rights, instruments, general intangibles, or chattel paper), in each
case whether arising out of goods sold or services rendered or from any other
transaction and whether or not earned by performance, now or hereafter in
existence, and all documents of title or other documents representing any of the
foregoing, and all collateral security and guaranties of any kind, now or
hereafter in existence, given by any Person with respect to any of the
foregoing. Unless otherwise stated, the term “Account,” when used herein, shall
mean an Account of a Revolving Borrower.

“Acquired Business”: as defined in the preamble to this Agreement.

 

2



--------------------------------------------------------------------------------

“Acquired Business Designated Deposit Account”: is any Deposit Account of the
Acquired Business designated from time to time as an “Acquired Business
Designated Deposit Account” for purposes of Section 6.3(c). For the avoidance of
doubt, the “Acquired Business Designated Deposit Accounts” (a) in effect during
the period commencing on the Closing Date and ending on the date occurring 90
days after the Closing Date shall be Bank of America Deposit Accounts numbers
5800915356, and (b) in effect at all times thereafter, in accordance with
Section 6.10, shall be Silicon Valley Bank Deposit Account number 3300909391.

“Acquired Business Payoff Letter”: is any payoff letter related to any
pre-existing indebtedness of the Acquired Business or IFS which is required
pursuant to the terms of the Merger Agreement to be repaid in connection with
the consummation of the Merger, each of which letter shall include an
irrevocable authorization for the Acquired Business, IFS, or any of their
respective agents, as applicable, to release all Liens in any assets of the
Acquired Business or IFS which secure any such pre-existing indebtedness upon
delivery of the funds described in the applicable Acquired Business Payoff
Letter with respect to such pre-existing indebtedness, which funds shall be
disbursed to such creditors pursuant to the terms of the Flow of Funds Agreement
on the Closing Date.

“ACRA Filing Authorization Letter”: a letter, in form and substance reasonably
satisfactory to the Administrative Agent and its Singapore counsel, Rajah & Tann
LLP, pursuant to which the Singapore Borrower authorizes Rajah & Tann LLP (and
its agents) to make such filings with the Accounting and Corporate Regulatory
Authority of Singapore as are contemplated by Section 5.3.

“Addendum”: an instrument, substantially in the form of Exhibit G, by which a
Lender becomes a party to this Agreement.

“Administrative Agent”: as defined in the recitals to this Agreement.

“Affected Lender”: as defined in Section 2.23.

“Affiliate”: with respect to a specified Person, another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified.

“Agent Parties”: is defined in Section 10.2(d)(ii).

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the sum of (a) the aggregate then unpaid principal amount of such Lender’s Term
Loans, (b) the amount of such Lender’s Revolving Commitment then in effect or,
if the Revolving Commitments have been terminated, the amount of such Lender’s
Revolving Extensions of Credit then outstanding, and (c) without duplication of
clause (b), the L/C Commitment of such Lender then in effect (as a sublimit of
the Revolving Commitment).

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

“Agreement”: as defined in the preamble hereto.

“Applicable Foreign Obligor Documents”: is defined in Section 4.21(a).

 

3



--------------------------------------------------------------------------------

“Applicable Margin”: commencing on the date on which the Administrative Agent
receives copies of the consolidated financial statements of Holdings and its
consolidated Subsidiaries in respect of the fiscal quarter of Holdings ended
March 31, 2012, together with a Compliance Certificate in respect thereof as
contemplated by Section 6.2(b), the rate per annum set forth under the relevant
column heading below:

TERM LOANS

 

Consolidated Leverage Ratio

  

Eurodollar Loans

 

ABR Loans

< 0.75:1.00

   3.00%   0.00%

> 0.75:1.00 but < 1.25:1.00

   3.25%   0.25%

> 1.25:1.00

   3.50%   0.50%

REVOLVING LOANS

 

Consolidated Leverage Ratio

  

Eurodollar Loans

 

ABR Loans

< 0.75:1.00

   3.00%   0.00%

> 0.75:1.00 but < 1.25:1.00

   3.25%   0.25%

> 1.25:1.00

   3.50%   0.50%

SWINGLINE LOANS

 

Consolidated Leverage Ratio

  

Swingline Loans

< 0.75:1.00    0.00% > 0.75:1.00 but < 1.25:1.00    0.25% > 1.25:1.00    0.50%

LETTER OF CREDIT FEE

 

Consolidated Leverage Ratio

  

Letter of Credit Fee

< 0.75:1.00    3.00% > 0.75:1.00 but < 1.25:1.00    3.25% > 1.25:1.00    3.50%

Notwithstanding the foregoing, (a) until the delivery of the first Compliance
Certificate required to be delivered pursuant to Section 6.2(b) in connection
with the delivery by Holdings and the Borrowers of the consolidated financial
statements required to be delivered to the Administrative Agent pursuant to
Sections 6.1(a) or (b) in respect of the fiscal quarter of Holdings ended
March 31, 2012, the Applicable Margin shall be the rates corresponding to a
Consolidated Leverage Ratio of 1.25:1.00 or more in the foregoing table, (b) if
Holdings and the Borrowers fail to deliver the financial statements required by
Section 6.1 and the related Compliance Certificate required by Section 6.2(b),
by the respective date required thereunder after the end of any related fiscal
quarter of Holdings, the Applicable Margin shall be the rates corresponding to
the Consolidated Leverage Ratio of 1.25:1.00 or more in the foregoing table
until such financial statements and Compliance Certificate are delivered, and
(c) no reduction to the Applicable Margin shall become effective at any time
when an Event of Default has occurred and is continuing.

 

4



--------------------------------------------------------------------------------

If, as a result of any restatement of or other adjustment to the financial
statements of the Loan Parties or for any other reason, the Administrative Agent
determines that (x) the Consolidated Leverage Ratio as calculated by Holdings
and the Borrowers as of any applicable date was inaccurate and (y) a proper
calculation of the Consolidated Leverage Ratio would have resulted in different
pricing for any period, then (i) if the proper calculation of the Consolidated
Leverage Ratio would have resulted in higher pricing for such period, the
applicable Borrower shall automatically and retroactively be obligated to pay to
the Administrative Agent, for the benefit of the applicable Lenders, promptly on
demand by the Administrative Agent, an amount equal to the excess of the amount
of interest and fees that should have been paid for such period over the amount
of interest and fees actually paid for such period; and (ii) if the proper
calculation of the Consolidated Leverage Ratio would have resulted in lower
pricing for such period, neither the Administrative Agent nor any Lender shall
have any obligation to repay any interest or fees to the Borrowers.

“Application”: an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to issue a Letter of Credit.

“Applied Materials Account”: is an Account as to which Applied Materials is the
Account Debtor.

“Approved Fund”: any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Asset Sale”: any Disposition of property or series of related Dispositions of
property (excluding any such Disposition of property permitted by clauses
(a) through (l) of Section 7.5) that yields gross proceeds to any Group Member
(valued at the initial principal amount thereof in the case of non-cash proceeds
consisting of notes or other debt securities and valued at fair market value in
the case of other non-cash proceeds) in excess of (a) $250,000, for purposes of
Section 2.12(c) and (b) $100,000, for purposes of Section 6.8(e).

“Assignee Group”: two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption”: an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.6), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form (including electronic
documentation generated by an electronic platform) approved by the
Administrative Agent.

“Available Singapore Revolving Commitments”: at any time with respect to the
Singapore Borrower, an amount equal to (a) the lesser of (i) the aggregate
Singapore Revolving Commitments of all Lenders in effect at such time, and
(ii) the Singapore Borrowing Base in effect at such time, minus (b) the
aggregate undrawn amount of all outstanding Singapore Letters of Credit at such
time, minus (c) the aggregate amount of all Singapore L/C Disbursements that
have not yet been reimbursed or converted into Singapore Revolving Loans at such
time, minus (d) the aggregate principal balance of any Singapore Revolving Loans
outstanding at such time.

“Available US Revolving Commitments”: at any time with respect to the U.S.
Revolving Borrowers, an amount equal to (a) the lesser of (i) the aggregate
Total Revolving Commitments of all Lenders in effect at such time, and (ii) the
U.S. Borrowing Base in effect at such time, minus (b) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, minus (c) the
aggregate amount of all L/C Disbursements that have not yet been reimbursed or
converted into Revolving Loans at such time, minus (d) the aggregate principal
balance of any Revolving Loans outstanding at such time;

 

5



--------------------------------------------------------------------------------

provided that for purposes of calculating any Lender’s Revolving Extensions of
Credit for the purpose of determining such Lender’s pro rata share of the
Available US Revolving Commitment pursuant to Section 2.9(b), the aggregate
principal amount of Swingline Loans then outstanding shall be deemed to be zero.

“Bankruptcy Code”: Title 11 of the United States Code entitled “Bankruptcy.”

“BBA LIBOR”: as defined in the definition of “Eurodollar Base Rate.”

“Benefitted Lender”: as defined in Section 10.7(a).

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: is any of (a) the Term Borrower, (b) any U.S. Revolving Borrower,
and (c) the Singapore Borrower.

“Borrowing Base Certificate”: a certificate to be executed and delivered from
time to time by the Revolving Borrowers in substantially the form of Exhibit I,
or in such other form as shall be acceptable to the Administrative Agent in form
and substance.

“Borrowing Date”: any Business Day specified by an applicable Borrower in a
Notice of Borrowing as a date on which such Borrower requests the relevant
Lenders to make Loans to such Borrower hereunder.

“Business”: as defined in Section 4.17(b).

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in the State of California are authorized or required by law to
close; provided that with respect to notices and determinations in connection
with, and payments of principal and interest on, Eurodollar Loans, such day is
also a day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Cash Collateralize”: to deposit in a Controlled Account or to pledge and
deposit with or deliver to (a) with respect to Obligations in respect of Letters
of Credit, the Administrative Agent, for the benefit of one or more of the
Lenders, as collateral for L/C Exposure or obligations of the Lenders to fund
participations in respect thereof, cash or deposit account balances or, if the
Administrative Agent and the Issuing Lender shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent and such Issuing Lender;
or (b) with respect to Obligations in respect of any Specified Swap Agreements,
the applicable Qualified Counterparty, as Collateral for such Obligations, cash
or Deposit Account balances or, if such Qualified

 

6



--------------------------------------------------------------------------------

Counterparty shall agree in its sole discretion, other credit support, in each
case pursuant to documentation in form and substance satisfactory to such
Qualified Counterparty. “Cash Collateral” shall have a meaning correlative to
the foregoing and shall include the proceeds of such cash collateral and other
credit support.

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $250,000,000; (c) commercial paper of an issuer rated
at least A-1 by S&P or P-1 by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause
(b) of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition; or (h) money market funds that (i) comply with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.

“Casualty Event”: means any damage to or any destruction of, or any condemnation
or other taking by any Governmental Authority of any property of the Loan
Parties.

“Certificate of Merger”: is the certificate of merger to be filed with the
Delaware Secretary of State in connection with the consummation of the Merger.

“Certificated Securities”: as defined in Section 4.19(a).

“Change of Control”: (a) at any time, any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act) that is or are not
stockholders of Holdings as of the Closing Date, shall become, or obtain rights
(whether by means or warrants, options or otherwise) to become, the “beneficial
owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act),
directly or indirectly, of 35% or more of the ordinary voting power for the
election of directors of Holdings (determined on a fully diluted basis);
(b) during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of Holdings cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination

 

7



--------------------------------------------------------------------------------

for, or assumption of office as, a member of that board or equivalent governing
body occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); (c) at any time, Holdings shall cease to
own and control, of record and beneficially, directly, 100% of each class of
outstanding Capital Stock of the Term Borrower free and clear of all Liens
(except Liens created by the Security Documents); (d) at any time, Holdings
shall cease to own and control, of record and beneficially, directly or
indirectly, 100% of each class of outstanding Capital Stock of the Singapore
Borrower free and clear of all Liens (except Liens created by the Security
Documents); (e) at any time from and after the consummation of the Merger, the
Term Borrower shall cease to own and control, of record and beneficially,
directly, 100% of each class of outstanding Capital Stock of the Acquired
Business free and clear of all Liens (except Liens created by the Security
Documents); (f) at any time, a Borrower or Guarantor shall cease to own and
control, of record and beneficially, directly or indirectly, 100% of each class
of outstanding Capital Stock of each Guarantor (other than Holdings) free and
clear of all Liens (except Liens created by the Security Documents); or (g) at
any time, any Loan Party shall suffer a material change in management.

“Closing Date”: the date on which all of the conditions precedent set forth in
Section 5.1 are satisfied or waived by the Administrative Agent and, as
applicable, the Lenders or the Required Lenders.

“Closing Date Solvency Certificate”: a solvency certificate in substantially the
form of Exhibit D-1.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document. For the
avoidance of doubt, no Excluded Asset (as such term is defined in the Guarantee
and Collateral Agreement) shall constitute “Collateral.”

“Collateral Information Certificate”: the Collateral Information Certificate to
be executed and delivered by the Loan Parties in existence as of the Closing
Date pursuant to Section 5.1, which certificate shall be in form and substance
satisfactory to the Administrative Agent.

“Collateral-Related Expenses”: all costs and expenses of the Administrative
Agent paid or incurred in connection with any sale, collection or other
realization on the Collateral, including reasonable fees to the Administrative
Agent and its agents and counsel, and reimbursement for all other costs,
expenses and liabilities and advances made or incurred by the Administrative
Agent in connection therewith (including as described in Section 6.6 of the
Guarantee and Collateral Agreement), and all amounts for which the
Administrative Agent is entitled to indemnification under the Security Documents
and all advances made by the Administrative Agent under the Security Documents
for the account of any Loan Party.

“Commitment”: as to any Lender, the sum of its Term Commitment and its Revolving
Commitment.

“Commitment Fee Rate”: initially, 0.625% per annum; provided that commencing on
the date on which the Administrative Agent receives copies of the consolidated
financial statements of Holdings and its Subsidiaries in respect of the fiscal
quarter of Holdings ended March 31, 2012, together with a Compliance Certificate
in respect thereof as contemplated by Section 6.2(b), the “Commitment Fee Rate”
shall mean the rate per annum set forth under the relevant column heading below:

 

8



--------------------------------------------------------------------------------

Consolidated Leverage Ratio   Commitment Fee Rate £ 0.75:1.00   0.375% >
0.75:1.00 but £ 1.25:1.00   0.500% > 1.25:1.00   0.625%

“Commitment Letter”: the Commitment Letter, dated May 18, 2012, between the Term
Borrower, the Singapore Borrower, the Administrative Agent and U.S. Bank.

“Communications”: is defined in Section 10.2(d)(ii).

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
of Holdings and the Borrowers in substantially the form of Exhibit B.

“Connection Income Taxes”: Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Adjusted EBITDA”: with respect to Holdings and its consolidated
Subsidiaries for any period, (a) the sum, without duplication, of the amounts
for such period of (i) Consolidated Net Income, plus (ii) Consolidated Interest
Expense, plus (iii) provisions for taxes based on income, plus (iv) total
depreciation expense, plus (v) total amortization expense, plus (iv) costs and
expenses relating to the Transactions incurred prior to August 31, 2012 not in
excess of $5,000,000 in the aggregate, plus (vi) other non-cash items reducing
Consolidated Net Income (excluding any such non-cash item to the extent that it
represents an accrual or reserve for a potential cash items in any future period
or amortization of a prepaid cash item that was paid in a prior period), plus
(vii) other one-time and non-recurring items (provided that all such charges
taken pursuant to this clause (vii) during the term of this Agreement, when
aggregated with all charges taken pursuant to clause (viii) below, shall not
exceed $5,000,000); plus (viii) extraordinary cash charges which are approved by
the Administrative Agent in writing as an ‘add back’ to Consolidated Adjusted
EBITDA (provided that all such charges taken pursuant to this clause
(viii) during the term of this Agreement, when aggregated with all charges taken
pursuant to clause (vii) above, shall not exceed $5,000,000); minus (b) the sum,
without duplication of the amounts for such period of (i) other non-cash items
increasing Consolidated Net Income for such period (excluding any such non-cash
item to the extent it represents the reversal of an accrual or reserve for a
potential cash item in any prior period), plus (ii) interest income; provided
that Consolidated Adjusted EBITDA for any period (except for purposes of its use
in the definition of Excess Cash Flow) shall be determined on a Pro Forma Basis
to give effect to the Merger and any Permitted Acquisitions or any disposition
of any business or assets consummated during such period, in each case as if
such transaction occurred on the first day of such period and in accordance with
Regulation S-X promulgated by the SEC.

“Consolidated Capital Expenditures”: for any period, with respect to Holdings
and its consolidated Subsidiaries, the aggregate of all expenditures (whether
paid in cash or other consideration or accrued as a liability and including that
portion of Capital Lease Obligations which is capitalized on the consolidated
balance sheet of Holdings) by such Group Members during such period for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that, in conformity with GAAP, are included in
“additions to property, plant or equipment” or comparable items reflected in the
consolidated statement of cash flows of Holdings; provided that “Consolidated
Capital Expenditures” shall not include (a) expenditures in respect of normal
replacements and maintenance which are properly charged to current operations,
(b) expenditures made in connection with the replacement, substitution or
restoration of assets to the extent financed (i) from insurance proceeds paid

 

9



--------------------------------------------------------------------------------

on account of the loss of or damage to the assets being replaced or restored or
(ii) with awards of compensation arising from the taking by eminent domain or
condemnation of the assets being replaced, or (c) expenditures made as a tenant
as leasehold improvements during such period to the extent reimbursed by the
landlord during such period.

“Consolidated Fixed Charge Coverage Ratio”: with respect to Holdings and its
consolidated Subsidiaries for any period, the ratio of (a) the sum of
(i) Consolidated Adjusted EBITDA for such period minus (ii) the portion of taxes
based on income actually paid in cash (net of any cash refunds received) during
such period, minus (iii) Consolidated Capital Expenditures (excluding the
principal amount funded with the Loans incurred in connection with such
expenditures) to (b) Consolidated Fixed Charges for such period.

“Consolidated Fixed Charges”: with respect to Holdings and its consolidated
Subsidiaries for any period ending on any determination date (the “determination
date”), the sum (without duplication) of (a) Consolidated Interest Expense for
such period, plus (b) scheduled payments made during such period on account of
principal of the Term Loans.

“Consolidated Interest Expense”: for any period, total cash interest expense
(including that attributable to Capital Lease Obligations but excluding
amortization of Capital Lease Obligations) of Holdings and its consolidated
Subsidiaries for such period with respect to all outstanding Indebtedness of
such Persons (including all commissions, discounts and other fees and charges
owed with respect to letters of credit and bankers’ acceptance financing and net
costs under Swap Agreements in respect of interest rates to the extent such net
costs are allocable to such period in accordance with GAAP).

“Consolidated Leverage Ratio”: as at the last day of any period, the ratio of
(a) Consolidated Total Indebtedness on such day, to (b) Consolidated Adjusted
EBITDA for such period; provided that for purposes of this definition,
Consolidated Adjusted EBITDA for any period shall be determined on a Pro Forma
Basis to give effect to the Merger and any Permitted Acquisitions or any
disposition of any business or assets consummated during such period, in each
case as if such transaction occurred on the first day of such period and in
accordance with Regulation S-X promulgated by the SEC.

“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of Holdings and its consolidated Subsidiaries, determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded from the
calculation of “Consolidated Net Income” (a) the income (or deficit) of any such
Person accrued prior to the date it becomes a Subsidiary or is merged into or
consolidated with any such Person, (b) the income (or deficit) of any such
Person (other than a Subsidiary of Holdings) in which Holdings or one of its
Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by Holdings or such Subsidiary in the form of
dividends or similar distributions, and (c) the undistributed earnings of any
Subsidiary of Holdings to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of any Contractual Obligation (other than under any Loan
Document) or any Requirement of Law (other than any such Requirement of Law
imposed by The People’s Republic of China which may prevent the payment of any
dividends or distributions by any Subsidiary of a Loan Party to such Loan Party)
applicable to such Subsidiary or any owner of Capital Stock of such Subsidiary.

“Consolidated Total Indebtedness”: at any date, the aggregate principal amount
of all Indebtedness of Holdings and its consolidated Subsidiaries at such date,
determined on a consolidated basis in accordance with GAAP, but excluding any
liabilities referred to in clauses (f) and (g) of the definition of
“Indebtedness”.

 

10



--------------------------------------------------------------------------------

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Control”: the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. “Controlling”
and “Controlled” have meanings correlative thereto.

“Control Agreement”: any account control agreement entered into among the
depository institution at which a Loan Party maintains a Deposit Account or the
securities intermediary at which a Loan Party maintains a Securities Account,
such Loan Party, and the Administrative Agent pursuant to which the
Administrative Agent obtains control (within the meaning of the UCC or any other
applicable law) over such Deposit Account or Securities Account.

“Controlled Account” means each deposit account and securities account that is
subject to an account control agreement in form and substance satisfactory to
the Administrative Agent.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

“Declined Amount”: as defined in Section 2.12(e).

“Default”: any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”: subject to Section 2.24(b), any Lender that (a) has failed
to (i) fund all or any portion of its Loans within two Business Days of the date
such Loans were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Borrowers in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, the Issuing Lender, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
any Borrower, the Administrative Agent, the Issuing Lender or the Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrowers, to confirm
in writing to the Administrative Agent and the Borrowers that it will comply
with its prospective funding obligations hereunder (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent and the Borrowers), or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, or (ii) had appointed for
it a receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership

 

11



--------------------------------------------------------------------------------

interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.24(b)) upon delivery of written notice of such determination to the
Borrowers, the Issuing Lender, the Swingline Lender and each Lender.

“Default Rate”: as defined in Section 2.15(c).

“Deferred Revenue”: all amounts received or invoiced in advance of performance
under contracts and not yet recognized as revenue.

“Deposit Account”: any “deposit account” as defined in the UCC with such
additions to such term as may hereafter be made.

“Deposit Account Control Agreement”: any Control Agreement entered into by the
Administrative Agent, a Loan Party and a financial institution holding a Deposit
Account of such Loan Party pursuant to which the Administrative Agent is granted
“control” (for purposes of the UCC) over such Deposit Account.

“Designated Deposit Account”: any of the UCTSS Designated Deposit Account, the
Acquired Business Designated Deposit Account, or the Singapore Designated
Deposit Account.

“Determination Date”: as defined in the definition of “Pro Forma Basis”.

“Disposition”: with respect to any property of any Person (including, without
limitation, Capital Stock of any such Person or any of their respective
Subsidiaries), any sale, lease, Sale Leaseback Transaction, assignment,
conveyance, transfer, encumbrance or other disposition thereof and any issuance
of Capital Stock of any such Person or any of their respective Subsidiaries. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

“Dollars” and “$”: dollars in lawful currency of the United States.

“Domestic Cash”: at any time, the sum of (a) the aggregate amount of all
unrestricted cash of the U.S. Revolving Borrowers and their respective Domestic
Subsidiaries, which unrestricted cash is located in the United States and
subject at such time to a perfected Lien of the Administrative Agent (held for
the ratable benefit of the Secured Parties), and (b) the aggregate amount of all
unrestricted Cash Equivalents of the U.S. Revolving Borrowers and their
respective Domestic Subsidiaries, which Cash Equivalents are located in the
United States and subject at such time to a perfected Lien of the Administrative
Agent (held for the ratable benefit of the Secured Parties).

“Domestic Subsidiary”: any Subsidiary of any Loan Party organized under the laws
of any jurisdiction within the United States, other than any such entity that is
an Excluded Foreign Subsidiary.

“Eligible Accounts”: Accounts owned by a U.S. Revolving Borrower or the
Singapore Borrower, as applicable, and reflected in the most recent Borrowing
Base Certificate delivered by the Revolving Borrowers to the Administrative
Agent, except any such Account as to which any of the exclusionary criteria set
forth below applies. The Administrative Agent shall have the right, at any time

 

12



--------------------------------------------------------------------------------

and from time to time after the Closing Date, to establish, modify or eliminate
Reserves against Eligible Accounts, or to adjust or supplement any of the
criteria set forth below and to establish new criteria, and to adjust advance
rates with respect to Eligible Accounts, in its reasonable good faith business
judgment. Eligible Accounts shall not include any Account of a Revolving
Borrower:

(a)        that does not arise from the sale of goods or the performance of
services by such Revolving Borrower in the ordinary course of its business;

(b)        (i) upon which such Revolving Borrower’s right to receive payment is
not absolute or is contingent upon the fulfillment of any condition whatsoever
or (ii) as to which such Revolving Borrower is not able to bring suit or
otherwise enforce its remedies against the applicable Account Debtor through
judicial process or (iii) if the Account represents a progress billing
consisting of an invoice for goods sold or services rendered pursuant to a
contract under which the applicable Account Debtor’s obligation to pay is
subject to such Revolving Borrower’s completion of further performance under
such contract or is subject to the equitable lien of a surety bond issuer;

(c)        to the extent that any defense, counterclaim, setoff or dispute is
asserted as to such Account (but only to the extent of the amount subject to
such defense, counterclaim, setoff or dispute);

(d)        that is not a true and correct statement of bona fide indebtedness
incurred in the amount of the Account for merchandise sold to or services
rendered and accepted by the applicable Account Debtor;

(e)        that (i) is not owned by such Revolving Borrower or (ii) is subject
to any Lien of any other Person, other than Liens in favor of the Administrative
Agent (held for the ratable benefit of the Secured Parties);

(f)        that arises from a sale to any director, officer, other employee or
Affiliate of any Loan Party, or to any entity that has any common officer or
director with any Loan Party;

(g)        that is the obligation of an Account Debtor that is the United States
government or a political subdivision thereof, or any state, county or
municipality or department, agency or instrumentality thereof unless the
Administrative Agent, in its sole discretion, has agreed to the contrary in
writing and such Revolving Borrower, if necessary or desirable in the reasonable
determination of the Administrative Agent, has complied with respect to such
obligation with the Federal Assignment of Claims Act of 1940, or any applicable
state, county or municipal law restricting assignment thereof;

(h)        that is the obligation of an Account Debtor located in country other
than the United States or, solely in the case of the Singapore Borrower, the
United States or The Republic of Singapore, other than (i) as determined on a
case-by-case basis where the Administrative Agent is confident of its ability to
perfect its security interest therein, or (ii) where such obligation is
supported by a letter of credit, assigned and delivered to the Administrative
Agent and reasonably satisfactory to the Administrative Agent as to form, amount
and issuer;

(i)        to the extent any Group Member is liable to the applicable Account
Debtor related to such Account for goods sold or services rendered or to be
rendered by such Group Member, but only to the extent of the potential offset;

(j)        that arises with respect to goods that are delivered on a
bill-and-hold, cash-on-delivery basis or placed on consignment, guaranteed sale
or other terms by reason of which the payment by the applicable Account Debtor
is or may be conditional;

 

13



--------------------------------------------------------------------------------

(k)        that is in default; provided that, without limiting the generality of
the foregoing, an Account shall be deemed in default upon the occurrence of any
of the following:

(i)        such Account is not paid within ninety (90) days following its
original invoice date (irrespective of whether the payment terms related to such
Account permit payment after the 90th day following such original invoice date,
unless waived by the Administrative Agent in its sole discretion);

(ii)        the Account Debtor obligated upon such Account suspends business,
makes a general assignment for the benefit of creditors or fails to pay its
debts generally as they come due; or

(iii)        a petition is filed by or against the Account Debtor obligated upon
such Account under any Debtor Relief Law;

(l)        that is owed by an Account Debtor where 50% or more of the aggregate
Dollar amount of all Accounts owing by such Account Debtor to such Revolving
Borrower are ineligible under one or more of the other criteria set forth in
this definition;

(m)        as to which the Administrative Agent’s Lien is not a first priority
perfected Lien;

(n)        as to which any of the representations or warranties in the Loan
Documents are untrue in any material respect;

(o)        to the extent such Account exceeds any credit limit established by
the Administrative Agent, in its reasonable credit judgment;

(p)        (i) to the extent that the amount of any such Account not
constituting an Applied Materials Account or a Lam Research Account, together
with the aggregate amount of all other Accounts owing by the related Account
Debtor and its Affiliates to such Revolving Borrower as of any date of
determination exceeds 35% of all Eligible Accounts of such Revolving Borrower,
(ii) to the extent that the amount of any such Account constituting an Applied
Materials Account, together with the aggregate amount of all other Accounts
owing by the related Account Debtor and its Affiliates to such Revolving
Borrower as of any date of determination exceeds 60% of all Eligible Accounts of
such Revolving Borrower, and (iii) to the extent that the amount of any such
Account constituting a Lam Research Account, together with the aggregate amount
of all other Accounts owing by the related Account Debtor and its Affiliates to
such Revolving Borrower as of any date of determination exceeds 50% of all
Eligible Accounts of such Revolving Borrower;

(q)        that is an Account which is payable by an applicable Account Debtor
in any currency other than (i) with respect to the Accounts of any
U.S. Revolving Borrower, Dollars or, (ii) solely with respect to the Accounts of
the Singapore Borrower, Dollars or Singapore Dollars (provided that the amounts
of any such Accounts which are payable in Singapore Dollars are converted into
Dollars for purposes of inclusion in any Borrowing Base Certificate based upon a
Singapore Dollar to Dollar currency conversion methodology that is acceptable to
the Administrative Agent);

(r)        owing from an Account Debtor the amount of which may be subject to

(s)        subject to trust provisions, subrogation rights of a bonding company
or a statutory trust;

 

14



--------------------------------------------------------------------------------

(t)        owing from an Account Debtor with respect to whom such Revolving
Borrower has received Deferred Revenue (but only to the extent of such Deferred
Revenue); or

(u)        for which the Administrative Agent, acting in its commercially
reasonable judgment, exercised in good faith in accordance with customary
business practices for comparable asset-based lending transactions, determines
collection to be doubtful.

Any Account which is at any time an Eligible Account, but which subsequently
fails to meet any of the foregoing eligibility requirements, shall forthwith
cease to be an Eligible Account until such time as such Account shall again meet
all of the foregoing requirements.

“Eligible Assignee”: any Person that meets the requirements to be an assignee
under Section 10.6(b)(iii), (v) and (vi) (subject to such consents, if any, as
may be required under Section 10.6(b)(iii)).

“Eligible Inventory”: Inventory of the U.S. Revolving Borrowers subject to the
Lien in favor of the Administrative Agent (held for the ratable benefit of the
Secured Parties) created by the Security Documents; provided that the
Administrative Agent shall have the right, at any time and from time to time
after the Closing Date, acting in its commercially reasonable judgment,
exercised in good faith in accordance with customary business practices for
comparable asset-based lending transactions, to establish, modify or eliminate
Reserves against Eligible Inventory, or to adjust or supplement any of the
criteria set forth below and to establish new criteria, and to adjust advance
rates with respect to Eligible Inventory; provided further that none of the
following classes of Inventory shall be deemed to be Eligible Inventory:

(a)        Inventory consisting of “perishable agricultural commodities” within
the meaning of the Perishable Agricultural Commodities Act of 1930, or on which
a Lien has arisen or may arise in favor of agricultural producers under any
comparable Laws;

(b)        Inventory which is not owned by the applicable U.S. Revolving
Borrower free and clear of all Liens and rights of others (other than Liens
granted in favor of the Administrative Agent for the ratable benefit of the
Secured Parties), including Inventory located on leaseholds as to which the
lessor has not entered into a consent and agreement providing the Administrative
Agent with the right to receive notices of default, the right to repossess such
Inventory at any time and such other rights as may be requested by the
Administrative Agent;

(c)        Inventory that is obsolete, spoiled, damaged, unusable or otherwise
unavailable for sale;

(d)        Inventory consisting of promotional, marketing, packaging or shipping
materials and supplies;

(e)        Inventory that fails to meet all standards imposed by any
Governmental Authority having regulatory authority over such Inventory or its
use or sale;

(f)        Inventory that is subject to any licensing, patent, royalty,
trademark, trade name or copyright agreement with any third party from which the
applicable U.S. Revolving Borrower has received notice of a dispute in respect
of any such agreement;

(g)        Inventory located outside the United States;

(h)        Inventory that is not in the possession of or under the sole control
of the applicable U.S. Revolving Borrower;

 

15



--------------------------------------------------------------------------------

(i)        Inventory with respect to which the representations and warranties
set forth in Section 4 of the Guarantee and Collateral Agreement applicable to
Inventory are not correct in any material respect;

(j)        Inventory in respect of which the Guarantee and Collateral Agreement,
after giving effect to the related filings of financing statements that have
then been made, if any, does not or has ceased to create a valid and perfected
first priority Lien or security interest in favor of the Administrative Agent,
for the ratable benefit of the Secured Parties, securing the Obligations;

(k)        Inventory which is comingled with property of a person other than the
applicable U.S. Revolving Borrower; and

(l)        Inventory which, in the Administrative Agent’s reasonable good faith
discretion (from the perspective of a secured asset-based lender), is
unacceptable due to age, type, category or quantity or is otherwise ineligible.

Any Inventory which is at any time Eligible Inventory, but which subsequently
fails to meet any of the foregoing requirements, shall forthwith cease to be
Eligible Inventory until such time as such Inventory shall meet all of the
foregoing requirements. Notwithstanding anything to the contrary contained
herein, the aggregate amount of all Eligible Inventory at any time included in
the U.S. Borrowing Base shall not exceed the lesser of (x) $15,000,000, and
(y) an amount equal to 50% of the aggregate amount of all U.S. Eligible Accounts
included in the U.S. Borrowing Base at such time.

“Eligible Syndication Transferee”: is any of (a) a commercial bank organized
under the laws of the United States, or any state thereof, and having total
assets in excess of $250,000,000, (b) a commercial bank organized under the laws
of any other country which is a member of the Organization for Economic
Cooperation and Development or a political subdivision of any such country and
which has total assets in excess of $250,000,000, provided that such bank is
acting through a branch or agency located in the United States, (c) a finance
company, insurance company, or other financial institution that is engaged in
making, purchasing, or otherwise investing in commercial loans in the ordinary
course of its business, that has (together with its Affiliates) total assets in
excess of $250,000,000 and that is regulated by the Federal Reserve Bank, the
Office of the Comptroller of the Currency, the Federal Deposit Insurance
Corporation or the Office of Thrift Supervision, and (d) any Affiliate (other
than individuals) of a pre-existing Lender.

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

“Environmental Liability: any liability, contingent or otherwise (including any
liability for damages, costs of environmental remediation, fines, penalties or
indemnities), of any Borrower, any other Loan Party or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) a violation
of an Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Materials of Environmental Concern,
(c) exposure to any Materials of Environmental Concern, (d) the release or
threatened release of any Materials of Environmental Concern into the
environment, or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

16



--------------------------------------------------------------------------------

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA”: the Employee Retirement Income Security Act of 1974, including (unless
the context otherwise requires) any rules or regulations promulgated thereunder.

“ERISA Affiliate”: each business or entity which is, or within the last six
years was, a member of a “controlled group of corporations,” under “common
control” or an “affiliated service group” with any Loan Party within the meaning
of Section 414(b), (c) or (m) of the Code, required to be aggregated with any
Loan Party under Section 414(o) of the Code, or is, or within the last six years
was, under “common control” with any Loan Party, within the meaning of
Section 4001(a)(14) of ERISA.

“ERISA Event”: any of (a) a reportable event as defined in Section 4043 of ERISA
with respect to a Pension Plan, excluding, however, such events as to which the
PBGC by regulation has waived the requirement of Section 4043(a) of ERISA that
it be notified within 30 days of the occurrence of such event; (b) the
applicability of the requirements of Section 4043(b) of ERISA with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, to any Pension
Plan where an event described in paragraph (9), (10), (11), (12) or (13) of
Section 4043(c) of ERISA is reasonably expected to occur with respect to such
plan within the following 30 days; (c) a withdrawal by any Loan Party or any
ERISA Affiliate thereof from a Pension Plan or the termination of any Pension
Plan resulting in liability under Sections 4063 or 4064 of ERISA; (d) the
withdrawal of any Loan Party or any ERISA Affiliate thereof in a complete or
partial withdrawal (within the meaning of Section 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefore, or the
receipt by any Loan Party or any ERISA Affiliate thereof of notice from any
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA; (e) the filing of a notice of intent to
terminate, the treatment of a plan amendment as a termination under Section 4041
or 4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; (f) the imposition of liability on any Loan
Party or any ERISA Affiliate thereof pursuant to Sections 4062(e) or 4069 of
ERISA or by reason of the application of Section 4212(c) of ERISA; (g) the
failure by any Loan Party or any ERISA Affiliate thereof to make any required
contribution to a Pension Plan, or the failure to meet the minimum funding
standard of Section 412 of the Code with respect to any Pension Plan (whether or
not waived in accordance with Section 412(c) of the Code) or the failure to make
by its due date a required installment under Section 430 of the Code with
respect to any Pension Plan or the failure to make any required contribution to
a Multiemployer Plan; (h) the determination that any Pension Plan is considered
an at-risk plan or a plan in endangered to critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA;
(i) an event or condition which might reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; (j) the
imposition of any liability under Title I or Title IV of ERISA, other than PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Loan Party
or any ERISA Affiliate thereof; (k) an application for a funding waiver under
Section 303 of ERISA or an extension of any amortization period pursuant to
Section 412 of the Code with respect to any Pension Plan; (l) the occurrence of
a non-exempt prohibited transaction under Sections 406 or 407 of ERISA for which
any Loan Party or any Subsidiary thereof may be directly or indirectly liable;
(m) the occurrence of an act or omission which could give rise to the

 

17



--------------------------------------------------------------------------------

imposition on any Loan Party or any ERISA Affiliate thereof of fines, penalties,
taxes or related charges under Chapter 43 of the Code or under Sections 409,
502(c), (i) or (1) or 4071 of ERISA; (n) the assertion of a material claim
(other than routine claims for benefits) against any Pension Plan or the assets
thereof, or against any Loan Party or any Subsidiary thereof in connection with
any such Pension Plan; (o) receipt from the IRS of notice of the failure of any
Pension Plan to qualify under Section 401(a) of the Code, or the failure of any
trust forming part of any Pension Plan to fail to qualify for exemption from
taxation under Section 501(a) of the Code; or (p) the imposition of any lien (or
the fulfillment of the conditions for the imposition of any lien) on any of the
rights, properties or assets of any Loan Party or any ERISA Affiliate thereof,
in either case pursuant to Title I or IV, including Section 302(f) or 303(k) of
ERISA or to Section 401(a)(29) or 430(k) of the Code.

“ERISA Funding Rules”: the rules regarding minimum required contributions
(including any installment payment thereof) to Pension Plans, as set forth in
Section 412 of the Code and Section 302 of ERISA, with respect to Plan years
ending prior to the effective date of the Pension Protection Act of 2006, and
thereafter, as set forth in Sections 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to (a) a Eurodollar Loan, the rate per annum determined by the
Administrative Agent to be a rate equal to the British Bankers’ Association
LIBOR Rate (“BBA LIBOR”) for deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period in Dollars,
determined as of approximately 11:00 A.M. (London, England time) two
(2) Business Days prior to the beginning of such Interest Period (as set forth
by Bloomberg Information Service or any successor thereto or any other service
selected by the Administrative Agent which has been nominated by the British
Bankers’ Association as an authorized information vendor for the purpose of
displaying BBA LIBOR); and (b) an ABR Loan, the rate per annum determined by the
Administrative Agent to be BBA LIBOR (for delivery on the first day of such
Interest Period) with a term of one month in Dollars, determined as of
approximately 11:00 A.M. (London, England time) two (2) Business Days prior to
the beginning of such Interest Period (as set forth by Bloomberg Information
Service or any successor thereto or any other service selected by the
Administrative Agent which has been nominated by the British Bankers’
Association as an authorized information vendor for the purpose of displaying
BBA LIBOR). In the event that the Administrative Agent determines that BBA LIBOR
is not available, the “Eurodollar Base Rate” shall be determined by reference to
the rate per annum equal to the offered quotation rate to first class banks in
the London interbank market by SVB for deposits (for delivery on the first day
of the relevant Interest Period) in Dollars of amounts in same day funds
comparable to the principal amount of the applicable Loan of the Administrative
Agent, in its capacity as a Lender, for which the Eurodollar Base Rate is then
being determined with maturities comparable to such period, in the case of a
Eurodollar Loan, and of one month, in the case of an ABR Loan, as of
approximately 11:00 A.M. (London, England time) two (2) Business Days prior to
the beginning of such Interest Period.

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
clause (a) of the definition of “Eurodollar Base Rate”.

 

18



--------------------------------------------------------------------------------

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula:

                        Eurodollar Base Rate                        

1.00 - Eurocurrency Reserve Requirements

The Eurodollar Rate shall be adjusted automatically as of the effective date of
any change in the Eurocurrency Reserve Requirements.

“Eurodollar Tranche”: the collective reference to Eurodollar Loans under the
Revolving Facility, the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

“Event of Default”: any of the events specified in Section 8.1; provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Excess Cash Flow”: for any fiscal year (or other period) of Holdings, the
excess, if any, of Consolidated Adjusted EBITDA for such fiscal year over the
sum, without duplication, of (a) consolidated interest expense (including any
non-cash interest expense amounts), plus (b) provisions for current taxes based
on income of Holdings and its consolidated Subsidiaries and payable in cash with
respect to such period, plus (c) the aggregate amount actually paid by Holdings
and its consolidated Subsidiaries in cash during such fiscal year (or other
period) on account of Consolidated Capital Expenditures of Holdings and its
consolidated Subsidiaries (excluding the principal amount of Loans incurred in
connection with such expenditures, and any such expenditures financed with the
proceeds of any Reinvestment Deferred Amount), plus (d) the aggregate amount of
all optional prepayments by the Term Borrower of the Term Loans during such
fiscal year (or other period) (excluding, in each case, prepayments to the
extent financed with proceeds of other Indebtedness), plus (e) the aggregate
amount of all regularly scheduled principal payments by Holdings and its
consolidated Subsidiaries of Funded Debt (including the Term Loans) made during
such fiscal year (or other period) (other than in respect of any revolving
credit facility to the extent there is not an equivalent permanent reduction in
commitments thereunder), plus (f) costs and expenses incurred prior to
August 31, 2012, to the extent that such costs and expenses relate to the
Transactions, are paid in cash and do not exceed $5,000,000 in the aggregate for
all such costs and expenses paid during the term of this Agreement, plus
(g) other one-time and non-recurring cash items, plus (h) extraordinary cash
charges which are approved by the Administrative Agent in writing as an
“add-back” to Consolidated Adjusted EBITDA; provided that any of the foregoing
items specified in clauses (f), (g) and (h) may only be included in the
calculation of “Excess Cash Flow” to the extent such items are permissibly
“added-back” to Consolidated Net Income for purposes of calculating Consolidated
Adjusted EBITDA.

“Excess Cash Flow Application Date”: as defined in Section 2.12(d).

“Exchange Act”: the Securities Exchange Act of 1934.

“Excluded Assets”: as defined in the Guarantee and Collateral Agreement.

“Excluded Foreign Subsidiary”: in respect of any Loan Party, any Subsidiary of
such Loan Party (a) that is a “controlled foreign corporation” as defined in
Section 957 of the Code, (ii) that is a Subsidiary of a “controlled foreign
corporation” as defined in Section 957 of the Code, or (iii) substantially all
of the assets of which are equity interests in a “controlled foreign
corporation” as defined in Section 957 of the Code.

 

19



--------------------------------------------------------------------------------

“Excluded Taxes”: any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in any such case to the extent imposed as a
result of such Recipient being organized under the laws of, or having its
principal office or, in the case of any Lender, its applicable lending office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof), (b) Other Connection Taxes; (c) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by a
Borrower under Section 2.23) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.20, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office; (d) Taxes attributable to such Recipient’s failure
to comply with Section 2.20(f); and (e) any U.S. federal withholding Taxes
imposed under FATCA.

“Existing Credit Agreement”: as defined in the recitals to this Agreement.

“Existing Credit Facility”: as defined in the recitals to this Agreement.

“Existing Lender”: is SVB, in its capacity as lender under the Existing Credit
Facility.

“Existing Letters of Credit”: the letters of credit described on Schedule 1.1B.

“Facility”: each of (a) the Term Facility, (b) the L/C Facility (which is a
subfacility of the Revolving Facility), and (c) the Revolving Facility.

“FASB ASC”: the Accounting Standards certification of the Financial Accounting
Standards Board.

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by SVB from three federal funds brokers of
recognized standing selected by it.

“First Tier Foreign Subsidiary”: at any date of determination with respect to a
Loan Party, each Foreign Subsidiary in which such Loan Party owns directly more
than 50%, in the aggregate, of the Voting Stock of such Foreign Subsidiary.

“Flow of Funds Agreement”: is that certain Flow of Funds Memorandum, dated as of
the Closing Date, among Holdings, UCTSS, the Seller and the Administrative Agent
regarding the disbursement of the Initial Loan Proceeds on the Closing Date and
such other matters as may be agreed to by the Borrowers and the Administrative
Agent.

“Foreclosed Borrowers”: as defined in Section 2.25.

 

20



--------------------------------------------------------------------------------

“Foreign Currency”: lawful money of a country other than the United States.

“Foreign Law Pledge Agreement”: in respect of the grant by any Loan Party to the
Administrative Agent (for the ratable benefit of the Secured Parties) of a Lien
on certain of the Equity Interests in any First-Tier Foreign Subsidiary owned by
such Loan Party, any pledge agreement (however designated) reasonably required
by the Administrative Agent to be prepared under the laws of the foreign
jurisdiction in which such First-Tier Foreign Subsidiary is organized and
executed by such Loan Party (and, as applicable, such First-Tier Foreign
Subsidiary) for the purpose of creating, perfecting and otherwise protecting
such Lien to the maximum extent possible under the laws of such foreign
jurisdiction.

“Foreign Pledge Documents”: collectively, in respect of the grant by any Loan
Party to the Administrative Agent (for the ratable benefit of the Secured
Parties) of a Lien on certain of the Equity Interests in any First-Tier Foreign
Subsidiary owned by such Loan Party, any related Foreign Law Pledge Agreement,
any related filings, an opinion delivered by local counsel in the foreign
jurisdiction in which such First-Tier Foreign Subsidiary is organized and
addressing the effectiveness of the pledge by such Loan Party to the
Administrative Agent (for the ratable benefit of the Secured Parties) of the
pledged Equity Interests in such First Tier-Foreign Subsidiary having been
issued to such Loan Party, any related authorizing resolutions adopted by the
Board of Directors (or equivalent) of such Loan Party in connection with such
pledge, any amendments to the organizational documents of such First-Tier
Foreign Subsidiary required by the Administrative Agent to facilitate the pledge
by such Loan Party to the Administrative Agent (for the ratable benefit of the
Secured Parties) of such pledged Equity Interests, and any other agreements,
documents, instruments, notices, filings or other items reasonably required by
the Administrative Agent to be executed and/or delivered in connection with any
of the foregoing.

“Foreign Lender”: a Lender that is not a U.S. Person.

“Foreign Subsidiary”: in respect of Loan Party, any Subsidiary of such Loan
Party that is not a Domestic Subsidiary of such Loan Party.

“Fronting Exposure”: at any time there is a Defaulting Lender, as applicable,
(a) with respect to the Issuing Lender, such Defaulting Lender’s L/C Percentage
of the outstanding L/C Exposure other than L/C Exposure as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Revolving Percentage
of outstanding Swingline Loans made by the Swingline Lender other than Swingline
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders.

“Fund”: any Person (other than a natural Person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities.

“Funded Debt”: as to any Person, all Indebtedness of such Person which matures
more than one year from the date of its creation or matures within one year from
such date but is renewable or extendible, at the option of such Person, to a
date more than one year from such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year from such date, including all current maturities
and current sinking fund payments in respect of such Indebtedness whether or not
required to be paid within one year from the date of its creation and, in the
case of any Borrower, Indebtedness of such Borrower in respect of the Loans made
to such Borrower hereunder.

 

21



--------------------------------------------------------------------------------

“Funding Office”: the Revolving Loan Funding Office or the Term Loan Funding
Office, as the context requires.

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.1(b). In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then each party to this Agreement agrees to enter into
negotiations to amend such provisions of this Agreement so as to reflect
equitably such Accounting Changes with the desired result that the criteria for
evaluating Holdings’ or any Borrower’s consolidated financial condition shall be
the same after such Accounting Changes as if such Accounting Changes had not
been made. Until such time as such an amendment shall have been executed and
delivered by Holdings, the Borrowers, the Administrative Agent and the Required
Lenders, all financial covenants, standards and terms in this Agreement shall
continue to be calculated or construed as if such Accounting Changes had not
occurred. “Accounting Changes” refers to changes in accounting principles
required by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants or, if applicable, the SEC.

“Governmental Approval”: any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

“Governmental Authority”: the government of the United States of America, The
Republic of Singapore or any other nation, or of any political subdivision
thereof, whether state or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

“Group Members”: the collective reference to Holdings, the Borrowers and each of
their respective Subsidiaries.

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement to
be executed and delivered by each Loan Party, substantially in the form of
Exhibit A.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided that the term Guarantee
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any

 

22



--------------------------------------------------------------------------------

Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.

“Guarantors”: a collective reference to Holdings, each U.S. Revolving Borrower,
UCT Sieger, and each Material Domestic Subsidiary of any Loan Party (other than
the Singapore Borrower) which becomes a Guarantor after the Closing Date
pursuant to the terms hereof and the Guarantee and Collateral Agreement.

“Holdings”: has the meaning in the preamble hereto.

“Holdings Patent Security Agreement”: that certain Patent Security Agreement,
dated as of the Closing Date, between Holdings and the Administrative Agent.

“IFS”: is Integrated Flow Systems, LLC, a California limited liability company
and wholly owned Subsidiary of the Acquired Business.

“IFS Patent Security Agreement”: that certain Patent Security Agreement, dated
as of the Closing Date, between IFS and the Administrative Agent.

“Immaterial Subsidiary”: at any date of determination, any Subsidiary of any
Loan Party (other than a Subsidiary of the Singapore Borrower) designated as
such by such Loan Party in writing and which as of such date holds assets
representing 5% or less of such Loan Party’s consolidated total assets as of
such date (determined in accordance with GAAP), and which has generated less
than 5% of such Loan Party’s consolidated total revenues determined in
accordance with GAAP for the four fiscal quarter period ending on the last day
of the most recent period for which financial statements have been delivered
after the Closing Date pursuant to Section 6.1(b); provided that all
Subsidiaries of any Loan Party that are individually “Immaterial Subsidiaries”
shall not have aggregate consolidated total assets that would represent 5% or
more of such Loan Party’s consolidated total assets as of such date or have
generated 5% or more of such Loan Party’s consolidated total revenues for such
four fiscal quarter period, in each case determined in accordance with GAAP.

“Incurred”: as defined in the definition of “Pro Forma Basis”.

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations and
all Synthetic Lease Obligations of such Person, (f) all obligations of such
Person, contingent or otherwise, as an account party or applicant under or in
respect of acceptances, letters of credit, surety bonds or similar arrangements,
(g) all Guarantee Obligations of such Person in respect of obligations of the
kind referred to in clauses (a) through (f) above, (h) all obligations of the
kind referred to in clauses (a) through (g) above secured by (or for which the
holder of such obligation has an existing right, contingent or otherwise, to be
secured by) any Lien on property (including accounts

 

23



--------------------------------------------------------------------------------

and contract rights) owned by such Person, whether or not such Person has
assumed or become liable for the payment of such obligation, and (i) the net
obligations of such Person in respect of Swap Agreements. The Indebtedness of
any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness expressly provide that such Person is not liable therefor.

“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any Obligation of any Loan Party
under any Loan Document, and (b) to the extent not otherwise described in (a),
Other Taxes.

“Indemnitee”: is defined in Section 10.5(b).

“Initial Loan Proceeds”: is the aggregate amount of Term Loans, Revolving Loans
and Swingline Loans, as applicable, made by the Lenders to the Borrowers on the
Closing Date.

“Insider Indebtedness”: is any indebtedness owing by any Loan Party to any Group
Member or officer, director, shareholder or employee of any Group Member.

“Insider Subordinated Indebtedness”: is any Insider Indebtedness which is also
Subordinated Indebtedness.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors, or other, similar arrangement
in respect of any Person’s creditors generally or any substantial portion of
such Person’s creditors, in each case undertaken under U.S. Federal, state or
foreign law, including the Bankruptcy Code.

“Insolvent”: pertaining to a condition of Insolvency.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

“Intellectual Property Security Agreement”: an intellectual property security
agreement entered into between a Loan Party and the Administrative Agent
pursuant to the terms of the Guarantee and Collateral Agreement, together with
each other intellectual property security agreement and supplement thereto
delivered pursuant to Section 6.12, in each case as amended, restated,
supplemented or otherwise modified from time to time.

“Interest Payment Date”: (a) as to any ABR Loan (including any Swingline Loan),
the first Business Day of each calendar month to occur while such Loan is
outstanding and the final maturity date of such Loan, (b) as to any Eurodollar
Loan having an Interest Period of three months or less, the last Business Day of
such Interest Period, (c) as to any Eurodollar Loan having an Interest Period
longer than three months, each day that is three months (or, if such date is not
a Business Day, the Business Day next succeeding such date) after the first day
of such Interest Period and the last Business Day of such Interest Period, and
(d) as to any Loan (other than any Revolving Loan that is an ABR Loan and any
Swingline Loan), the date of any repayment or prepayment made in respect
thereof.

 

24



--------------------------------------------------------------------------------

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by an applicable Borrower in its Notice of Borrowing or Notice of
Conversion/Continuation, as the case may be, given with respect thereto; and
(b) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan and ending one, two, three or
six months thereafter, as selected by such applicable Borrower by irrevocable
notice to the Administrative Agent in a Notice of Conversion/Continuation not
later than 10:00 A.M., Pacific time, on the date that is three Business Days
prior to the last day of the then current Interest Period with respect thereto;
provided that all of the foregoing provisions relating to Interest Periods are
subject to the following:

(i)        if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

(ii)        no Borrower may select an Interest Period under a particular
Facility that would extend beyond the Revolving Termination Date (in the case of
Revolving Facility) or, with respect to the Term Borrower, beyond the date final
payment is due on the Term Loans (in the case of Term Loans);

(iii)        any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

(iv)        each Borrower shall select Interest Periods so as not to require a
payment or prepayment of any Eurodollar Loan during an Interest Period for such
Loan.

“Interest Rate Agreement”: with respect to any Person, any interest rate swap
agreement, interest rate cap agreement, interest rate collar agreement, interest
rate hedging agreement or other similar agreement or arrangement, each of which
is (a) for the purpose of hedging the interest rate exposure associated with
such Person’s operations, (b) approved by Administrative Agent, and (c) not for
speculative purposes.

“Inventory”: all “inventory,” as such term is defined in the Code, now owned or
hereafter acquired by any Loan Party, wherever located, and in any event
including inventory, merchandise, goods and other personal property that are
held by or on behalf of any Loan Party for sale or lease or are furnished or are
to be furnished under a contract of service, or that constitutes raw materials,
work in process, finished goods, returned goods, or materials or supplies of any
kind used or consumed or to be used or consumed in such Loan Party’s business or
in the processing, production, packaging, promotion, delivery or shipping of the
same, including all supplies and embedded software.

“Investments”: as defined in Section 7.7.

“IRS”: the Internal Revenue Service, or any successor thereto.

“ISP”: with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

25



--------------------------------------------------------------------------------

“Issuing Lender”: as the context may require, (a) SVB or any affiliate thereof,
in its capacity as issuer of any Letter of Credit (including, without
limitation, each Existing Letter of Credit), and (b) any other Lender that may
become an Issuing Lender pursuant to Section 3.11 or 3.12, with respect to
Letters of Credit issued by such Lender. The Issuing Lender may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of the Issuing Lender or other financial institutions, in which case the term
“Issuing Lender” shall include any such Affiliate or other financial institution
with respect to Letters of Credit issued by such Affiliate or other financial
institution.

“Issuing Lender Fees”: as defined in Section 3.3(a).

“Lam Research Account”: is an Account as to which Lam Research Corporation is
the Account Debtor.

“L/C Advance”: each L/C Lender’s funding of its participation in any L/C
Disbursement in accordance with its L/C Percentage of the L/C Commitment.

“L/C Commitment”: as to any L/C Lender, the obligation of such L/C Lender, if
any, to purchase an undivided interest in the Issuing Lenders’ obligations and
rights under and in respect of each Letter of Credit (including to make payments
with respect to draws made under any Letter of Credit pursuant to
Section 3.5(b)) in an aggregate principal amount not to exceed the amount set
forth under the heading “L/C Commitment” opposite such L/C Lender’s name on
Schedule 1.1A or in the Assignment and Assumption pursuant to which such L/C
Lender becomes a party hereto, as the same may be changed from time to time
pursuant to the terms hereof. The L/C Commitment is a sublimit of the Revolving
Commitment and the aggregate amount of the L/C Commitments shall not exceed the
amount of the Total L/C Commitments at any time.

“L/C Disbursements”: a payment or disbursement made by the Issuing Lender
pursuant to a Letter of Credit.

“L/C Exposure”: at any time, the sum of (a) the aggregate undrawn amount of all
outstanding Letters of Credit at such time, and (b) the aggregate amount of all
L/C Disbursements that have not yet been reimbursed or converted into Revolving
Loans at such time. The L/C Exposure of any L/C Lender at any time shall equal
its L/C Percentage of the aggregate L/C Exposure at such time.

“L/C Facility”: the L/C Commitments and the extensions of credit made
thereunder.

“L/C Fee Payment Date”: as defined in Section 3.3(a).

“L/C Lender”: a Lender with an L/C Commitment.

“L/C Percentage”: as to any L/C Lender at any time, the percentage of the Total
L/C Commitments represented by such L/C Lender’s L/C Commitment, as such
percentage may be adjusted as provided in Section 2.23.

“L/C-Related Documents”: collectively, each Letter of Credit (including any
Existing Letter of Credit), all applications for any Letter of Credit (and
applications for the amendment of any Letter of Credit) submitted by any
applicable Revolving Borrower to the Issuing Lender and any other document,
agreement and instrument relating to any Letter of Credit, including any of the
Issuing Lender’s standard form documents for letter of credit issuances.

 

26



--------------------------------------------------------------------------------

“Lenders”: as defined in the preamble hereto; provided that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include the Issuing Lender and the Swingline Lender.

“Letter of Credit”: as defined in Section 3.1(a); provided that such term shall
include each Existing Letter of Credit and each Singapore Letter of Credit.

“Letter of Credit Availability Period”: the period from and including the
Closing Date to but excluding the Letter of Credit Maturity Date.

“Letter of Credit Fees”: as defined in Section 3.3(a).

“Letter of Credit Maturity Date”: the date occurring 15 days prior to the
Revolving Termination Date then in effect (or, if such day is not a Business
Day, the next preceding Business Day).

“Lien”: any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge
or other security interest or any preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement and any
capital lease having substantially the same economic effect as any of the
foregoing).

“Liquidity”: at any time, the aggregate amount of unrestricted cash and Cash
Equivalents held at such time by the Borrowers and their respective
Subsidiaries.

“Liquidity Event”: any instance in which Liquidity is less than (a) $30,000,000,
at any time during the period of 12 consecutive months following the Closing
Date, and (b) $35,000,000 at any time thereafter, as reasonably determined by
the Administrative Agent and as evidenced by the delivery of periodic Liquidity
Reports. Any such Liquidity Event shall continue until the Borrowers deliver a
Liquidity Report to the Administrative Agent indicating, to the reasonable
satisfaction of the Administrative Agent, that a Liquidity Event has ceased to
exist.

“Liquidity Event Determination Date”: is defined in Section 2.9(e).

“Liquidity Report”: a report, in form and substance satisfactory to the
Administrative Agent, delivered by the Borrowers to the Administrative Agent
which discloses, as of the date of such report, the amount of Liquidity as of
such date.

“Loan”: any loan made or maintained by any Lender pursuant to this Agreement.

“Loan Documents”: this Agreement, the Security Documents, the Notes, the SVB Fee
Letter, the U.S. Bank Fee Letter, the Flow of Funds Agreement, the Closing Date
Solvency Certificate, the Collateral Information Certificate, the Payoff Letter,
each L/C-Related Document, each Compliance Certificate, each Borrowing Base
Certificate, each Liquidity Report, each Notice of Borrowing, each Notice of
Conversion/Continuation, the ACRA Filing Authorization Letter, and any agreement
creating or perfecting rights in Cash Collateral pursuant to the provisions of
Section 3.10, and any amendment, waiver, supplement or other modification to any
of the foregoing.

“Loan Parties”: each Group Member that is a party to a Loan Document.

 

27



--------------------------------------------------------------------------------

“Majority Revolving Lenders”: at any time, (a) if only one Revolving Lender
holds the Total Revolving Commitment at such time, such Revolving Lender, both
before and after the termination of such Revolving Commitment; and (b) if more
than one Revolving Lender holds the Total Revolving Commitment, at least two
Revolving Lenders who hold more than 50% of the Total Revolving Commitments
(including, without duplication, the L/C Commitments) or, at any time after the
termination of the Revolving Commitments when such Revolving Commitments were
held by more than one Revolving Lender, at least two Revolving Lenders who hold
more than 50% of the Total Revolving Extensions of Credit then outstanding
(including, without duplication, any L/C Disbursements that have not yet been
reimbursed or converted into Revolving Loans at such time)); provided that the
Revolving Commitments of, and the portion of the Revolving Loans and
participations in L/C Exposure and Swingline Loans held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Majority Revolving Lenders.

“Majority Term Lenders”: at any time, (a) if only one Term Lender holds the Term
Loan, such Term Lender; and (b) if more than one Term Lender holds the Term
Loan, at least two Term Lenders who hold more than 50% of the principal sum of
all Term Loans outstanding; provided that the portion of the Term Loans held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Majority Term Lenders.

“Mandatory Prepayment Date”: as defined in Section 2.12(e).

“Material Adverse Effect”: (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent) or financial condition of any Borrower, individually, or
the Borrowers and their Subsidiaries, taken as a whole; (b) a material
impairment of the rights and remedies of the Administrative Agent or the Lenders
under any Loan Document, or of the ability of any Loan Party to perform its
respective Obligations under any Loan Document to which it is a party; (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party; or (d) a material impairment in the value of the Collateral pledged by
any Loan Party pursuant to any Loan Document.

“Material Domestic Subsidiary”: any Material Subsidiary which is also a Domestic
Subsidiary.

“Material First-Tier Foreign Subsidiary”: any Material Foreign Subsidiary which
is also a First Tier Foreign Subsidiary.

“Material Foreign Subsidiary”: any Material Subsidiary which is also a Foreign
Subsidiary.

“Material Subsidiary”: any Subsidiary that is not an Immaterial Subsidiary.

“Materials of Environmental Concern”: any substance, material or waste that is
defined, regulated, governed or otherwise characterized under any Environmental
Law as hazardous or toxic or as a pollutant or contaminant (or by words of
similar meaning and regulatory effect), any petroleum or petroleum products,
asbestos, polychlorinated biphenyls, urea-formaldehyde insulation, molds or
fungus, and radioactivity, radiofrequency radiation at levels known to be
hazardous to human health and safety.

“Merger”: as defined in the recitals to this Agreement.

“Merger Agreement”: as defined in the recitals to this Agreement.

 

28



--------------------------------------------------------------------------------

“Merger Documents”: collectively, the Merger Agreement and all schedules,
exhibits and annexes thereto and all side letters and agreements affecting the
terms thereof or entered into in connection therewith.

“Merger Effective Time”: is the time, on the Closing Date, at which the
Certificate of Merger filed with the Delaware Secretary of State in connection
with the Merger becomes effective.

“Merger Subsidiary”: as defined in the recitals to this Agreement.

“Minority Lender”: as defined in Section 10.1(b).

“Moody’s”: Moody’s Investors Service, Inc.

“Multiemployer Plan”: a “multiemployer plan” (within the meaning of
Section 3(37) of ERISA) to which any Loan Party or any ERISA Affiliate thereof
makes, is making, or is obligated or has ever been obligated to make,
contributions.

“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received), net of attorneys’ fees, accountants’
fees, investment banking fees, amounts required to be applied to the repayment
of Indebtedness secured by a Lien expressly permitted hereunder on any asset
that is the subject of such Asset Sale or Recovery Event (other than any Lien
pursuant to a Security Document) and other customary costs, fees and expenses
actually incurred in connection therewith and net of taxes paid and the
applicable Person’s reasonable and good faith estimate of income, franchise,
sales, and other applicable taxes required to be paid by such Person in
connection with such Asset Sale or Recovery Event in the taxable year that such
Asset Sale or Recovery Event is consummated, the computation of which shall, in
each such case, take into account the reduction in tax liability resulting from
any available operating losses and net operating loss carryovers, tax credits,
and tax credit carry forwards, and similar tax attributes and (b) in connection
with any issuance or sale of Capital Stock or any incurrence of Indebtedness,
the cash proceeds received from such issuance or incurrence, net of attorneys’
fees, investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary costs, fees and expenses actually incurred in
connection therewith.

“Note”: a Term Loan Note, a Revolving Loan Note or a Swingline Loan Note.

“Notice of Borrowing”: means a notice substantially in the form of Exhibit K.

“Notice of Conversion/Continuation”: means a notice substantially in the form of
Exhibit L.

“Non-Consenting Lender”: any Lender that does not approve any consent, waiver or
amendment that (a) requires the approval of all affected Lenders in accordance
with the terms of Section 10.1 and (ii) has been approved by the Required
Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to any Loan Party, whether

 

29



--------------------------------------------------------------------------------

or not a claim for post-filing or post-petition interest is allowed in such
proceeding) the Loans and all other obligations and liabilities of the Loan
Parties to the Administrative Agent, the Issuing Lender, any Lender and any
Qualified Counterparty party to a Specified Swap Agreement, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document, the Letters of Credit, any Specified Swap
Agreement or any other document made, delivered or given in connection herewith
or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including all reasonable and
documented fees, charges and disbursements of counsel to the Administrative
Agent, the Issuing Lender, any Lender, and any Qualified Counterparty party to a
Specified Swap Agreement that are required to be paid by any Loan Party pursuant
any Loan Document) or otherwise.

“Other Connection Taxes”: with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Operating Documents”: for any Person as of any date, such Person’s
constitutional documents, formation documents and/or certificate of
incorporation (or equivalent thereof), as certified (if applicable) by such
Person’s jurisdiction of formation as of a recent date, and, (a) if such Person
is a corporation, its bylaws or memorandum and articles of association (or
equivalent thereof) in current form, (b) if such Person is a limited liability
company, its limited liability company agreement (or similar agreement), and
(c) if such Person is a partnership, its partnership agreement (or similar
agreement), each of the foregoing with all current amendments or modifications
thereto.

“Other Taxes”: all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.23).

“Participant”: as defined in Section 10.6(d).

“Participant Register”: as defined in Section 10.6(d).

“Patriot Act”: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of
2001, Title III of Pub. L. 107-56, signed into law October 26, 2001.

“Payoff Letter”: a letter in form and substance reasonably satisfactory to the
Administrative Agent and the Existing Lender, dated as of a date prior to the
Closing Date and executed by each of the Existing Lender and UCTSS to the effect
that upon receipt by the Existing Lender of the “payoff amount” (however
designated) referenced therein, (a) the obligations of the Group Members under
the Existing Credit Facility shall be satisfied in full, (b) the Liens held by
the Existing Lender to secure the obligations of UCTSS arising under and in
connection with the Existing Credit Facility shall terminate without any further
action, and (c) UCTSS and the Administrative Agent (and their respective counsel
and such counsels’ agents) shall be entitled to file UCC-3 amendment statements,
USPTO releases, USCRO releases and any other releases reasonably necessary to
further evidence the termination of such Liens.

 

30



--------------------------------------------------------------------------------

“PBGC”: the Pension Benefit Guaranty Corporation, or any successor thereto.

“Pension Plan”: an employee pension plan (as defined in Section 3(2) of ERISA)
other than a Multiemployer Plan subject to the provisions of Title IV of ERISA
or Sections 412 and 430 of the Code or Sections 302 and 303 of ERISA and in
respect of which any Loan Party or any ERISA Affiliate thereof is (or if such
plan were terminated would under Section 4069 of ERISA be deemed to be) a
“contributing sponsor” as defined in Section 4001(a)(13) of ERISA.

“Permitted Acquisition”: as defined in Section 7.8(n).

“Permitted Refinancing Indebtedness”: Indebtedness (“Refinancing Indebtedness”)
issued or incurred (including by means of the extension or renewal of existing
Indebtedness) to refinance, refund, extend, renew or replace existing
Indebtedness (“Refinanced Indebtedness”); provided that (a) the principal amount
of such Refinancing Indebtedness is not greater than the principal amount of
such Refinanced Indebtedness plus the amount of any premiums or penalties and
accrued and unpaid interest paid thereon and reasonable fees and expenses, in
each case associated with such Refinancing Indebtedness, (b) such Refinancing
Indebtedness has a final maturity that is no sooner than, and a weighted average
life to maturity that is no shorter than, such Refinanced Indebtedness, (c) if
such Refinanced Indebtedness or any Guarantee Obligation thereof or any security
therefor are subordinated to the Obligations, such Refinancing Indebtedness and
any Guarantee Obligations thereof and any security therefor remain so
subordinated on terms no less favorable to the Lenders and the other Secured
Parties, (d) the obligors in respect of such Refinanced Indebtedness immediately
prior to such refinancing, refunding extension, renewal or replacement are the
only obligors on such Refinancing Indebtedness and (e) such Guarantee
Obligations, if any, which, taken as a whole, are determined in good faith by a
Responsible Officer of the applicable Group Member to be no less favorable to
such Group Member and the Lenders and the other Secured Parties in any material
respect than the covenants and events of default or Guarantee Obligations, if
any, in respect of such Refinanced Indebtedness.

“Person”: any natural Person, corporation, limited liability company, trust,
joint venture, association, company, partnership, Governmental Authority or
other entity.

“Platform”: is defined in Section 10.2(d)(i).

“Preferred Stock”: the preferred Capital Stock of any Loan Party.

“Prime Rate”: the rate of interest per annum from time to time published in the
money rates section of the Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that if such rate of
interest, as set forth from time to time in the money rates section of the Wall
Street Journal, becomes unavailable for any reason as determined by the
Administrative Agent, the “Prime Rate” shall mean the rate of interest per annum
announced by SVB as its prime rate in effect at its principal office in the
State of California (such SVB announced Prime Rate not being intended to be the
lowest rate of interest charged by SVB in connection with extensions of credit
to debtors).

“Process Agent” is defined in Section 10.14.

“Pro Forma Basis”: with respect to any calculation or determination for a Loan
Party for any period, in making such calculation or determination on the
specified date of determination (the “Determination Date”) means:

(a)        pro forma effect will be given to any Indebtedness incurred
(“Incurred”) by such Loan Party or any of its Subsidiaries, including by
assumption of then outstanding Indebtedness or by a Person

 

31



--------------------------------------------------------------------------------

becoming a Subsidiary after the beginning of the applicable period and on or
before the Determination Date to the extent the Indebtedness is outstanding or
is to be Incurred on the Determination Date, as if such Indebtedness had been
Incurred on the first day of such period;

(b)        pro forma calculations of interest on Indebtedness bearing a floating
interest rate will be made as if the rate in effect on the Determination Date
(taking into account any Swap Agreement applicable to the Indebtedness) had been
the applicable rate for the entire reference period;

(c)        Consolidated Fixed Charges related to any Indebtedness no longer
outstanding or to be repaid or redeemed on the Determination Date, except for
Consolidated Interest Expense accrued during the reference period under a
revolving credit to the extent of the commitment thereunder (or under any
successor revolving credit) in effect on the Determination Date, will be
excluded as if such Indebtedness was no longer outstanding or was repaid or
redeemed on the first day of such period; and

(d)        pro forma effect will be given to: (A) the acquisition or disposition
of companies, divisions or lines of businesses by such Loan Party and its
Subsidiaries, including any acquisition or disposition of a company, division or
line of business since the beginning of the reference period by a Person that
became a Subsidiary after the beginning of the applicable period; and (B) the
discontinuation of any discontinued operations but, in the case of Consolidated
Fixed Charges, only to the extent that the obligations giving rise to
Consolidated Fixed Charges will not be obligations of such Loan Party or any of
its Subsidiaries following the Determination Date; in each case of clauses
(A) and (B), that have occurred since the beginning of the applicable period and
before the Determination Date as if such events had occurred, and, in the case
of any disposition, the proceeds thereof applied, on the first day of such
period. To the extent that pro forma effect is to be given to an acquisition or
disposition of a company, division or line of business, the pro forma
calculation will be calculated in good faith by a responsible financial or
accounting officer of such Loan Party in accordance with Regulation S-X under
the Securities Act of 1933, as amended, based upon the most recent four full
fiscal quarters for which the relevant financial information is available.

“Pro Forma Financial Statements”: balance sheets, income statements and cash
flow statements prepared by Holdings and its consolidated Subsidiaries that give
effect (as if such events had occurred on such date) to (a) the consummation of
the Merger, (b) the Loans to be made on the Closing Date and the use of proceeds
thereof and (c) the payment of fees and expenses in connection with the
foregoing, in each case prepared for (i) the most recently ended fiscal quarter
as if such transactions had occurred on such date and (ii) on a quarterly basis
through the first full fiscal year after the Closing Date or subsequent
Borrowing Date, as applicable, and on an annual basis for each fiscal year
thereafter through the Revolving Termination Date, in each case demonstrating
pro forma compliance with the covenants set forth in Section 7.1.

“Projections”: as defined in Section 6.2(c).

“Properties”: as defined in Section 4.17(a).

“Qualified Counterparty”: with respect to any Specified Swap Agreement, any
counterparty thereto that, at the time such Specified Swap Agreement was entered
into or as of the Closing Date, was the Administrative Agent or a Lender or an
Affiliate of the Administrative Agent or a Lender.

“Recipient”: the Administrative Agent or a Lender, as applicable.

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Group Member.

 

32



--------------------------------------------------------------------------------

“Refunded Swingline Loans”: as defined in Section 2.7(b).

“Register”: is defined in Section 10.6(c).

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Loan Party in connection therewith
that are not applied to prepay the Loans or other amounts pursuant to
Section 2.12(e) as a result of the delivery of a Reinvestment Notice.

“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
Term Borrower has delivered a Reinvestment Notice.

“Reinvestment Notice”: a written notice executed by a Responsible Officer of the
Term Borrower stating that no Event of Default has occurred and that the Term
Borrower (directly or indirectly through a Guarantor) intends and expects to use
all or a specified portion of the Net Cash Proceeds of an Asset Sale or Recovery
Event to acquire or repair assets useful in its business.

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire or repair assets useful in
the Term Borrower’s business.

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring six months after such Reinvestment Event, and
(b) the date on which the Term Borrower shall have determined not to, or shall
have otherwise ceased to, acquire or repair assets useful in the Term Borrower’s
business with all or any portion of the relevant Reinvestment Deferred Amount.

“Related Parties”: with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Replacement Lender”: as defined in Section 2.23.

“Required Lenders”: at any time, (a) if only one Lender holds the outstanding
Term Loans and the Revolving Commitments, such Lender; and (b) if more than one
Lender holds the outstanding Term Loans and Revolving Commitments, then at least
two Lenders who hold more than 50% of the sum of (i) the aggregate unpaid
principal amount of the Term Loans then outstanding, and (ii) the Total
Revolving Commitments (including, without duplication, the L/C Commitments) then
in effect or, if the Revolving Commitments have been terminated, the Total
Revolving Extensions of Credit then outstanding; provided that for the purposes
of this clause (b), the outstanding principal amount of the Term Loans held by
any Defaulting Lender and the Revolving Commitments of, and the portion of the
Revolving Loans and participations in L/C Exposure and Swingline Loans held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

“Requirement of Law”: as to any Person, the Operating Documents of such Person,
and any law, treaty, rule or regulation or determination of an arbitrator or a
court or other Governmental Authority, in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.

 

33



--------------------------------------------------------------------------------

“Reserves”: with respect to any of the U.S. Borrowing Base or the Singapore
Borrowing Base, reserves against U.S. Eligible Accounts, the Singapore Eligible
Accounts and/or Eligible Inventory, as applicable, that the Administrative Agent
may, in its reasonable credit judgment, establish from time to time to
(a) reflect events, conditions, contingencies or risks which do or may adversely
affect (i) the Collateral of the applicable Revolving Borrower, (ii) the assets
of the applicable Revolving Borrower, (iii) the Liens (held by the
Administrative Agent for the ratable benefit of the Lenders) and other rights of
the Administrative Agent in the Collateral of the applicable Revolving Borrower,
(b) reserve against any Accounts of the applicable Revolving Borrower payable in
foreign currencies, or (c) address any state of facts which the Administrative
Agent determines in good faith constitutes or with the passage of time may
constitute an Event of Default.

“Responsible Officer”: the chief executive officer, president, vice president,
chief financial officer, treasurer, controller or comptroller of an applicable
Loan Party, but in any event, with respect to financial matters, the chief
financial officer, treasurer, controller or comptroller of such Loan Party.

“Restricted Payments”: as defined in Section 7.6.

“Revolving Borrower”: is any of the Singapore Borrower or any U.S. Revolving
Borrower.

“Revolving Commitment”: as to any Revolving Lender, the obligation of such
Lender, if any, to make Revolving Loans and participate in Swingline Loans and
Letters of Credit in an aggregate principal amount not to exceed the amount set
forth under the heading “Revolving Commitment” opposite such Lender’s name on
Schedule 1.1A or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as the same may be changed from time to time pursuant to
the terms hereof (including in connection with assignments permitted hereunder).
The original amount of the Total Revolving Commitments is $40,000,000. The
Singapore Revolving Commitment, the L/C Commitment and the Swingline Commitment
are each sublimits of the Total Revolving Commitments.

“Revolving Commitment Period”: the period from and including the Closing Date to
the Revolving Termination Date.

“Revolving Facility”: the Revolving Commitments and the extensions of credit
made thereunder (including under the Singapore Revolving Facility and the U.S.
Revolving Facility).

“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.

“Revolving Loan”: any of a U.S. Revolving Loan or a Singapore Revolving Loan.

“Revolving Loan Conversion”: as defined in Section 3.5(b).

“Revolving Loan Funding Office”: the office of the Administrative Agent
specified in Section 10.2 or such other office as may be specified from time to
time by the Administrative Agent as its funding office by written notice to the
Revolving Borrowers and the Lenders.

“Revolving Loan Note”: a promissory note in the form of Exhibit H-1, as it may
be amended, supplemented or otherwise modified from time to time.

“Revolving Loan Register”: as defined in Section 10.6(b)(v).

 

34



--------------------------------------------------------------------------------

“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of all Revolving Loans then outstanding; provided that in the event that
the Revolving Loans are paid in full prior to the reduction to zero of the Total
Revolving Commitments, the Revolving Percentages shall be determined in a manner
designed to ensure that the other outstanding Revolving Extensions of Credit
shall be held by the Revolving Lenders on a comparable basis.

“Revolving Termination Date”: is the date occurring on the four year anniversary
of the Closing Date.

“S&P”: Standard & Poor’s Ratings Services.

“Sale Leaseback Transaction”: any arrangement with any Person or Persons,
whereby in contemporaneous or substantially contemporaneous transactions a Loan
Party sells substantially all of its right, title and interest in any property
and, in connection therewith, acquires, leases or licenses back the right to use
all or a material portion of such property.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Secured Parties”: the collective reference to the Administrative Agent, the
Lenders (including any Issuing Lender in its capacity as Issuing Lender and any
Swingline Lender in its capacity as Swingline Lender), and any Qualified
Counterparties.

“Securities Account”: any “securities account” as defined in the UCC with such
additions to such term as may hereafter be made.

“Securities Account Control Agreement”: any Control Agreement entered into by
the Administrative Agent, a Loan Party and a securities intermediary holding a
Securities Account of such Loan Party pursuant to which the Administrative Agent
is granted “control” (for purposes of the UCC) over such Securities Account.

“Securities Act”: the Securities Act of 1933, as amended from time to time and
any successor statute.

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, each Intellectual Property Security Agreement, the Singapore
Debenture, each SVB Deposit Account Control Agreement, each other Deposit
Account Control Agreement, each Securities Account Control Agreement, each
Foreign Pledge Document, all other security documents hereafter delivered to the
Administrative Agent granting a Lien on any property of any Person to secure the
Obligations of any Loan Party under any Loan Document and all financing
statements, fixture filings, patent, trademark and copyright filings,
assignments, acknowledgments and other filings, documents and agreements made or
delivered pursuant thereto.

“Seller”: as defined in the recitals hereto.

“Singapore Borrower”: as defined in the recitals to this Agreement.

“Singapore Borrowing Base”: as of any date of determination by the
Administrative Agent, from time to time, an amount equal to the sum of (a) up to
80% of the book value of the Singapore Eligible Accounts as of such date, less
(b) the amount of any Reserves established by the Administrative Agent as of
such date with respect to the Singapore Eligible Accounts or the “Singapore
Borrowing Base”.

 

35



--------------------------------------------------------------------------------

“Singapore Companies Act” means the Companies Act (Chapter 50) of Singapore.

“Singapore Debenture”: that certain Debenture, of near or even date herewith,
between the Singapore Borrower, as chargor thereunder, and the Administrative
Agent, as chargee thereunder (for the ratable benefit of the Secured Parties).

“Singapore Designated Deposit Account”: is the Deposit Account of the Singapore
Borrower designated from time to time as the “Singapore Designated Deposit
Account” for purposes of Section 6.3(c). For the avoidance of doubt, the
“Singapore Designated Deposit Account” (a) in effect during the period
commencing on the Closing Date and ending on the date occurring 90 days after
the Closing Date shall include Standard Chartered Bank deposit account numbers
017-0239-977 and 010-2276-250, and (b) in effect at all times thereafter, in
accordance with Section 6.10, shall be Silicon Valley Bank deposit account
number 3300909136.

“Singapore Dollar”: is the lawful currency of The Republic of Singapore.

“Singapore Eligible Accounts”: any Eligible Account owned by the Singapore
Borrower.

“Singapore L/C Commitments”: a portion of the Total L/C Commitments equal to
$15,000,000.

“Singapore L/C Disbursement”: is any L/C Disbursement made by the Issuing Lender
pursuant to a Singapore Letter of Credit.

“Singapore L/C Percentage”: as to any L/C Lender at any time, the percentage of
the Singapore L/C Commitments represented by such L/C Lender’s Singapore L/C
Commitment, as such percentage may be adjusted as provided in Section 2.23.

“Singapore Letter of Credit”: is any Letter of Credit issued by the Issuing
Lender for the account of the Singapore Borrower pursuant to the terms hereof.

“Singapore Overadvance”: as defined in Section 2.8(a).

“Singapore Revolving Commitment”: as to any Revolving Lender, the obligation of
such Lender, if any, to make Singapore Revolving Loans and to participate in
Singapore Letters of Credit in an aggregate principal amount not to exceed the
amount set forth under the heading “Singapore Revolving Commitment” opposite
such Lender’s name on Schedule 1.1A or in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as the same may be changed from
time to time pursuant to the terms hereof (including in connection with
assignments permitted hereunder). The Singapore Revolving Commitment and the
Singapore L/C Commitment are each sublimits of the Revolving Commitments.

“Singapore Revolving Extension of Credit”: as to any Revolving Lender at any
time, an amount equal to the sum of (a) the aggregate principal amount of all
Singapore Revolving Loans held by such Lender then outstanding, plus (b) such
Lender’s L/C Percentage of the aggregate undrawn amount of all outstanding
Singapore Letters of Credit at such time, plus (c) such Lender’s L/C Percentage
of the aggregate amount of all Singapore L/C Disbursements that have not yet
been reimbursed or converted into Singapore Revolving Loans at such time.

 

36



--------------------------------------------------------------------------------

“Singapore Revolving Facility”: the extensions of credit made to the Singapore
Borrower under the Revolving Facility.

“Singapore Revolving Loan”: is a Loan made to the Singapore Borrower by the
Revolving Lenders pursuant to Section 2.4.

“Singapore Revolving Percentage”: as to any Revolving Lender at any time, the
percentage which such Lender’s Singapore Revolving Commitment then constitutes
of the Total Singapore Revolving Commitments or, at any time after the Singapore
Revolving Commitments shall have expired or terminated, the percentage which the
aggregate principal amount of such Lender’s Singapore Revolving Loans then
outstanding constitutes of the aggregate principal amount of all Singapore
Revolving Loans then outstanding; provided that in the event that the Singapore
Revolving Loans are paid in full prior to the reduction to zero of the Total
Singapore Revolving Commitments, the Singapore Revolving Percentages shall be
determined in a manner designed to ensure that the other outstanding Singapore
Revolving Extensions of Credit shall be held by the Revolving Lenders on a
comparable basis.

“Singapore Settlement Date”: as defined in Section 2.4(b)(iii).

“Singapore Stamp Duties Act”: the Stamp Duties Act (Chapter 312) of The Republic
of Singapore.

“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “fair value” of the assets of such Person
will, as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise,” as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the “present fair saleable value” of the assets
of such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, as such quoted terms are determined in accordance with
applicable federal and state laws governing determinations of the insolvency of
debtors, (c) such Person will not have, as of such date, an unreasonably small
amount of capital with which to conduct its business, and (d) such Person will
be able to pay its debts as they mature. For purposes of this definition,
(i) “debt” means liability on a “claim,” and (ii) “claim” means any (x) right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured or (y) right to an equitable remedy for
breach of performance if such breach gives rise to a right to payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured or unmatured, disputed, undisputed, secured or unsecured.

“Specified Swap Agreement”: any Swap Agreement entered into by a Borrower and
any Qualified Counterparty (or any Person who was a Qualified Counterparty as of
the Closing Date or as of the date such Swap Agreement was entered into) in
respect of interest rates to the extent permitted under Section 7.13.

“Subordinated Debt Document”: any agreement, certificate, document or instrument
executed or delivered by a Loan Party and evidencing Indebtedness of such Loan
Party which is subordinated to the payment of the Obligations in a manner
approved in writing by the Administrative Agent and the Required Lenders, and
any renewals, modifications, or amendments thereof which are approved in writing
by the Administrative Agent and the Required Lenders.

“Subordinated Indebtedness”: Indebtedness of a Loan Party subordinated to the
Obligations or the Guaranteed Obligations, as applicable, pursuant to
subordination terms (including payment, lien and remedies subordination terms,
as applicable) reasonably acceptable to the Administrative Agent.

 

37



--------------------------------------------------------------------------------

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of Holdings or a Borrower, as the context may require.

“Surety Indebtedness”: as of any date of determination, indebtedness (contingent
or otherwise) owing to sureties arising from surety bonds issued on behalf of
any Loan Party or its respective Subsidiaries as support for, among other
things, their contracts with customers, whether such indebtedness is owing
directly or indirectly by such Loan Party or any such Subsidiary.

“SVB”: as defined in the preamble hereto.

“SVB Deposit Account Control Agreement”: any Deposit Account Control Agreement,
of near or even date herewith, among a Loan Party, the Administrative Agent and
SVB.

“SVB Fee Letter”: is that certain fee letter agreement dated May 18, 2012, among
the Term Borrower, the Singapore Borrower and the Administrative Agent.

“Swap Agreement”: any agreement with respect to any swap, hedge, forward, future
or derivative transaction or option or similar agreement (including without
limitation, any Interest Rate Agreement) involving, or settled by reference to,
one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions; provided that no phantom stock or similar plan providing
for payments only on account of services provided by current or former
directors, officers, employees or consultants of the Borrower and its
Subsidiaries shall be deemed to be a “Swap Agreement.”

“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 2.6 in an aggregate principal amount at any one time
outstanding not to exceed $4,000,000.

“Swingline Lender”: SVB, in its capacity as the lender of Swingline Loans.

“Swingline Loan Note”: a promissory note in the form of Exhibit H-2, as it may
be amended, supplemented or otherwise modified from time to time.

“Swingline Loans”: as defined in Section 2.6.

“Swingline Participation Amount”: as defined in Section 2.7(c).

“Synthetic Lease Obligation”: the monetary obligation of a Person under (a) a
so-called synthetic, off-balance sheet or tax retention lease or (b) an
agreement for the use of property creating obligations that do not appear on the
balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).

“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

38



--------------------------------------------------------------------------------

“Term Borrower”: as defined in the preamble to this Agreement.

“Term Commitment”: as to any Lender, the obligation of such Lender, if any, to
make a Term Loan to the Term Borrower in an aggregate principal amount not to
exceed the amount set forth under the heading “Term Commitment” opposite such
Lender’s name on Schedule 1.1A. The original aggregate amount of the Term
Commitments is $40,000,000.

“Term Facility”: the Term Commitments and the Term Loans made thereunder.

“Term Lender”: each Lender that has a Term Commitment or that holds a Term Loan.

“Term Loan”: the term loans made by the Lenders pursuant to Section 2.1.

“Term Loan Funding Office”: the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Term
Borrower and the Lenders.

“Term Loan Maturity Date”: is the date occurring on the four year anniversary of
the Closing Date.

“Term Loan Note”: a promissory note in the form of Exhibit H-3, as it may be
amended, supplemented or otherwise modified from time to time.

“Term Loan Register”: as defined in Section 10.6(b)(v).

“Term Percentage”: as to any Term Lender at any time, the percentage which such
Lender’s Term Commitment then constitutes of the aggregate Term Commitments (or,
at any time after the Closing Date, the percentage which the aggregate principal
amount of such Lender’s Term Loans then outstanding constitutes of the aggregate
principal amount of the Term Loans then outstanding).

“Total Credit Exposure”: is, as to any Lender at any time, the unused
Commitments, Total Revolving Extensions of Credit and outstanding Term Loans of
such Lender at such time.

“Total L/C Commitments”: at any time, the sum of all L/C Commitments at such
time, as the same may be reduced from time to time pursuant to Section 2.10 or
3.5(b). The initial amount of the Total L/C Commitments on the Closing Date is
$15,000,000.

“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.

“Total Revolving Extensions of Credit”: as to any Revolving Lender at any time,
an amount equal to the sum of (a) the U.S. Revolving Extensions of Credit held
by such Lender then outstanding, plus (b) the Singapore Revolving Extensions of
Credit held by such Lender then outstanding.

“Total Singapore Revolving Commitments”: at any time, the aggregate amount of
the Singapore Revolving Commitments then in effect. The original amount of the
Total Singapore Revolving Commitments is $15,000,000.

“Total Singapore Revolving Extensions of Credit”: at any time, the aggregate
amount of the Singapore Revolving Extensions of Credit outstanding at such time.

 

39



--------------------------------------------------------------------------------

“Total U.S. Revolving Extensions of Credit”: at any time, the aggregate amount
of the U.S. Revolving Extensions of Credit outstanding at such time.

“Trade Date”: is defined in Section 10.6(b)(i)(B).

“Transactions”: as defined in Section 5.1(b).

“Transferee”: any Eligible Assignee or Participant.

“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

“UCT Sieger”: is UCT Sieger Engineering LLC, a Delaware limited liability
company.

“UCTSS”: is defined in the preamble hereto.

“UCTSS Designated Deposit Account”: is the Deposit Account of UCTSS designated
as the “UCTSS Designated Deposit Account” for purposes of Section 6.3(c). For
the avoidance of doubt, the “UCTSS Designated Deposit Account” shall be Silicon
Valley Bank Deposit Account number 3300670390.

“UCTSS Patent and Trademark Security Agreement”: that certain Patent and
Trademark Security Agreement, dated as of the Closing Date, between the Term
Borrower and the Administrative Agent.

“Unfriendly Acquisition”: any acquisition that has not, at the time of the first
public announcement of an offer relating thereto, been approved by the board of
directors (or other legally recognized governing body) of the Person to be
acquired; except that with respect to any acquisition of a non-U.S. Person, an
otherwise friendly acquisition shall not be deemed to be unfriendly if it is not
customary in such jurisdiction to obtain such approval prior to the first public
announcement of an offer relating to a friendly acquisition.

“Uniform Commercial Code” or “UCC”: the Uniform Commercial Code (or any similar
or equivalent legislation) as in effect from time to time in the State of New
York, or as the context may require, any other applicable jurisdiction.

“United States” and “U.S.”: the United States of America.

“USCRO”: the US Copyright Office.

“USPTO”: the US Patent and Trademark Office.

“U.S. Bank”: is U.S. Bank National Association. Unless otherwise indicated,
references herein to U.S. Bank shall be references to such Person in its
capacity as Joint Lead Arranger hereunder.

“U.S. Bank Fee Letter”: is that certain fee letter agreement dated May 18, 2012,
among the Term Borrower, the Singapore Borrower and U.S. Bank.

“U.S. Borrower”: is any of any U.S. Revolving Borrower and the Term Borrower.

 

40



--------------------------------------------------------------------------------

“U.S. Borrowing Base”: as of any date of determination by the Administrative
Agent, from time to time, an amount equal to the sum of up to (a) 80% of the
book value of U.S. Eligible Accounts as of such date, plus (b) 30% of Eligible
Inventory located in the United States as of such date, valued at the lower of
cost (determined on a first in, first out basis) or market (provided that the
aggregate amount of availability under this clause (b) shall not exceed at any
time the lesser of (x) $15,000,000, and (y) an amount equal to 50% of the
aggregate amount of all U.S. Eligible Accounts included in the U.S. Borrowing
Base at such time), less (c) in each case, the amount of any Reserves
established by the Administrative Agent with respect to the U.S. Eligible
Accounts, the Eligible Inventory or the “U.S. Borrowing Base” as of such date.

“U.S. Eligible Accounts”: the collective reference to the Eligible Accounts
owned by the U.S. Revolving Borrowers.

“U.S. L/C Disbursement”: is any L/C Disbursement made by the Issuing Lender
pursuant to a U.S. Letter of Credit.

“U.S. Letter of Credit”: is any Letter of Credit issued by the Issuing Lender
for the account of a U.S. Revolving Borrower pursuant to the terms hereof.

“U.S. Overadvance”: as defined in Section 2.8(b).

“U.S. Person”: any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Revolving Borrower”: any of (a) UCTSS, and (b) the Acquired Business.

“U.S. Revolving Extension of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all U.S.
Revolving Loans held by such Lender then outstanding, plus (b) such Lender’s L/C
Percentage of the aggregate undrawn amount of all outstanding U.S. Letters of
Credit (including any Existing Letters of Credit) at such time, plus (c) such
Lender’s L/C Percentage of the aggregate amount of all U.S. L/C Disbursements
that have not yet been reimbursed or converted into U.S. Revolving Loans at such
time, plus (d) such Lender’s Revolving Percentage of the aggregate principal
amount of Swingline Loans then outstanding.

“U.S. Revolving Facility”: the extensions of credit made to the U.S. Revolving
Borrowers under the Revolving Facility.

“U.S. Revolving Loan”: is any Loan made by the Revolving Lenders to any U.S.
Revolving Borrower pursuant to Section 2.4.

“U.S. Settlement Date”: as defined in Section 2.4(a)(iii).

“U.S. Tax Compliance Certificate”: as defined in Section 2.20(f).

“Voting Stock”: as to any Person, the capital stock of any class or classes or
other equity interests (however designated and including general partnership
interests in a partnership) of such Person having ordinary voting power for the
election of directors or similar governing body of such Person.

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

 

41



--------------------------------------------------------------------------------

“Wholly Owned Subsidiary Guarantor”: any Guarantor that is a Wholly Owned
Subsidiary of a Loan Party.

“Withholding Agent”: as applicable, any of any applicable Loan Party and the
Administrative Agent, as the context may require.

1.2        Other Definitional Provisions.

(a)        Unless otherwise specified therein, all terms defined in this
Agreement shall have the defined meanings when used in the other Loan Documents
or any certificate or other document made or delivered pursuant hereto or
thereto.

(b)        As used herein and in the other Loan Documents, and in any
certificate or other document made or delivered pursuant hereto or thereto,
(i) accounting terms relating to any Group Member not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP, (ii) the words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation,” (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements (including this
Agreement) or other Contractual Obligations shall, unless otherwise specified,
be deemed to refer to such agreements or Contractual Obligations as amended,
supplemented, restated, amended and restated or otherwise modified from time to
time. Notwithstanding the foregoing clause (i), for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of any Group Member shall be deemed to
be carried at 100% of the outstanding principal amount thereof, and the effects
of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall be
disregarded.

(c)        The words “hereof,” “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified. The word
“will” shall be construed to have the same meaning and effect as the word
“shall.” Unless the context requires otherwise, (i) any reference herein to any
Person shall be construed to include such Person’s successors and assigns,
(ii) all references herein to Articles, Sections, Exhibits and Schedules shall
be construed to refer to Articles and Sections of, and Exhibits and Schedules
to, this Agreement, (iii) any reference to any law or regulation herein shall,
unless otherwise specified, refer to such law or regulation as amended, modified
or supplemented from time to time.

(d)        The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.

SECTION 2

AMOUNT AND TERMS OF COMMITMENTS

2.1        Term Commitments. Subject to the terms and conditions hereof, each
Term Lender severally agrees to make a Term Loan to the Term Borrower on the
Closing Date in an amount equal to the amount of the Term Commitment of such
Lender. The Term Loans may from time to time be Eurodollar Loans or ABR Loans,
as determined by the Term Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 2.13. Notwithstanding the foregoing, no Term
Loans which constitute Eurodollar Loans will be made on the Closing Date.

 

42



--------------------------------------------------------------------------------

2.2        Procedure for Term Loan Borrowing. The Term Borrower shall give the
Administrative Agent an irrevocable Notice of Borrowing (which must be received
by the Administrative Agent prior to 10:00 A.M., Pacific time, one Business Day
prior to the anticipated Closing Date (with originals to follow within 3
Business Days)) requesting that the Term Lenders make the Term Loans on the
Closing Date and specifying the amount to be borrowed. The Term Loans made on
the Closing Date shall initially be ABR Loans and, unless otherwise agreed by
the Administrative Agent in its sole discretion, no Term Loan may be converted
into or continued as a Eurodollar Loan having an Interest Period in excess of
one month prior to the date that is 30 days after the Closing Date. Upon receipt
of such Notice of Borrowing, the Administrative Agent shall promptly notify each
Term Lender thereof. Not later than 12:00 P.M., Pacific time, on the Closing
Date each Term Lender shall make available to the Administrative Agent at the
Term Loan Funding Office an amount in immediately available funds equal to the
Term Loan or Term Loans to be made by such Lender. The Administrative Agent
shall fund the proceeds of the Term Loans to be made on the Closing Date in
accordance with the terms and conditions of the Flow of Funds Agreement.

2.3        Repayment of Term Loans. The Term Loans of each Term Lender shall be
repaid by the Term Borrower in consecutive quarterly installments, each of which
shall be in an amount equal to such Lender’s Term Percentage multiplied by the
amount set forth below opposite such installment:

 

Installment

            Principal Amount September 30, 2012        $2,500,000 December 31,
2012        $2,500,000 March 31, 2013        $2,500,000 June 30, 2013       
$2,500,000 September 30, 2013        $2,500,000 December 31, 2013       
$2,500,000 March 31, 2014        $2,500,000 June 30, 2014        $2,500,000
September 30, 2014        $2,500,000 December 31, 2014        $2,500,000
March 31, 2015        $2,500,000 June 30, 2015        $2,500,000 September 30,
2015        $2,500,000 December 31, 2015        $2,500,000 March 31, 2016       
$2,500,000 Term Loan Maturity Date        $2,500,000

To the extent not previously paid, all then outstanding Term Loans shall be due
and payable on the Term Loan Maturity Date, together with accrued and unpaid
interest on the principal amount to be paid to but excluding the date of
payment.

 

43



--------------------------------------------------------------------------------

2.4        Revolving Commitments.

(a)        The U.S. Revolving Facility.

(i)        Subject to the terms and conditions hereof, the Revolving Lenders
severally agree to make U.S. Revolving Loans to the U.S. Revolving Borrowers
from time to time during the Revolving Commitment Period in an aggregate
principal amount with respect to all such Revolving Loans at any one time
outstanding which does not exceed an amount equal to the difference between
(A) the Total Revolving Commitments, and (B) the sum of (1) the aggregate
principal amount of all Swingline Loans outstanding at such time, (2) the
aggregate amount of all Revolving Loans outstanding at such time, (3) the
aggregate undrawn amount of all Letters of Credit outstanding at such time, and
(4) the aggregate amount of all L/C Disbursements that have not yet been
reimbursed or converted into Revolving Loans at such time. In addition, after
giving effect to any requested borrowing of U.S. Revolving Loans, (x) the amount
of the Total Revolving Extensions of Credit then outstanding shall not exceed
the amount of the Total Revolving Commitments at such time, (y) the amount of
the U.S. Revolving Extensions of Credit then outstanding shall not exceed the
lesser of (I) the Total Revolving Commitments at such time, and (II) the U.S.
Borrowing Base at such time, and (z) the aggregate amount of the Revolving
Extensions of Credit of each such Revolving Lender shall not exceed the
respective Revolving Commitment of such Revolving Lender. During the Revolving
Commitment Period, the U.S. Revolving Borrowers may use the Revolving
Commitments by borrowing, prepaying the U.S. Revolving Loans in whole or in
part, and reborrowing, all in accordance with the terms and conditions hereof.
Each U.S. Revolving Loan may from time to time be a Eurodollar Loan or an ABR
Loan, as determined by the applicable U.S. Revolving Borrower and notified to
the Administrative Agent in accordance with Sections 2.5 and 2.13.
Notwithstanding anything to the contrary contained herein, at any time during
which a Liquidity Event exists, no U.S. Revolving Loans may be borrowed as,
converted to or continued as a Eurodollar Loan.

(ii)        The U.S. Revolving Borrowers shall repay all outstanding U.S.
Revolving Loans on the Revolving Termination Date; provided, however, that
during the existence of a Liquidity Event, the U.S. Revolving Loans shall be
repaid from funds in the Acquired Business Designated Deposit Account and the
UCTSS Designated Deposit Account, in each case, in accordance with
Section 6.3(c).

(b)        The Singapore Revolving Facility.

(i)        Subject to the terms and conditions hereof, the Revolving Lenders
severally agree to make Singapore Revolving Loans to the Singapore Borrower from
time to time during the Revolving Commitment Period in an aggregate principal
amount with respect to all such Singapore Revolving Loans at any one time
outstanding which does not exceed an amount equal to the difference between
(A) the Total Singapore Revolving Commitment, and (B) the sum of (1) the
aggregate principal amount of all Singapore Revolving Loans outstanding at such
time, (2) the aggregate undrawn amount of all Singapore Letters of Credit
outstanding at such time, and (3) the aggregate amount of all Singapore L/C
Disbursements that have not yet been reimbursed or converted into Singapore
Revolving Loans at such time. In addition, after giving effect to any requested
borrowing of Singapore Revolving Loans, (x) the amount of the Total Singapore
Revolving Extensions of Credit shall not at any time exceed the lesser of
(I) the Total Singapore Revolving Commitments at such time, and (II) the
Singapore Borrowing Base at such time, (y) the availability limitations
specified in Section 2.4(a)(i) shall be satisfied after giving effect to any
such Singapore Revolving Loan requested by the Singapore Borrower and after
giving effect to any other requests for credit extensions under the Revolving
Facility then pending, and (z) the aggregate amount of the Singapore Revolving
Extensions of Credit of each such Revolving Lender shall not exceed the
respective Singapore Revolving Commitment of such Revolving Lender. During the
Revolving Commitment Period, the Singapore Borrower may use the Singapore
Revolving Commitments by borrowing, prepaying the Singapore Revolving Loans in
whole or in part, and reborrowing, all in

 

44



--------------------------------------------------------------------------------

accordance with the terms and conditions hereof. The Singapore Revolving Loans
may from time to time be Eurodollar Loans or ABR Loans, as determined by the
Singapore Borrower and notified to the Administrative Agent in accordance with
Sections 2.5 and 2.13. Notwithstanding anything to the contrary contained
herein, at any time during which a Liquidity Event exists, no Singapore
Revolving Loans may be borrowed as, converted to or continued as a Eurodollar
Loan.

(ii)        The Singapore Borrower shall repay all outstanding Singapore
Revolving Loans on the Revolving Termination Date; provided, however, that
during the existence of a Liquidity Event, the Singapore Revolving Loans shall
be repaid from funds in the Singapore Designated Deposit Account in accordance
with Section 6.3(c).

2.5        Procedure for Revolving Loan Borrowing. Each U.S. Revolving Borrower
may borrow under the Revolving Commitments and the Singapore Borrower may borrow
under the Singapore Revolving Commitments during the Revolving Commitment Period
on any Business Day; provided that such Revolving Borrower shall give the
Administrative Agent an irrevocable Notice of Borrowing (which must be received
by the Administrative Agent prior to 10:00 A.M., Pacific time, (a) three
Business Days prior to the requested Borrowing Date, in the case of Eurodollar
Loans, or (b) one Business Day prior to the requested Borrowing Date, in the
case of ABR Loans (in each case, with originals to follow within three Business
Days)) (provided that any such Notice of Borrowing of ABR Loans under the U.S.
Revolving Facility or Singapore Revolving Facility, as applicable, to finance
payments under Section 3.5(a) may be given not later than 10:00 A.M., Pacific
time, on the date of the proposed borrowing), in each such case specifying
(i) the amount and Type of Revolving Loans to be borrowed, (ii) the requested
Borrowing Date, (iii) in the case of Eurodollar Loans, the respective amounts of
each such Type of Loan and the respective lengths of the initial Interest Period
therefor, and (iv) instructions for remittance of the proceeds of the applicable
Loans to be borrowed. Unless otherwise agreed by the Administrative Agent in its
sole discretion, no Revolving Loan may be made as, converted into or continued
as a Eurodollar Loan having an Interest Period in excess of one month prior to
the date that is 30 days after the Closing Date. Each borrowing of, conversion
to or continuation of a Eurodollar Loan shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Except as
provided in Sections 3.5(b) and 2.7(b), each borrowing of or conversion to ABR
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof (or, if the then Available U.S. Revolving Commitments or
Available Singapore Revolving Commitments, as applicable, are less than
$500,000, such lesser amount). Upon receipt of any such Notice of Borrowing from
a Revolving Borrower, the Administrative Agent shall promptly notify each
Revolving Lender thereof. Each Revolving Lender will make the amount of its pro
rata share of each such borrowing available to the Administrative Agent for the
account of the applicable Revolving Borrower at the Revolving Loan Funding
Office prior to 12:00 P.M., Pacific time, on the Borrowing Date requested by the
applicable Revolving Borrower in funds immediately available to the
Administrative Agent. Such borrowing will then be made available to the
applicable Revolving Borrower by the Administrative Agent crediting such account
as is designated in writing to the Administrative Agent by the applicable
Revolving Borrower with the aggregate of the amounts made available to the
Administrative Agent by the Revolving Lenders and in like funds as received by
the Administrative Agent; provided that the Administrative Agent shall
distribute the proceeds of the Revolving Loans to be made on the Closing Date in
accordance with the terms and conditions of the Flow of Funds Agreement.

2.6        Swingline Commitment. Subject to the terms and conditions hereof, the
Swingline Lender agrees to make available a portion of the credit accommodations
otherwise available to the U.S. Revolving Borrowers under the U.S. Revolving
Commitments from time to time during the Revolving Commitment Period by making
swing line loans (each a “Swingline Loan” and, collectively, the “Swingline
Loans”) to the U.S. Revolving Borrowers; provided that (a) the aggregate
principal amount of Swingline Loans outstanding at any time shall not exceed the
Swingline Commitment then in effect,

 

45



--------------------------------------------------------------------------------

(b) no U.S. Revolving Borrower shall request, and the Swingline Lender shall not
make, any Swingline Loan if, after giving effect to the making of such Swingline
Loan, the aggregate amount of the Available U.S. Revolving Commitments would be
less than zero, and (c) no U.S. Revolving Borrower shall use the proceeds of any
Swingline Loan to refinance any then outstanding Swingline Loan. During the
Revolving Commitment Period, each U.S. Revolving Borrower may use the Swingline
Commitment by borrowing, repaying and reborrowing, all in accordance with the
terms and conditions hereof. Swingline Loans shall be ABR Loans only and shall
be made only in Dollars. To the extent not required by the terms hereof to be
repaid prior thereto, the U.S. Revolving Borrowers shall repay to the Swingline
Lender the then unpaid principal amount of each Swingline Loan on the Revolving
Termination Date.

2.7        Procedure for Swingline Borrowing; Refunding of Swingline Loans.

(a)        Whenever any U.S. Revolving Borrower desires that the Swingline
Lender make Swingline Loans, such U.S. Revolving Borrower shall give the
Swingline Lender irrevocable telephonic notice (which telephonic notice must be
received by the Swingline Lender not later than 12:00 P.M., Pacific time, on the
proposed Borrowing Date) confirmed promptly in writing by a Notice of Borrowing,
specifying (i) the amount to be borrowed, (ii) the requested Borrowing Date
(which shall be a Business Day during the Revolving Commitment Period), and
(iii) instructions for the remittance of the proceeds of such Loan. Each
borrowing under the Swingline Commitment shall be in an amount equal to $100,000
or a whole multiple of $100,000 in excess thereof. Promptly thereafter, on the
Borrowing Date specified in a notice in respect of Swingline Loans, the
Swingline Lender shall make available to the applicable U.S. Revolving Borrower
an amount in immediately available funds equal to the amount of the Swingline
Loan to be made by depositing such amount in the account designated in writing
to the Administrative Agent by the applicable U.S. Revolving Borrower. Unless a
Swingline Loan is sooner refinanced by the advance of a Revolving Loan pursuant
to Section 2.7(b), such Swingline Loan shall be repaid by the applicable U.S.
Revolving Borrower no later than five Business Days after the advance of such
Swingline Loan.

(b)        The Swingline Lender, at any time and from time to time in its sole
and absolute discretion, may, on behalf of any applicable U.S. Revolving
Borrower (each of which hereby irrevocably directs the Swingline Lender to act
on its behalf), on one Business Day’s telephonic notice given by the Swingline
Lender no later than 12:00 P.M., Pacific time, and promptly confirmed in
writing, request each Revolving Lender to make, and each Revolving Lender hereby
agrees to make, a Revolving Loan, in an amount equal to such Revolving Lender’s
Revolving Percentage of the aggregate amount of such Swingline Loan (each a
“Refunded Swingline Loan”) outstanding on the date of such notice, to repay the
Swingline Lender. Each Revolving Lender shall make the amount of such Revolving
Loan available to the Administrative Agent at the Revolving Loan Funding Office
in immediately available funds, not later than 10:00 A.M., Pacific time, one
Business Day after the date of such notice. The proceeds of such Revolving Loan
shall immediately be made available by the Administrative Agent to the Swingline
Lender for application by the Swingline Lender to the repayment of the Refunded
Swingline Loan. Each U.S. Revolving Borrower irrevocably authorizes the
Swingline Lender to charge such U.S. Revolving Borrower’s accounts with the
Administrative Agent (up to the amount available in each such account)
immediately to pay the amount of any Refunded Swingline Loan to the extent
amounts received from the Revolving Lenders are not sufficient to repay in full
such Refunded Swingline Loan.

(c)        If prior to the time that an applicable U.S. Revolving Borrower has
repaid the Swingline Loans made to such U.S. Revolving Borrower pursuant to
Section 2.7(a) or a Revolving Loan has been made pursuant to Section 2.7(b), one
of the events described in Section 8.1(f) shall have occurred or if for any
other reason, as determined by the Swingline Lender in its sole discretion,
Revolving Loans may not be made as contemplated by Section 2.7(b), each
Revolving Lender shall, on the date such Revolving Loan was to have been made
pursuant to the notice referred to in Section 2.7(b)

 

46



--------------------------------------------------------------------------------

or on the date requested by the Swingline Lender (with at least one Business
Day’s notice to the Revolving Lenders), purchase for cash an undivided
participating interest in the then outstanding Swingline Loans by paying to the
Swingline Lender an amount (the “Swingline Participation Amount”) equal to
(i) such Revolving Lender’s Revolving Percentage times (ii) the aggregate
principal amount of the outstanding Swingline Loans that were to have been
repaid with such Revolving Loans.

(d)        Whenever, at any time after the Swingline Lender has received from
any Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided
that in the event that such payment received by the Swingline Lender is required
to be returned, such Revolving Lender will return to the Swingline Lender any
portion thereof previously distributed to it by the Swingline Lender.

(e)        Each Revolving Lender’s obligation to make the Loans referred to in
Section 2.7(b) and to purchase participating interests pursuant to
Section 2.7(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or any applicable U.S. Revolving Borrower
may have against the Swingline Lender, any U.S. Revolving Borrower or any other
Person for any reason whatsoever, (ii) the occurrence of a Default or an Event
of Default or the failure to satisfy any of the other conditions specified in
Section 5, (iii) any adverse change in the condition (financial or otherwise) of
any applicable U.S. Revolving Borrower, (iv) any breach of this Agreement or any
other Loan Document by any U.S. Revolving Borrower, any other Loan Party or any
other Revolving Lender, or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

(f)        The Swingline Lender may resign at any time by giving 30 days’ prior
notice to the Administrative Agent, the Lenders and the U.S. Revolving
Borrowers. After the resignation of the Swingline Lender hereunder, the retiring
Swingline Lender shall remain a party hereto and shall continue to have all the
rights and obligations of the Swingline Lender under this Agreement and the
other Loan Documents with respect to Swingline Loans made by it prior to such
resignation, but shall not be required to make any additional Swingline Loans.

2.8        Overadvances.

(a)        Overadvances under the U.S. Revolving Facility. If at any time or for
any reason the amount of the Total U.S. Revolving Extensions of Credit exceeds
the lesser of (x) the amount of the Total Revolving Commitments then in effect,
and (y) the amount of the U.S. Borrowing Base then in effect (any such excess, a
“U.S. Overadvance”), the U.S. Revolving Borrowers shall immediately pay the full
amount of such U.S. Overadvance to the Administrative Agent, without notice or
demand, for application against the U.S. Revolving Extensions of Credit then
outstanding in accordance with the terms hereof. Any prepayment of any U.S.
Revolving Loan that is a Eurodollar Loan hereunder shall be subject to the U.S.
Revolving Borrowers’ obligation to pay any amounts owing pursuant to
Section 2.21.

(b)        Overadvances under the Singapore Revolving Facility. If at any time
or for any reason the amount of the Total Singapore Revolving Extensions of
Credit exceeds the lesser of (x) the amount of the Singapore Revolving
Commitments then in effect, and (y) the amount of the Singapore Borrowing Base
then in effect (any such excess, a “Singapore Overadvance”), the Borrowers shall

 

47



--------------------------------------------------------------------------------

immediately pay the full amount of such Singapore Overadvance to the
Administrative Agent, without notice or demand, for application against the
Singapore Revolving Extensions of Credit then outstanding in accordance with the
terms hereof. Any prepayment of any Singapore Revolving Loan that is a
Eurodollar Loan hereunder shall be subject to the Revolving Borrowers’
obligations to pay any amounts owing pursuant to Section 2.21.

2.9        Fees.

(a)        Commitment Fee. As additional compensation for the Total Revolving
Commitments, the U.S. Revolving Borrowers shall pay to the Administrative Agent
for the account of the Lenders, a fee for the Revolving Borrowers’ non-use of
available funds under the Revolving Facility (the “Commitment Fee”), payable
quarterly in arrears on June 30, 2012, on the first day of each calendar quarter
occurring thereafter prior to the Revolving Termination Date, and on the
Revolving Termination Date, in an amount equal to the Commitment Fee Rate times
the average unused portion of the Total Revolving Commitments, as reasonably
determined by the Administrative Agent. The unused portion of the Total
Revolving Commitments, for purposes of this calculation, shall equal the
difference between (i) the Total Revolving Commitments (as reduced from time to
time), and (ii) the sum of (A) the average for the period of the daily closing
balance of the Revolving Loans outstanding, (B) the aggregate undrawn amount of
all Letters of Credit outstanding at such time, and (C) the aggregate amount of
all L/C Disbursements that have not yet been reimbursed or converted into
Revolving Loans at such time. For the avoidance of doubt, the outstanding amount
of any Swingline Loans shall not be counted towards or considered usage of the
Total Revolving Commitments for purposes of determining the Commitment Fee.

(b)        Fee Letter Fees. The Borrowers agree to pay to the Administrative
Agent and to U.S. Bank, as applicable, all fees contemplated by the SVB Fee
Letter and the U.S. Bank Fee Letter, and to perform all of their other
respective obligations thereunder.

(c)        Collateral Handling Fees. To compensate the Administrative Agent for
its Collateral agency and monitoring activities, the U.S. Revolving Borrowers
will pay to the Administrative Agent a monthly handling fee of $2,000 per month
in advance on any date (each, a “Liquidity Event Determination Date”) on which
the Administrative Agent determines that a Liquidity Event has occurred, and
thereafter on each one month anniversary of such Liquidity Event Determination
Date until such time as the Administrative Agent has determined that such
Liquidity Event has ceased to exist.

(d)        Fees Nonrefundable. All fees payable under this Section 2.9 shall be
fully earned on the date paid and nonrefundable.

(e)        Increase in Fees. At any time that an Event of Default exists, upon
the request of the Required Lenders, the amount of any of the foregoing fees due
under subsections (b), (c) and (d) shall be increased by adding 2.00% per annum
thereto.

2.10        Termination or Reduction of Revolving Commitments, L/C Commitments.
The U.S. Revolving Borrowers shall have the right, upon not less than three
Business Days’ written notice delivered to the Administrative Agent, to
terminate the Total Revolving Commitments or from time to time to reduce the
amount of the Total Revolving Commitments; and the Singapore Borrower shall have
the right, upon not less than three Business Days’ written notice delivered to
the Administrative Agent, to terminate the Total Singapore Revolving Commitments
or from time to time to reduce the amount of the Total Singapore Revolving
Commitments; provided (a) the U.S. Revolving Borrowers may not terminate the
Total Revolving Commitments to an amount that is less than the Total Singapore
Revolving Commitments without a corresponding termination or reduction by the
Singapore Borrower of the Total Singapore Revolving Commitments; (b) no such
termination or reduction shall be permitted if, after

 

48



--------------------------------------------------------------------------------

giving effect thereto and to any prepayments of the Revolving Loans of the U.S.
Revolving Borrowers and Swingline Loans of the U.S. Revolving Borrowers to be
made on the effective date thereof (i) the amount of the Total U.S. Revolving
Extensions of Credit then outstanding would exceed the lesser of (A) the Total
Revolving Commitments then in effect, and (B) the U.S. Borrowing Base then in
effect; (ii) the amount of the Total Singapore Revolving Extensions of Credit
would exceed the lesser of (A) the Total Singapore Revolving Commitments then in
effect, and (B) the Singapore Borrowing Base then in effect; and (iii) the
amount of the Total Revolving Extensions of Credit then outstanding would exceed
the amount of the Total Revolving Commitments then in effect. Any such reduction
shall be in an amount equal to $1,000,000, or a whole multiple in excess
thereof, and shall reduce permanently the Total Revolving Commitments (or, as
applicable, the Total Singapore Revolving Commitments) then in effect; provided
that, if in connection with any such reduction or termination of the Total
Revolving Commitments or the Singapore Revolving Commitments a Eurodollar Loan
is prepaid on any day other than the last day of the Interest Period applicable
thereto, the applicable Revolving Borrower to whom such Eurodollar Loan has been
made shall also pay any amounts owing pursuant to Section 2.21. The U.S.
Revolving Borrowers shall have the right, upon not less than three Business
Days’ written notice delivered to the Administrative Agent, to terminate the
Total L/C Commitments available to the U.S. Revolving Borrowers or, from time to
time, to reduce the amount of the Total L/C Commitments available to the U.S.
Revolving Borrowers and the Singapore Borrower shall have the right, upon not
less than three Business Days’ written notice delivered to the Administrative
Agent, to terminate the Total Singapore L/C Commitments available to the
Singapore Borrower or, from time to time, to reduce the amount of the Total
Singapore L/C Commitments available to the Singapore Borrower; provided that, in
any such case, no such termination or reduction of the Total L/C Commitments or
Total Singapore L/C Commitments, as applicable, shall be permitted if, after
giving effect thereto, the Total L/C Commitments shall be reduced to an amount
that would result in the aggregate L/C Exposure exceeding the Total L/C
Commitments (as so reduced) or the Total Singapore L/C Commitments shall be
reduced to an amount that would result in the aggregate Singapore L/C Exposure
exceeding the Total Singapore L/C Commitments (as so reduced). Any such
reduction shall be in an amount equal to $1,000,000, or a whole multiple in
excess thereof, and shall reduce permanently the Total L/C Commitments or, as
applicable, the Total Singapore L/C Commitments then in effect with respect to
such Revolving Borrower.

2.11        Optional Loan Prepayments. Each Borrower may at any time and from
time to time prepay the Loans having been made to such Borrower, in whole or in
part, without premium or penalty, upon irrevocable notice delivered to the
Administrative Agent no later than 10:00 A.M., Pacific time, three Business Days
prior thereto, in the case of Eurodollar Loans, and no later than 10:00 A.M.,
Pacific time, one Business Day prior thereto, in the case of ABR Loans, which
notice shall specify the date and amount of the proposed prepayment; provided
that if a Eurodollar Loan is prepaid on any day other than the last day of the
Interest Period applicable thereto, the applicable Borrower to whom such
Eurodollar Loan has been made shall also pay any amounts owing pursuant to
Section 2.21; provided further that if such notice of prepayment indicates that
such prepayment is to be funded with the proceeds of a refinancing, such notice
of prepayment may be revoked if the financing is not consummated. Upon receipt
of any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof. If any such notice is given, the amount specified in such notice
shall be due and payable on the date specified therein, together with (except in
the case of Revolving Loans that are ABR Loans and Swingline Loans) accrued
interest to such date on the amount prepaid. Partial prepayments of Term Loans
and Revolving Loans shall be in an aggregate principal amount of $1,000,000 or a
whole multiple thereof. Partial prepayments of Swingline Loans shall be in an
aggregate principal amount of $100,000 or a whole multiple thereof. Prepayments
of the Term Loans made pursuant to this Section 2.11 shall be applied to the
prepayment of installments due in respect of the Term Loans in reverse order of
maturity and in accordance with Section 2.3 and 2.18(b).

 

49



--------------------------------------------------------------------------------

2.12        Mandatory Prepayments.

(a)        If any Capital Stock (other than any Capital Stock which has been
issued by the Term Borrower or any of its Subsidiaries, as applicable, solely in
contemplation of, and which is actually used as consideration for, any Permitted
Acquisition) shall be issued by the Term Borrower or any of its Subsidiaries
(excluding Capital Stock issued to a Loan Party), an amount equal to 50% of the
Net Cash Proceeds thereof shall be applied on the date of such issuance toward
the prepayment of the Term Loans and other amounts as set forth in
Section 2.12(e).

(b)        If any Indebtedness shall be incurred by the Term Borrower or any of
its Subsidiaries in an amount in excess of $250,000 (excluding any Indebtedness
incurred in accordance with Section 7.2), an amount equal to 100% of the Net
Cash Proceeds thereof shall be applied on the date of such incurrence toward the
prepayment of the Term Loans and other amounts as set forth in Section 2.12(e).

(c)        If on any date the Term Borrower or any of its Subsidiaries shall
receive Net Cash Proceeds from any Asset Sale or Recovery Event then, unless a
Reinvestment Notice shall be delivered in respect thereof, such Net Cash
Proceeds shall be applied on such date toward the prepayment of the Loans and
other amounts as set forth in Section 2.12(e); provided that notwithstanding the
foregoing, (i) the aggregate Net Cash Proceeds of Asset Sales and Recovery
Events that may be excluded from the foregoing requirement pursuant to a
Reinvestment Notice shall not exceed $250,000 in any fiscal year of the Term
Borrower, and (ii) on each Reinvestment Prepayment Date, an amount equal to the
Reinvestment Prepayment Amount with respect to the relevant Reinvestment Event
shall be applied toward the prepayment of the Loans and other amounts as set
forth in Section 2.12(e).

(d)        (i) If there shall be Excess Cash Flow for any fiscal year of
Holdings as of the last day of which fiscal year the aggregate outstanding
principal amount of the Term Loans equals or exceeds $20,000,000, the Term
Borrower shall, on the relevant Excess Cash Flow Application Date, apply 33% of
such Excess Cash Flow toward the prepayment of the Loans and other amounts as
set forth in Section 2.12(e), and (ii) if there shall be Excess Cash Flow for
any fiscal year of Holdings as of the last day of which fiscal year the
aggregate outstanding principal amount of the Term Loans equals or exceeds
$10,000,000 but is less than $20,000,000, the Term Borrower shall, on the
relevant Excess Cash Flow Application Date, apply 25% of such Excess Cash Flow
toward the prepayment of the Loans and other amounts as set forth in
Section 2.12(e). Each such prepayment shall be made on a date (each an “Excess
Cash Flow Application Date”) occurring no later than the earliest of (x) the
date on which the financial statements of the Holdings referred to in
Section 6.1(a), for the fiscal year with respect to which such prepayment is
made, are required to be delivered to the Administrative Agent, (y) the date
such financial statements are actually delivered and (z) March 31st of such
year.

(e)        Amounts to be applied in connection with prepayments made pursuant to
this Section 2.12 shall be applied to the prepayment of installments due in
respect of the Term Loans in reverse order of maturity and in accordance with
Sections 2.3 and 2.18(b) (provided that any Term Lender may decline any such
prepayment (the aggregate amount of all such prepayments declined in connection
with any particular prepayment, collectively, the “Declined Amount”), in which
case the Declined Amount shall be distributed to the prepayment, on a pro rata
basis, of the Term Loans held by Term Lenders that have elected to accept such
Declined Amounts. Each prepayment of the Loans under this Section 2.12 shall be
accompanied by accrued interest to the date of such prepayment on the amount
prepaid. The Term Borrower shall deliver to the Administrative Agent and each
Term Lender notice of each prepayment of Term Loans in whole or in part pursuant
to this Section 2.12 not less than five Business Days prior to the date such
prepayment shall be made (each, a “Mandatory Prepayment Date”). Such notice
shall set forth (i) the Mandatory Prepayment Date, (ii) the aggregate amount of
such

 

50



--------------------------------------------------------------------------------

prepayment, and (iii) the options of each Term Lender to (x) decline or accept
its share of such prepayment and (y) to accept Declined Amounts. Any Term Lender
that wishes to exercise its option to decline such prepayment or to accept
Declined Amounts shall notify the Administrative Agent by facsimile not later
than three Business Days prior to the Mandatory Prepayment Date.

(f)        The Term Borrower shall deliver to the Administrative Agent, at the
time of each prepayment required under this Section 2.12, (i) a certificate
signed by a Responsible Officer of the Term Borrower setting forth in reasonable
detail the calculation of the amount of such prepayment or reduction and (ii) to
the extent practicable, at least ten days prior written notice of such
prepayment or reduction (and the Administrative Agent shall promptly provide the
same to each Lender). Each notice of prepayment shall specify the prepayment or
reduction date, the Type of each Loan being prepaid and the principal amount of
each Loan (or portion thereof) to be prepaid.

(g)        No prepayment fee shall be payable in respect of any mandatory
prepayments made pursuant to this Section 2.12.

2.13        Conversion and Continuation Options.

(a)        Each Borrower may elect from time to time to convert Eurodollar Loans
to ABR Loans by giving the Administrative Agent prior irrevocable notice in a
Notice of Conversion/Continuation of such election no later than 10:00 A.M.,
Pacific time, on the Business Day preceding the proposed conversion date;
provided that any such conversion of Eurodollar Loans may only be made on the
last day of an Interest Period with respect thereto. Subject to Section 2.17,
each Borrower may elect from time to time to convert ABR Loans to Eurodollar
Loans by giving the Administrative Agent prior irrevocable notice in a Notice of
Conversion/Continuation of such election no later than 10:00 A.M., Pacific time,
on the third Business Day preceding the proposed conversion date (which notice
shall specify the length of the initial Interest Period therefor); provided that
no ABR Loan may be converted into a Eurodollar Loan when any Event of Default
has occurred and is continuing or at any time during the existence of a
Liquidity Event. Upon receipt of any such notice, the Administrative Agent shall
promptly notify each relevant Lender thereof.

(b)        Subject to Section 2.17, any Eurodollar Loan may be continued as such
upon the expiration of the then current Interest Period with respect thereto by
the applicable Borrower’s giving irrevocable notice in a Notice of
Conversion/Continuation to the Administrative Agent by no later than 10:00 A.M.,
Pacific time, on the date occurring three Business Days preceding the proposed
continuation date and otherwise in accordance with the applicable provisions of
the term “Interest Period” set forth in Section 1.1, of the length of the next
Interest Period to be applicable to such Loans; provided that no Eurodollar Loan
may be continued as such when any Event of Default has occurred and is
continuing or at any time during the existence of a Liquidity Event; provided
further that if an applicable Borrower shall fail to give any required notice as
described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso, such Loans shall automatically be converted
to ABR Loans on the last day of such then expiring Interest Period. Upon receipt
of any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof.

2.14        Limitations on Eurodollar Tranches.    Notwithstanding anything to
the contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $1,000,000 or a whole multiple of $100,000
in excess thereof, and (b) no more than seven Eurodollar Tranches shall be
outstanding at any one time.

 

51



--------------------------------------------------------------------------------

2.15        Interest Rates and Payment Dates.

(a)        Each Eurodollar Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to (i) the
Eurodollar Rate determined for such day plus (ii) the Applicable Margin.

(b)        Each ABR Loan (including any Swingline Loan) shall bear interest at a
rate per annum equal to (i) the ABR plus (ii) the Applicable Margin.

(c)        During the continuance of an Event of Default, at the request of the
Required Lenders, all outstanding Loans shall bear interest at a rate per annum
equal to the rate that would otherwise be applicable thereto pursuant to the
foregoing provisions of this Section plus 2.00% (the “Default Rate”); provided
that the Default Rate shall apply to all outstanding Loans automatically and
without any Required Lender consent therefor upon the occurrence of any Event of
Default arising under Section 8.1(a).

(d)        Interest on the outstanding principal amount of each Loan shall be
payable in arrears on each Interest Payment Date; provided that interest
accruing pursuant to Section 2.15(c) shall be payable from time to time on
demand.

2.16        Computation of Interest and Fees.

(a)        Interest and fees payable pursuant hereto shall be calculated on the
basis of a 360-day year for the actual days elapsed, except that, with respect
to ABR Loans the rate of interest on which is calculated on the basis of the
Prime Rate (or, as applicable, on the basis of the Eurodollar Rate), the
interest thereon shall be calculated on the basis of a 365- (or 366-, as the
case may be) day year for the actual days elapsed. The Administrative Agent
shall as soon as practicable notify the Borrowers and the relevant Lenders of
each determination of a Eurodollar Rate (and, as applicable, of the
determination of the Eurodollar Rate applicable to an ABR Loan). Any change in
the interest rate on a Loan resulting from a change in the ABR or the
Eurocurrency Reserve Requirements shall become effective as of the opening of
business on the day on which such change becomes effective. The Administrative
Agent shall as soon as practicable notify the Borrowers and the relevant Lenders
of the effective date and the amount of each such change in interest rate.

(b)        Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrowers and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of an applicable Borrower, deliver to
such Borrower a statement showing the quotations used by the Administrative
Agent in determining any interest rate pursuant to Section 2.16(a).

2.17        Inability to Determine Interest Rate.    If prior to the first day
of any Interest Period, or as applicable, on any day on which an ABR Loan
bearing interest determined by reference to the Eurodollar Rate is outstanding),
the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrowers) in connection with any request for a
Eurodollar Loan, a request for an ABR Loan to bear interest with reference to
the Eurodollar Rate, or a conversion to or a continuation of either of the
foregoing that, by reason of circumstances affecting the relevant market,
(a) Dollar deposits are not being offered to banks in the London interbank
market for the applicable amount and Interest Period of such requested Loan or
conversion or continuation, as applicable, (b) adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or
(c) the Eurodollar Rate determined or to be determined for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (as conclusively
certified by such Lenders) of making or

 

52



--------------------------------------------------------------------------------

maintaining their affected Loans during such Interest Period, then, in any such
case (a), (b) or (c), the Administrative Agent shall promptly notify the
Borrowers and the relevant Lenders thereof as soon as practicable thereafter.
Any such determination shall specify the basis for such determination and shall,
in the absence of manifest error, be conclusive and binding for all purposes.
Thereafter, (w) any Eurodollar Loans under the relevant Facility requested to be
made on the first day of such Interest Period shall be made as ABR Loans,
(x) any such requested ABR Loans which were to have utilized a Eurodollar Rate
component in determining the ABR shall not utilize a Eurodollar Rate component
in determining the ABR applicable to such requested ABR Loan, (y) any Loans
under the relevant Facility that were to have been converted on the first day of
such Interest Period to Eurodollar Loans shall be continued as ABR Loans, and
(z) any outstanding Eurodollar Loans under the relevant Facility shall be
converted, on the last day of the then-current Interest Period, to ABR Loans.
Until such notice has been withdrawn by the Administrative Agent, no further
Eurodollar Loans under the relevant Facility shall be made or continued as such,
nor shall the Borrowers have the right to convert Loans under the relevant
Facility to Eurodollar Loans, and the utilization of the Eurodollar Rate
component in determining the ABR shall be suspended.

2.18        Pro Rata Treatment and Payments.

(a)        Each borrowing by a Borrower from the Lenders hereunder, each payment
by a Borrower on account of any commitment fee and any reduction of the
Commitments shall be made pro rata according to the respective Term Percentages,
L/C Percentages or Revolving Percentages, as the case may be, of the relevant
Lenders.

(b)        Except as otherwise provided herein, each payment (including each
prepayment) by the Term Borrower on account of principal of and interest on the
Term Loans shall be made pro rata according to the respective outstanding
principal amounts of the Term Loans then held by the Term Lenders. The amount of
each principal prepayment of the Term Loans shall be applied to reduce the then
remaining installments of the Term Loans pro rata based upon the respective then
remaining principal amounts thereof. Except as otherwise may be agreed by the
Term Borrower and the Required Lenders, any prepayment of Term Loans shall be
applied to the then outstanding Term Loans on a pro rata basis regardless of
type. Amounts prepaid on account of the Term Loans may not be reborrowed.

(c)        Each payment (including each prepayment) by a Revolving Borrower on
account of principal of and interest on its respective Revolving Loans shall be
made pro rata according to the respective outstanding principal amounts of the
Revolving Loans made to such Revolving Borrower and then held by the Revolving
Lenders.

(d)        All payments (including prepayments) to be made by any Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without condition or deduction for any counterclaim, defense, recoupment
or setoff and shall be made prior to 10:00 A.M., Pacific time, on the due date
thereof to the Administrative Agent, for the account of the Lenders, at the
applicable Funding Office, in Dollars and in immediately available funds. The
Administrative Agent shall distribute such payments to the Lenders promptly upon
receipt in like funds as received. Any payment received by the Administrative
Agent after 10:00 A.M. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue. If any payment
hereunder (other than payments on the Eurodollar Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day. If any payment on a Eurodollar Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day. In the case of
any extension of any payment of principal pursuant to the preceding two
sentences, interest thereon shall be payable at the then applicable rate during
such extension.

 

53



--------------------------------------------------------------------------------

(e)        Unless the Administrative Agent shall have been notified in writing
by any Lender prior to the date of any borrowing that such Lender will not make
the amount that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent on such date in
accordance with Section 2, and the Administrative Agent may, in reliance upon
such assumption, make available to the applicable Borrower a corresponding
amount. If such amount is not in fact made available to the Administrative Agent
by the required time on the Borrowing Date therefor, such Lender and the
applicable Borrower severally agree to pay to the Administrative Agent, on
demand, such corresponding amount with interest thereon, for each day from and
including the date on which such amount is made available to the applicable
Borrower but excluding the date of payment to the Administrative Agent, at
(i) in the case of a payment to be made by such Lender, a rate equal to the
greater of (A) the Federal Funds Effective Rate and (B) a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, and (ii) in the case of a payment to be made by an applicable
Borrower, the rate per annum applicable to ABR Loans under the relevant
Facility. If the applicable Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to such Borrower the amount of such
interest paid by such Borrower for such period. If such Lender pays its share of
the applicable borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such borrowing. Any payment by
an applicable Borrower shall be without prejudice to any claim such Borrower may
have against a Lender that shall have failed to make such payment to the
Administrative Agent.

(f)        Unless the Administrative Agent shall have received notice from an
applicable Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Lender
hereunder that such Borrower will not make such payment, the Administrative
Agent may assume that such Borrower is making such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Lender, as the case may be, the amount due. In such
event, if such Borrower has not in fact made such payment, then each of the
Lenders or the Issuing Lender, as the case may be, severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Lender, with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation. Nothing herein shall be deemed to
limit the rights of Administrative Agent or any Lender against any Loan Party.

(g)        If any Lender makes available to the Administrative Agent funds for
any Loan to be made by such Lender as provided in the foregoing provisions of
this Section 2, and such funds are not made available to the applicable Borrower
by the Administrative Agent because the conditions to the applicable extension
of credit set forth in Section 5.1 or Section 5.2 are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.

(h)        The obligations of the Lenders hereunder to (i) make Term Loans,
(ii) make Revolving Loans, (iii) to fund its participations in L/C Disbursements
in accordance with its respective L/C Percentage, (iv) to fund its respective
Swingline Participation Amount of any Swingline Loan, and (v) to make payments
pursuant to Section 9.7, as applicable, are several and not joint. The failure
of any Lender to make any such Loan, to fund any such participation or to make
any such payment under Section 9.7 on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 9.7.

 

54



--------------------------------------------------------------------------------

(i)        Nothing herein shall be deemed to obligate any Lender to obtain the
funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(j)        If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, interest and
fees then due hereunder, such funds shall be applied (i) first, toward payment
of interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, toward payment of principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.

(k)        If any Lender shall obtain any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise) on
account of the principal of or interest on any Loan made by it, its
participation in the L/C Exposure or other obligations hereunder, as applicable
(other than pursuant to a provision hereof providing for non-pro rata
treatment), in excess of its Term Percentage, Revolving Percentage or L/C
Percentage, as applicable, of such payment on account of the Loans or
participations obtained by all of the Lenders, such Lender shall forthwith
advise the Administrative Agent of the receipt of such payment, and within five
Business Days of such receipt purchase (for cash at face value) from the other
Term Lenders, Revolving Lenders or L/C Lenders, as applicable (through the
Administrative Agent), without recourse, such participations in the Term Loans
or Revolving Loans made by them and/or participations in the L/C Exposure held
by them, as applicable, or make such other adjustments as shall be equitable, as
shall be necessary to cause such purchasing Lender to share the excess payment
ratably with each of the other Lenders in accordance with their respective Term
Percentages, Revolving Percentages or L/C Percentages, as applicable; provided,
however, that if all or any portion of such excess payment is thereafter
recovered by or on behalf of the applicable Borrower from such purchasing
Lender, the purchase shall be rescinded and the purchase price restored to the
extent of such recovery, but without interest. Each Borrower agrees that any
Lender so purchasing a participation from another Lender pursuant to this
Section 2.18(k) may exercise all its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Lender were the
direct creditor of such Borrower in the amount of such participation. No
documentation other than notices and the like referred to in this
Section 2.18(k) shall be required to implement the terms of this
Section 2.18(k). The Administrative Agent shall keep records (which shall be
conclusive and binding in the absence of manifest error) of participations
purchased pursuant to this Section 2.18(k) and shall in each case notify the
Term Lenders, the Revolving Lenders or the L/C Lenders, as applicable, following
any such purchase. The provisions of this Section 2.18(k) shall not be construed
to apply to (i) any payment made by or on behalf of a Borrower pursuant to and
in accordance with the express terms of this Agreement (including the
application of funds arising from the existence of a Defaulting Lender),
(ii) the application of Cash Collateral provided for in Section 3.10, or
(iii) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or sub-participations in any L/C
Exposure to any assignee or participant, other than an assignment to a Borrower
or any Affiliate thereof (as to which the provisions of this Section shall
apply). Each Borrower consents on behalf of itself and each other Loan Party to
the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against each Loan Party rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of each Loan Party in the amount of such participation.

(l)        Any amounts actually paid to or collected by the Administrative Agent
pursuant to Section 6.3(c) at any time during the existence of a Liquidity Event
and when no Event of Default exists shall be applied by the Administrative Agent
to the Revolving Loans then outstanding and distributed by the Administrative
Agent to the Revolving Lenders, in each case, (i) in accordance with the
Revolving Percentages of such Revolving Lenders then in effect, and (ii) by no
later than the date occurring two Business Days after the date on which such
payments or proceeds are so received or collected by the Administrative Agent,
with any remaining amounts to be returned to the applicable Borrower as
specified in Section 6.3(c).

 

55



--------------------------------------------------------------------------------

(m)        Notwithstanding anything to the contrary in this Agreement, the
Administrative Agent may, in its discretion at any time or from time to time,
without the applicable U.S. Revolving Borrower’s request and even if the
conditions set forth in Section 5.2 would not be satisfied, make a Revolving
Loan to such U.S. Revolving Borrower in an amount equal to the portion of the
Obligations of such U.S. Revolving Borrower constituting overdue interest and
fees and Swingline Loans from time to time due and payable to itself, any
Revolving Lender, the Swingline Lender or the Issuing Lender, as applicable, and
apply the proceeds of any such Revolving Loan to those Obligations; provided
that after giving effect to any such Revolving Loan, the aggregate outstanding
Revolving Loans will not exceed the Total Revolving Commitments then in effect.

2.19        Illegality; Requirements of Law.

(a)        Illegality. If any Lender determines that any Requirement of Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for such Lender to make, maintain or fund Loans whose interest is
determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrowers through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Loans or to
convert ABR Loans to Eurodollar Loans shall be suspended, and (ii) if such
notice asserts the illegality of such Lender making or maintaining ABR Loans the
interest rate on which is determined by reference to the Eurodollar Rate
component of the ABR, the interest on such ABR Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the ABR, in each case,
until such Lender notifies the Administrative Agent and the Borrowers that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) each Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Loans made to such Borrower by such Lender to ABR Loans (the interest rate on
which ABR Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the ABR), either on the last day of the Interest Period therefor,
if such Lender may lawfully continue to maintain such Eurodollar Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Loans, and (y) if such notice asserts the illegality of such Lender
determining or charging interest based upon the Eurodollar Rate, the
Administrative Agent shall, during the period of such suspension compute the ABR
applicable to such Lender without reference to the Eurodollar Rate component
thereof until the Administrative Agent is advised in writing by such Lender that
it is no longer illegal for such Lender to determine or charge interest based
upon the Eurodollar Rate. Upon any such prepayment or conversion, the applicable
Borrower shall also pay accrued interest on the amount so prepaid or converted.

(b)        Requirements of Law. If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or the
compliance by any Lender with any request or directive (whether or not having
the force of law) from any central bank or other Governmental Authority made
subsequent to the date hereof:

(i)        shall subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (c) through (e) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its Loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;

 

56



--------------------------------------------------------------------------------

(ii)        shall impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of or credit extended or participated in
by, any Lender (except any reserve requirement reflected in the Eurodollar
Rate); or

(iii)        impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or Loans
made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing is to increase the cost to such Lender or
such other Recipient of making, converting to, continuing or maintaining Loans
determined with reference to the Eurodollar Rate or of maintaining its
obligation to make such Loans, or to increase the cost to such Lender or such
other Recipient of issuing or participating in Letters of Credit, or to reduce
any amount receivable or received by such Lender or other Recipient hereunder in
respect thereof (whether in respect of principal, interest or any other amount),
then, in any such case, upon the request of such Lender or other Recipient, the
applicable Borrower shall promptly pay such Lender or other Recipient, as the
case may be, any additional amounts necessary to compensate such Lender or other
Recipient, as the case may be, for such increased cost or reduced amount
receivable. If any Lender becomes entitled to claim any additional amounts
pursuant to this paragraph, it shall promptly notify the applicable Borrower
(with a copy to the Administrative Agent) of the event by reason of which it has
become so entitled.

(c)        If any Lender determines that any change in any Requirement of Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by the Issuing Lender, to a level below that which
such Lender or such Lender’s holding company could have achieved but for such
change in such Requirement of Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the applicable Borrower will pay to
such Lender or the Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Lender or such Lender’s or
Issuing Lender’s holding company for any such reduction suffered.

(d)        For purposes of this Agreement, (i) the Dodd-Frank Wall Street Reform
and Consumer Protection Act and all requests, rules, guidelines, or directives
in connection therewith are deemed to have gone into effect and been adopted
after the date of this Agreement, and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States regulatory authorities, in each case pursuant to Basel III, shall
in each case be deemed to be a change in any Requirement of Law, regardless of
the date enacted, adopted or issued.

(e)        A certificate as to any additional amounts payable pursuant to
paragraphs (b), (c), or (d) of this Section submitted by any Lender to an
applicable Borrower (with a copy to the Administrative Agent) shall be
conclusive in the absence of manifest error. The applicable Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation. Notwithstanding anything

 

57



--------------------------------------------------------------------------------

to the contrary in this Section 2.19, the applicable Borrower shall not be
required to compensate a Lender pursuant to this Section 2.19 for any amounts
incurred more than nine months prior to the date that such Lender notifies such
Borrower of such Lender’s intention to claim compensation therefor; provided
that if the circumstances giving rise to such claim have a retroactive effect,
then such nine-month period shall be extended to include the period of such
retroactive effect. The obligations of each Borrower arising pursuant to this
Section 2.19 shall survive the termination of the Commitments, the termination
of this Agreement, the repayment of all Obligations and the resignation of the
Administrative Agent.

2.20        Taxes.

(a)        Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law and
each Borrower shall, and shall cause each other Loan Party, to comply with the
requirements set forth in this Section 2.20. If any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b)        Payment of Other Taxes. Each of Holdings and each Borrower shall, and
each of Holdings and each Borrower shall cause each other Loan Party to, timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes applicable to such Loan Party.

(c)        Evidence of Payments. As soon as practicable after any payment of
Taxes by any Loan Party to a Governmental Authority pursuant to this
Section 2.20, such Loan Party shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

(d)        Indemnification by Loan Parties. The Loan Parties shall jointly and
severally (but subject to the proviso appearing below in this clause (d))
indemnify each Recipient, within 10 days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section 2.20) payable or paid
by such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto
(including any liabilities with respect to, or resulting from, any delay in
paying such Indemnified Taxes), whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority;
provided that, notwithstanding anything herein or in any other Loan Document to
the contrary, the Singapore Borrower shall only be obligated pursuant to this
clause (d) to indemnify such Recipients for the amount of any Indemnified Taxes
and any such reasonable expenses relating to the Obligations of the Singapore
Borrower. A certificate as to the amount of such payment or liability delivered
to the Term Borrower by a Lender (with a copy to the Administrative Agent), or
by the Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

58



--------------------------------------------------------------------------------

(e)        Indemnification by Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.6 relating to the maintenance of a Participant Register
and (iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f)        Status of Lenders.

(i)        Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to UCTSS and the Administrative Agent, at the time or times reasonably
requested by UCTSS or the Administrative Agent, such properly completed and
executed documentation reasonably requested by UCTSS or the Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if reasonably requested by UCTSS or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by UCTSS or the Administrative Agent as
will enable UCTSS or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Sections 2.20(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if the Lender is not legally entitled to complete, execute
or deliver such documentation or, in the Lender’s reasonable judgment, such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii)        Without limiting the generality of the foregoing, with respect to
any U.S. Borrower,

(A)        any Lender that is a U.S. Person shall deliver to UCTSS and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of UCTSS or the Administrative Agent), executed originals of
IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B)        any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to UCTSS and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of UCTSS or the Administrative Agent),
whichever of the following is applicable:

(1)        in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

59



--------------------------------------------------------------------------------

(2)        executed originals of IRS Form W-8ECI;

(3)        in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 871(h) or Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit M-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of any U.S.
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS Form
W-8BEN; or

(4)        to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit M-2 or
Exhibit M-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit M-4 on
behalf of each such direct and indirect partner;

(C)        any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to UCTSS and the Administrative Agent (in such number of copies as
shall be reasonably requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of UCTSS or the Administrative Agent),
executed originals of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the U.S. Borrowers or the Administrative Agent to
determine the withholding or deduction required to be made; and

(D)        if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to UCTSS and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by UCTSS or the
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by UCTSS or the Administrative Agent as may
be necessary for UCTSS and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(iii)        Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify UCTSS and the
Administrative Agent in writing of its legal inability to do so. Each Lender
shall promptly notify UCTSS at any time it determines that it is no longer in a
position to provide any previously delivered certificate to UCTSS (or any other
form of certification adopted by the U.S. or Singapore taxing authorities for
such purpose). Notwithstanding any other provision of this paragraph, a Lender
shall not be required to deliver any form pursuant to this paragraph that such
Lender is not legally able to deliver.

 

60



--------------------------------------------------------------------------------

(iv)        Each Lender acknowledges and agrees that certain payments made under
this Agreement after December 31, 2013, as to extensions of credit made after
December 31, 2012, to any Lender that does not comply with the information
collection and reporting obligations imposed by the United States with respect
to foreign accounts, or that fails to provide adequate certification regarding
such compliance, may become subject to withholding taxes imposed under FATCA.
Each Lender agrees to undertake commercially reasonable actions to cooperate
with the Administrative Agent and the U.S. Borrowers in establishing that it is
in compliance with such requirements and agrees to provide all certifications
required by the IRS or determined by the Administrative Agent, in its reasonable
discretion, to be necessary for the Administrative Agent to establish its
compliance under such provisions on or before June 30, 2013. Nothing in this
Agreement shall be interpreted to require any Lender to violate any law or
regulation applicable to such Lender in any jurisdiction in which such Lender is
formed, managed and controlled or doing business.

(g)        Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.20 (including by
the payment of additional amounts pursuant to this Section 2.20), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(h)        Survival. Each party’s obligations under this Section 2.20 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments, the termination of this Agreement and the repayment, satisfaction
or discharge of all obligations under any Loan Document.

2.21        Indemnity.    Each Borrower agrees to indemnify each Lender for, and
to hold each Lender harmless from, any loss or expense that such Lender may
sustain or incur as a consequence of (a) a default by such Borrower in making a
borrowing of, conversion into or continuation of Eurodollar Loans after such
Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) a default by such Borrower in making any
prepayment of or conversion from Eurodollar Loans after such Borrower has given
a notice thereof in accordance with the provisions of this Agreement, or (c) for
any reason, the making of a prepayment of Eurodollar Loans by such Borrower on a
day that is not the last day of an Interest Period with respect thereto. Such
losses and expenses shall be equal to the excess, if any, of (i) the amount of
interest that would have accrued on the amount so prepaid, or not so borrowed,
reduced, converted or continued, for the period from the date of such prepayment
or of such failure to borrow, reduce, convert or continue to the last day of
such Interest Period (or, in the case of a failure to borrow, reduce, convert or
continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest or other return for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any), over (ii) the

 

61



--------------------------------------------------------------------------------

amount of interest (as reasonably determined by such Lender) that would have
accrued to such Lender on such amount by placing such amount on deposit for a
comparable period with leading banks in the interbank eurodollar market. A
certificate as to any amounts payable pursuant to this Section submitted to an
applicable Borrower by any Lender shall be conclusive in the absence of manifest
error. This covenant shall survive the termination of this Agreement and the
payment of the Loans and all other amounts payable hereunder.

2.22        Change of Lending Office.    Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.19(b),
Section 2.19(c), Section 2.20(a) or Section 2.20(d) with respect to such Lender,
it will, if requested by the applicable Borrower, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate a
different lending office for funding or booking its Loans affected by such event
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, in each case, with the objective of avoiding the
consequences of such event; provided that such designation is made on terms
that, in the sole judgment of such Lender, cause such Lender and its lending
office(s) to suffer no economic, legal, regulatory or other disadvantage;
provided further that nothing in this Section shall affect or postpone any of
the obligations of any Borrower or the rights of any Lender pursuant to
Section 2.19(b), Section 2.19(c), Section 2.20(a) or Section 2.20(d). Each
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
applicable Lender in connection with any such designation or assignment made at
the request of such Borrower.

2.23        Substitution of Lenders.    Upon the receipt by a Borrower of any of
the following (or in the case of clause (a) below, if a Borrower is required to
pay any such amount), with respect to any Lender (any such Lender described in
clauses (a) through (c) below being referred to as an “Affected Lender”
hereunder):

(a)        a request from a Lender for payment of Indemnified Taxes or
additional amounts under Section 2.20 or of increased costs pursuant to
Section 2.19(b) (and, in any such case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 2.22 or is a
Non-Consenting Lender);

(b)        a notice from the Administrative Agent under Section 10.1(b) that one
or more Minority Lenders are unwilling to agree to an amendment or other
modification approved by the Required Lenders and the Administrative Agent; or

(c)        notice from the Administrative Agent that a Lender is a Defaulting
Lender;

then the Borrowers may, at their sole expense and effort, upon notice to the
Administrative Agent and such Affected Lender: (i) request that one or more of
the other Lenders acquire and assume all or part of such Affected Lender’s Loans
and Commitment; or (ii) designate a replacement lending institution (which shall
be an Eligible Assignee) to acquire and assume all or a ratable part of such
Affected Lender’s Loans and Commitment (the replacing Lender or lender in (i) or
(ii) being a “Replacement Lender”); provided, however, that the Borrowers shall
be liable for the payment upon demand of all costs and other amounts arising
under Section 2.21 (subject to Section 2.25) that result from the acquisition of
any Affected Lender’s Loan and/or Commitment (or any portion thereof) by a
Lender or Replacement Lender, as the case may be, on a date other than the last
day of the applicable Interest Period with respect to any Eurodollar Loans then
outstanding; and provided further, however, that if the Borrowers elect to
exercise such right with respect to any Affected Lender under clause (a) or
(b) of this Section 2.23, then the Borrowers shall be obligated to replace all
Affected Lenders under such clauses. The Affected Lender replaced pursuant to
this Section 2.23 shall be required to assign and delegate, without recourse,
all of its interests, rights and obligations under this Agreement and the
related Loan Documents to one or more Replacement Lenders that so agree to
acquire and assume all or a ratable part of such Affected Lender’s

 

62



--------------------------------------------------------------------------------

Loans and Commitment upon payment to such Affected Lender of an amount (in the
aggregate for all Replacement Lenders) equal to 100% of the outstanding
principal of the Affected Lender’s Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
from such Replacement Lenders (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts,
including amounts under Section 2.21 hereof). Any such designation of a
Replacement Lender shall be effected in accordance with, and subject to the
terms and conditions of, the assignment provisions contained in Section 10.6
(with the assignment fee to be paid by the Borrowers in such instance), and, if
such Replacement Lender is not already a Lender hereunder or an Affiliate of a
Lender or an Approved Fund, shall be subject to the prior written consent of the
Administrative Agent (which consent shall not be unreasonably withheld).
Notwithstanding the foregoing, with respect to any assignment pursuant to this
Section 2.23, (a) in the case of any such assignment resulting from a claim for
compensation under Section 2.19 or payments required to be made pursuant to
Section 2.20, such assignment shall result in a reduction in such compensation
or payments thereafter; (b) such assignment shall not conflict with applicable
law and (c) in the case of any assignment resulting from a Lender being a
Minority Lender referred to in clause (b) of this Section 2.23, the applicable
assignee shall have consented to the applicable amendment, waiver or consent.
Notwithstanding the foregoing, an Affected Lender shall not be required to make
any such assignment or delegation if, prior thereto, as a result of a waiver by
such Affected Lender or otherwise, the circumstances entitling the Borrowers to
require such assignment and delegation cease to apply.

2.24        Defaulting Lenders.

(a)        Adjustments. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

(i)        Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.1 and in the definitions of Majority
Revolving Lenders, Majority Term Lenders and Required Lenders.

(ii)        Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8 or otherwise, and including any amounts made available to the
Administrative Agent by such Defaulting Lender pursuant to Section 10.7), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender to the Issuing Lender
or to the Swingline Lender hereunder; third, to be held as Cash Collateral for
the funding obligations of such Defaulting Lender of any participation in any
Letter of Credit; fourth, as the Term Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Term Borrower, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement, and (y) be held as Cash Collateral for the future funding obligations
of such Defaulting Lender of any participation in any future Letter of Credit;
sixth, to the payment of any amounts owing to any L/C Lender, the Issuing Lender
or the Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any L/C Lender, the Issuing Lender or the Swingline
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default has occurred and is continuing, to the

 

63



--------------------------------------------------------------------------------

payment of any amounts owing to a Borrower as a result of any judgment of a
court of competent jurisdiction obtained by such Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(A) such payment is a payment of the principal amount of any Loans or L/C
Advances in respect of which such Defaulting Lender has not fully funded its
appropriate share and (B) such Loans or L/C Advances were made at a time when
the conditions set forth in Section 5.2 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Advances owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Advances owed to, such Defaulting Lender until such time
as all Loans and funded and unfunded participations in L/C Advances and
Swingline Loans are held by the Lenders pro rata in accordance with the
Commitments under the applicable Facility without giving effect to
Section 2.24(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.24(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii)        Certain Fees.

(A)        No Defaulting Lender shall be entitled to receive any fee pursuant to
Section 2.9(b) for any period during which such Lender is a Defaulting Lender
(and no Borrower shall be required to pay any such fee that otherwise would have
been required to have been paid to such Defaulting Lender).

(B)        Each Defaulting Lender shall be limited in its right to receive
Letter of Credit Fees as provided in Section 3.3(d).

(C)        With respect to any Letter of Credit Fee not required to be paid to
any Defaulting Lender pursuant to clause (A) or (B) above, the applicable
Revolving Borrower for whose account the related Letters of Credit have been
issued shall (x) pay to each Non-Defaulting Lender that portion of any such
Letter of Credit Fee otherwise payable to such Defaulting Lender with respect to
such Defaulting Lender’s participation in Letters of Credit or Swingline Loans
that has been reallocated to such Non-Defaulting Lender pursuant to clause
(iv) below, (y) pay to the Issuing Lender and to the Swingline Lender, as
applicable, the amount of any such fee or Letter of Credit Fee, as applicable,
otherwise payable to such Defaulting Lender to the extent allocable to the
Issuing Lender’s or the Swingline Lender’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee or
Letter of Credit Fee, as applicable.

(iv)        Reallocation of Pro Rata Share to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit pursuant to Section 3.4 or in Swingline
Loans pursuant to Section 2.7(c), the L/C Percentage of each non-Defaulting
Lender of any such Letter of Credit and the Revolving Percentage of each
non-Defaulting Lender of any such Swingline Loan, as the case may be, shall be
computed without giving effect to the Revolving Commitment of such Defaulting
Lender; provided that, (A) each such reallocation shall be given effect only if,
at the date the applicable Lender becomes a Defaulting Lender, no Event of
Default has occurred and is continuing; (B) the aggregate obligations of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swingline Loans shall not exceed the positive difference, if any, of
(1) the Revolving Commitment of that non-Defaulting Lender minus (2) the
aggregate outstanding amount of the Revolving Loans of that Lender plus the
aggregate amount of that Lender’s L/C Percentage of then outstanding Letters of
Credit and (C) the conditions set forth in Section 5.2 are satisfied at the time
of such reallocation (and, unless the Revolving Borrowers (or in the case of any
such proposed risk

 

64



--------------------------------------------------------------------------------

participation in a Swingline Loan, the U.S. Revolving Lenders) shall have
otherwise notified the Administrative Agent at such time, the Revolving
Borrowers (or, as applicable, the U.S. Revolving Borrowers) shall be deemed to
have represented and warranted that such conditions are satisfied at such time).
No reallocation hereunder shall constitute a waiver or release of any claim of
any party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a non-Defaulting Lender as a
result of such non-Defaulting Lender’s increased exposure following such
reallocation.

(v)        Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
U.S. Revolving Borrowers and, as applicable, the Singapore Borrower shall,
without prejudice to any right or remedy available to it hereunder or under law
and subject to Section 2.25, (x) first, prepay Swingline Loans in an amount
equal to the Swingline Lender’s Fronting Exposure, and (y) second, Cash
Collateralize the Issuing Lender’s Fronting Exposure in accordance with the
procedures set forth in Section 3.10.

(b)        Defaulting Lender Cure. If the Borrowers, the Administrative Agent,
the Swingline Lender and the Issuing Lender agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), such Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held on a pro rata basis by the Lenders in accordance with their
respective Revolving Percentages, L/C Percentages and Term Percentages, as
applicable (without giving effect to Section 2.24(a)(iv)), whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers (or any one or more of them) while such Lender was a Defaulting
Lender; and provided, further, that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Lender will constitute a waiver or release of any claim of any party hereunder
arising from such Lender having been a Defaulting Lender.

(c)        New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) no Issuing Lender shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure in respect of Swingline Loans
after giving effect thereto.

(d)        Termination of Defaulting Lender. The Borrowers may terminate the
unused amount of the Commitment of any Revolving Lender that is a Defaulting
Lender upon not less than ten Business Days’ prior notice to the Administrative
Agent (which shall promptly notify the Lenders thereof), and in such event the
provisions of Section 2.24(a)(ii) will apply to all amounts thereafter paid by
the Borrowers for the account of such Defaulting Lender under this Agreement
(whether on account of principal, interest, fees, indemnity or other amounts);
provided that (i) no Event of Default shall have occurred and be continuing, and
(ii) such termination shall not be deemed to be a waiver or release of any claim
any Borrower, the Administrative Agent, the Issuing Lender, the Swingline Bank
or any other Lender may have against such Defaulting Lender.

 

65



--------------------------------------------------------------------------------

2.25        Joint and Several Liability of the Borrowers; Appointment of Term
Borrower.

(a)        The Singapore Borrower and each U.S. Borrower hereby appoints the
Term Borrower as its agent for purposes of the giving and receiving of any
notice, requesting any Loans and Letters of Credit, and negotiating and agreeing
with the Administrative Agent and the Lenders any amendments to or waivers in
respect of the terms and provisions of the Loan Documents. Any notice required
by this Agreement or the other Loan Documents to be delivered to any Borrower
shall be deemed to have been delivered to such Borrower upon delivery of such
notice to the Term Borrower, and receipt of any notice by the Term Borrower
shall constitute receipt of such notice by each Borrower. Any notice or consent
to be delivered hereunder by any Borrower shall be deemed to have been delivered
by such Borrower upon delivery thereof by the Term Borrower.

(b)        In consideration of the financial accommodations to be provided by
the Lenders under this Agreement, each U.S. Borrower hereby agrees that it shall
be jointly and severally liable with the Singapore Borrower for all Obligations
of the Singapore Borrower arising under the Loan Documents, and jointly and
severally liable with each other for all Obligations of any U.S. Borrower
arising under the Loan Documents. Notwithstanding the foregoing, the Singapore
Borrower shall only be held liable for its own Obligations and shall not be held
liable for, nor shall any Collateral of the Singapore Borrower be used to
support, any Obligations of any U.S. Borrower or any other Loan Party arising
under the Loan Documents.

(c)        (i) Each U.S. Borrower hereby irrevocably and unconditionally
accepts, not merely as a surety but also as a co-debtor, joint and several
liability with the Singapore Borrower, with respect to the payment and
performance of all of the Obligations of the Singapore Borrower (including any
Obligations arising under this Section 2.25), it being the intention of the
parties hereto that all the Obligations of the Singapore Borrower shall be the
joint and several obligations of both the U.S. Borrowers and the Singapore
Borrower without preferences or distinction among them; and (ii) each U.S.
Borrower hereby irrevocably and unconditionally accepts, not merely as a surety
but also as a co-debtor, joint and several liability with each other U.S.
Borrower, with respect to the payment and performance of all of the Obligations
of the U.S. Borrowers (including any Obligations arising under this
Section 2.25), it being the intention of the parties hereto that all the
Obligations of any U.S. Borrower shall be the joint and several obligations of
all of the U.S. Borrowers without preferences or distinction among them.

(d)        (i) If and to the extent that the Singapore Borrower shall fail to
make any payment with respect to any of the Obligations of the Singapore
Borrower as and when due or to perform any of such Obligations in accordance
with the terms thereof, then in each such event the U.S. Borrowers will make
such payment with respect to, or perform, such Obligations; and (ii) if and to
the extent that any U.S. Borrower shall fail to make any payment with respect to
any of the Obligations of such U.S. Borrower as and when due or to perform any
of such Obligations in accordance with the terms thereof, then in each such
event the remaining U.S. Borrowers will make such payment with respect to, or
perform, such Obligations.

(e)        The Obligations of the Singapore Borrower and each U.S. Borrower
under the provisions of this Section 2.25 constitute the absolute and
unconditional, full recourse Obligations of each U.S. Borrower enforceable
against each U.S. Borrower to the full extent of its properties and assets,
irrespective of the validity, regularity or enforceability of this Agreement or
any other circumstances whatsoever.

(f)        Except as otherwise expressly provided in this Agreement, each U.S.
Borrower hereby waives notice of acceptance of its joint and several liability
with respect to the Obligations of the Singapore Borrower and the other U.S.
Borrowers, notice of any Loans made to or Letters of Credit issued for the
account of the Singapore Borrower or any other U.S. Borrower under or pursuant
to this Agreement, notice of the occurrence of any Default or Event of Default
occasioned by the action or

 

66



--------------------------------------------------------------------------------

inaction of the Singapore Borrower or any other U.S. Borrower, or of any demand
for any payment under this Agreement in respect of any Obligations of the
Singapore Borrower or any other U.S. Borrower, notice of any action at any time
taken or omitted by the Administrative Agent or Lenders under or in respect of
any of the Obligations of the Singapore Borrower or any other U.S. Borrower, any
requirement of diligence or to mitigate damages and, generally, to the extent
permitted by applicable law, all demands, notices and other formalities of every
kind in connection with this Agreement with respect to the Obligations of the
Singapore Borrower or any other U.S. Borrower (except as otherwise provided in
this Agreement). Each U.S. Borrower hereby assents to, and waives notice of, any
extension or postponement of the time for the payment of any of the Obligations
of the Singapore Borrower or any other U.S. Borrower, the acceptance of any
payment of any of the Obligations of the Singapore Borrower or any other U.S.
Borrower, the acceptance of any partial payment thereon, any waiver, consent or
other action or acquiescence by the Administrative Agent or Lenders at any time
or times in respect of any default by the Singapore Borrower or any other U.S.
Borrower in the performance or satisfaction of any term, covenant, condition or
provision of this Agreement, any and all other indulgences whatsoever by the
Administrative Agent or Lenders in respect of any of the Obligations of the
Singapore Borrower or any other U.S. Borrower, and the taking, addition,
substitution or release, in whole or in part, at any time or times, of any
security for any of the Obligations of the Singapore Borrower or any other U.S.
Borrower or the addition, substitution or release, in whole or in part, of the
Singapore Borrower or any other U.S. Borrower. Without limiting the generality
of the foregoing, each U.S. Borrower assents to any other action or delay in
acting or failure to act on the part of the Administrative Agent or Lender with
respect to the failure by the Singapore Borrower or any other U.S. Borrower to
comply with any of its respective Obligations, including, without limitation,
any failure strictly or diligently to assert any right or to pursue any remedy
or to comply fully with applicable laws or regulations thereunder, which might,
but for the provisions of this Section 2.25 afford grounds for terminating,
discharging or relieving such U.S. Borrower, in whole or in part, from any of
its Obligations under this Section 2.25, it being the intention of each U.S.
Borrower that, so long as any of the Obligations of the Singapore Borrower or
any U.S. Borrower hereunder remain unsatisfied, the Obligations of each U.S.
Borrower under this Section 2.25 shall not be discharged except by performance
and then only to the extent of such performance. The Obligations of each U.S.
Borrower under this Section 2.25 shall not be diminished or rendered
unenforceable by any winding up, reorganization, arrangement, liquidation,
reconstruction or similar proceeding with respect to any Borrower, the
Administrative Agent or any Lender.

(g)        Each U.S. Borrower represents and warrants to the Administrative
Agent and the Lenders that such U.S. Borrower is currently informed of the
financial condition of the Singapore Borrower and each other U.S. Borrower and
of all other circumstances which a diligent inquiry would reveal and which bear
upon the risk of nonpayment of the Obligations of the Singapore Borrower or any
such other U.S. Borrower. Each U.S. Borrower further represents and warrants to
the Administrative Agent and Lenders that such U.S. Borrower has read and
understands the terms and conditions of the Loan Documents. Each U.S. Borrower
hereby covenants that it will continue to keep informed of the Singapore
Borrower’s and each other U.S. Borrower’s financial condition, the financial
condition of other guarantors, if any, and of all other circumstances which bear
upon the risk of nonpayment or nonperformance of the Obligations of the
Singapore Borrower or any other U.S. Borrower.

(h)        Each U.S. Borrower waives all rights and defenses arising out of an
election of remedies by the Administrative Agent or any Lender, even though that
election of remedies, such as a nonjudicial foreclosure with respect to security
for a guaranteed obligation, has destroyed the Administrative Agent’s or such
Lender’s rights of subrogation and reimbursement against such U.S. Borrower
(including, as applicable, by the operation of Section 580(d) of the California
Code of Civil Procedure or otherwise):

 

67



--------------------------------------------------------------------------------

(i)        The provisions of this Section 2.25 are made for the benefit of the
Administrative Agent, Lenders and their respective successors and assigns, and
may be enforced by it or them from time to time against each U.S. Borrower as
often as occasion therefor may arise and without requirement on the part of the
Administrative Agent, any Lender, any successor or any assign first to marshal
any of its or their claims or to exercise any of its or their rights against the
Singapore Borrower or any other U.S. Borrower or to exhaust any remedies
available to it or them against the Singapore Borrower or any other U.S.
Borrower or to resort to any other source or means of obtaining payment of any
of the Obligations of the Singapore Borrower or any other U.S. Borrower
hereunder or to elect any other remedy. The provisions of this Section 2.25
shall remain in effect until all of the Obligations of the Singapore Borrower
and each U.S. Borrower shall have been paid in full or otherwise fully
satisfied. If at any time, any payment, or any part thereof, made in respect of
any of the Obligations of the Singapore Borrower or any applicable U.S.
Borrower, is rescinded or must otherwise be restored or returned by the
Administrative Agent or any Lender upon the insolvency, bankruptcy or
reorganization of the Singapore Borrower, such other U.S. Borrower, or
otherwise, the provisions of this Section 2.25 will forthwith be reinstated in
effect, as though such payment had not been made.

(j)        Each U.S. Borrower hereby agrees that it will not enforce any of its
rights of contribution or subrogation against the Singapore Borrower or any
other applicable U.S. Borrower, as applicable, with respect to any liability
incurred by it hereunder or under any of the other Loan Documents, any payments
made by it to the Administrative Agent or Lenders with respect to any of the
Obligations of the Singapore Borrower or any such other U.S. Borrower or any
collateral security therefor until such time as all of the Obligations of the
Singapore Borrower or, as applicable, the other U.S. Borrowers have been paid in
full in cash. Any claim which any U.S. Borrower may have against the Singapore
Borrower or any other U.S. Borrower with respect to any payments to the
Administrative Agent or Lender hereunder or under any other Loan Documents are
hereby expressly made subordinate and junior in right of payment, without
limitation as to any increases in the Obligations of the Singapore Borrower or
any such other U.S. Borrower arising hereunder or thereunder, to the prior
payment in full in cash of the Obligations of the Singapore Borrower or such
other U.S. Borrower and, in the event of any insolvency, bankruptcy,
receivership, liquidation, reorganization or other similar proceeding under the
laws of any jurisdiction relating to the Singapore Borrower or, as applicable,
any such other U.S. Borrower, its debts or its assets, whether voluntary or
involuntary, all such Obligations of the Singapore Borrower or, as applicable,
any such other U.S. Borrower, shall be paid in full in cash before any payment
or distribution of any character, whether in cash, securities or other property,
shall be made to such U.S. Borrower therefor. Notwithstanding anything to the
contrary contained in this Section 2.25, no U.S. Borrower shall exercise any
rights of subrogation, contribution, indemnity, reimbursement or other similar
rights against, and shall not proceed or seek recourse against or with respect
to any property or asset of, the Singapore Borrower or any other applicable U.S.
Borrower (the “Foreclosed Borrower”), including after payment in full of the
Obligations of the Singapore Borrower or, as applicable, any such other U.S.
Borrower, if all or any portion of any such Obligations have been satisfied in
connection with an exercise of remedies in respect of the Capital Stock of such
Foreclosed Borrower whether pursuant to the Security Documents or otherwise.

Each U.S. Borrower hereby agrees that, after the occurrence and during the
continuance of any Default or Event of Default, the payment of any amounts due
with respect to the indebtedness owing by the Singapore Borrower or, as
applicable, any other U.S. Borrower to such U.S. Borrower is hereby subordinated
to the prior payment in full in cash of the Obligations of the Singapore
Borrower or, as applicable, such other U.S. Borrower. Each U.S. Borrower hereby
agrees that after the occurrence and during the continuance of any Default or
Event of Default, it will not demand, sue for or otherwise attempt to collect
any indebtedness of the Singapore Borrower or, as applicable, any such other
U.S. Borrower owing to such U.S. Borrower until the Obligations of the Singapore
Borrower or, as applicable, any such other U.S. Borrower shall have been paid in
full in cash. If, notwithstanding the foregoing

 

68



--------------------------------------------------------------------------------

sentence, any U.S. Borrower shall collect, enforce or receive any amounts in
respect of such indebtedness, such amounts shall be collected, enforced and
received by such U.S. Borrower as trustee for the Administrative Agent, and such
U.S. Borrower shall deliver any such amounts to the Administrative Agent for
application to the Obligations of the Singapore Borrower or, as applicable, any
other applicable U.S. Borrower in accordance with the terms of this Agreement.

2.26        Notes.    If so requested by any Lender by written notice to an
applicable Borrower (with a copy to the Administrative Agent), such Borrower
shall execute and deliver to such Lender (and/or, if applicable and if so
specified in such notice, to any Person who is an assignee of such Lender
pursuant to Section 10.6) (promptly after such Borrower’s receipt of such
notice) a Note or Notes to evidence such Lender’s Loans.

SECTION 3

LETTERS OF CREDIT

3.1        L/C Commitment.

(a)        Subject to the terms and conditions hereof, the Issuing Lender agrees
to issue standby letters of credit (“Letters of Credit”) for the account of any
Revolving Borrower on any Business Day during the Letter of Credit Availability
Period in such form as may reasonably be approved from time to time by the
Issuing Lender; provided that the Issuing Lender shall have no obligation to
issue any Letter of Credit if, after giving effect to such issuance, the L/C
Exposure would exceed either the Total L/C Commitments or the Available
Revolving Commitment at such time, or the L/C Exposure relating to the Singapore
Letters of Credit issued at such time would exceed the Singapore L/C Commitments
at such time. Each Letter of Credit shall (i) be denominated in Dollars and
(ii) expire no later than the earlier of (x) the first anniversary of its date
of issuance and (y) the Letter of Credit Maturity Date, provided that any Letter
of Credit with a one-year term may provide for the renewal thereof for
additional one-year periods (which shall in no event extend beyond the date
referred to in clause (y) above). For the avoidance of doubt, no commercial
letters of credit shall be issued by the Issuing Lender to any Person pursuant
to this Agreement.

(b)        The Issuing Lender shall not at any time be obligated to issue any
Letter of Credit if:

(i)        such issuance would conflict with, or cause the Issuing Lender or any
L/C Lender to exceed any limits imposed by, any applicable Requirement of Law;

(ii)        any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Lender
from issuing, amending or reinstating such Letter of Credit, or any law, rule or
regulation applicable to the Issuing Lender or any request, guideline or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Lender shall prohibit, or request
that the Issuing Lender refrain from, the issuance, amendment, renewal or
reinstatement of letters of credit generally or such Letter of Credit in
particular or shall impose upon the Issuing Lender with respect to such Letter
of Credit any restriction, reserve or capital requirement (for which the Issuing
Lender is not otherwise compensated) not in effect on the Closing Date, or shall
impose upon the Issuing Lender any unreimbursed loss, cost or expense which was
not applicable on the Closing Date and which the Issuing Lender in good faith
deems material to it;

(iii)        the Issuing Lender has received written notice from any Lender, the
Administrative Agent or the an applicable Revolving Borrower, at least one
Business Day prior to the requested date of issuance, amendment, renewal or
reinstatement of such Letter of Credit, that one or more of the applicable
conditions contained in Section 5.2 shall not then be satisfied;

 

69



--------------------------------------------------------------------------------

(iv)        any requested Letter of Credit is not in form and substance
acceptable to the Issuing Lender, or the issuance, amendment or renewal of a
Letter of Credit shall violate any applicable laws or regulations or any
applicable policies of the Issuing Lender;

(v)        such Letter of Credit contains any provisions providing for automatic
reinstatement of the stated amount after any drawing thereunder;

(vi)        except as otherwise agreed by the Administrative Agent and the
Issuing Lender, such Letter of Credit is in an initial face amount less than
$500,000; or

(vii)        any Lender is at that time a Defaulting Lender, unless the Issuing
Lender has entered into arrangements, including the delivery of Cash Collateral
pursuant to Section 3.10, satisfactory to the Issuing Lender (in its sole
discretion) with the applicable Revolving Borrower or such Defaulting Lender to
eliminate the Issuing Lender’s actual or potential Fronting Exposure (after
giving effect to Section 2.24(a)(iv)) with respect to the Defaulting Lender
arising from either the Letter of Credit then proposed to be issued or such
Letter of Credit and all other L/C Exposure as to which the Issuing Lender has
actual or potential Fronting Exposure, as it may elect in its sole discretion.

3.2        Procedure for Issuance of Letters of Credit.    Each Revolving
Borrower may from time to time request that the Issuing Lender issue a Letter of
Credit for the account of such Revolving Borrower by delivering to the Issuing
Lender at its address for notices specified herein an Application therefor,
completed to the satisfaction of the Issuing Lender, and such other
certificates, documents and other papers and information as the Issuing Lender
may request. Upon receipt of any Application, the Issuing Lender will process
such Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall the Issuing Lender be required to issue any
Letter of Credit earlier than three Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed to by the
Issuing Lender and the applicable Revolving Borrower. The Issuing Lender shall
furnish a copy of such Letter of Credit to the applicable Revolving Borrower
promptly following the issuance thereof. The Issuing Lender shall promptly
furnish to the Administrative Agent, which shall in turn promptly furnish to the
Lenders, notice of the issuance of each Letter of Credit (including the amount
thereof).

3.3        Fees and Other Charges.

(a)        Each Revolving Borrower agrees to pay, with respect to each Existing
Letter of Credit and each outstanding Letter of Credit issued for the account of
(or at the request of) such Revolving Borrower, (i) a fronting fee of 0.125% per
annum on the daily amount available to be drawn under each such Letter of Credit
to the Issuing Lender for its own account (a “Letter of Credit Fronting Fee”),
(ii) a letter of credit fee equal to the Applicable Rate relating to Letters of
Credit multiplied by the daily amount available to be drawn under each such
Letter of Credit on the drawable amount of such Letter of Credit to the
Administrative Agent for the ratable account of the L/C Lenders (determined in
accordance with their respective L/C Percentages) (a “Letter of Credit Fee”),
and (iii) the Issuing Lender’s standard and reasonable fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit issued for the
account of (or at the request of) such Revolving Borrower or processing of
drawings thereunder (the fees in this clause (ii), collectively, the “Issuing
Lender Fees”). The Issuing Lender Fees shall be paid when required by the
Issuing Lender, and the Letter of Credit

 

70



--------------------------------------------------------------------------------

Fronting Fee and the Letter of Credit Fee shall be payable quarterly in arrears
on the last Business Day of March, June, September and December of each year and
on the Letter of Credit Maturity Date (each, an “L/C Fee Payment Date”) after
the issuance date of such Letter of Credit. All Letter of Credit Fronting Fees
and Letter of Credit Fees shall be computed on the basis of the actual number of
days elapsed in a year of 360 days.

(b)        In addition to the foregoing fees, the Revolving Borrower for whose
account or at whose request any Letter of Credit has been issued shall pay or
reimburse the Issuing Lender for such normal and customary costs and expenses as
are incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering such Letter of Credit.

(c)        The Revolving Borrower who has requested that a Letter of Credit be
issued, renewed or amended shall furnish to the Issuing Lender and the
Administrative Agent such other documents and information pertaining to such
Letter of Credit issuance, amendment or renewal, including any L/C-Related
Documents, as the Issuing Lender or the Administrative Agent may require. This
Agreement shall control in the event of any conflict with any L/C-Related
Document (other than any Letter of Credit).

(d)        Any Letter of Credit Fees otherwise payable for the account of a
Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the Issuing
Lender pursuant to Section 3.10 shall be payable, to the maximum extent
permitted by applicable law, to the other L/C Lenders in accordance with the
upward adjustments in their respective L/C Percentages allocable to such Letter
of Credit pursuant to Section 2.23(a)(iv), with the balance of such Letter of
Credit Fee, if any, payable to the Issuing Lender for its own account.

(e)        All fees payable pursuant to this Section 3.3 shall be fully–earned
on the date paid and shall not be refundable for any reason.

3.4        L/C Participations; Existing Letters of Credit.

(a)        L/C Participations.    The Issuing Lender irrevocably agrees to grant
and hereby grants to each L/C Lender, and, to induce the Issuing Lender to issue
Letters of Credit, each L/C Lender irrevocably agrees to accept and purchase and
hereby accepts and purchases from the Issuing Lender, on the terms and
conditions set forth below, for such L/C Lender’s own account and risk an
undivided interest equal to such L/C Lender’s L/C Percentage in the Issuing
Lender’s obligations and rights under and in respect of each Letter of Credit
and the amount of each draft paid by the Issuing Lender thereunder. Each L/C
Lender agrees with the Issuing Lender that, if a draft is paid under any Letter
of Credit for which the Issuing Lender is not reimbursed in full by an
applicable Revolving Borrower pursuant to Section 3.5(a), such L/C Lender shall
pay to the Issuing Lender upon demand at the Issuing Lender’s address for
notices specified herein an amount equal to such L/C Lender’s L/C Percentage of
the amount of such draft, or any part thereof, that is not so reimbursed. Each
L/C Lender’s obligation to pay such amount shall be absolute and unconditional
and shall not be affected by any circumstance, including (i) any setoff,
counterclaim, recoupment, defense or other right that such L/C Lender may have
against the Issuing Lender, any such Revolving Borrower or any other Person for
any reason whatsoever, (ii) the occurrence of a Default or an Event of Default
or the failure to satisfy any of the other conditions specified in Section 5.2,
(iii) any adverse change in the condition (financial or otherwise) of any such
Revolving Borrower, (iv) any breach of this Agreement or any other Loan Document
by any such Revolving Borrower, any other Loan Party or any other L/C Lender, or
(v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.

 

71



--------------------------------------------------------------------------------

(b)        Existing Letters of Credit.    On and after the Closing Date, each
Existing Letter of Credit shall be deemed for all purposes, including for
purposes of the fees to be collected pursuant to Sections 3.3(a) and (b),
reimbursement of costs and expenses to the extent provided herein and for
purposes of being secured by the Collateral, a Letter of Credit outstanding
under this Agreement and entitled to the benefits of this Agreement and the
other Loan Documents, and shall be governed by the applications and agreements
pertaining thereto and by this Agreement (which shall control in the event of a
conflict).

3.5        Reimbursement.

(a)        If the Issuing Lender shall make any L/C Disbursement in respect of a
Letter of Credit, the Issuing Lender shall notify the Revolving Borrower for
whose account or at whose request such Letter of Credit was issued and the
Administrative Agent thereof and such Revolving Borrower shall pay or cause to
be paid to the Issuing Lender an amount equal to the entire amount of such L/C
Disbursement not later than the immediately following Business Day. Each such
payment shall be made to the Issuing Lender at its address for notices referred
to herein in Dollars and in immediately available funds.

(b)        If the Issuing Lender shall not have received from such Revolving
Borrower the payment that it is required to make pursuant to Section 3.5(a) with
respect to a Letter of Credit within the time specified in such Section, the
Issuing Lender will promptly notify the Administrative Agent of the L/C
Disbursement and the Administrative Agent will promptly notify each L/C Lender
of such L/C Disbursement and its L/C Percentage thereof, and each L/C Lender
shall pay to the Issuing Lender upon demand at the Issuing Lender’s address for
notices specified herein an amount equal to such L/C Lender’s L/C Percentage of
such L/C Disbursement (and the Administrative Agent may apply Cash Collateral
provided for this purpose) and upon such payment pursuant to this paragraph to
reimburse the Issuing Lender for any L/C Disbursement, such Revolving Borrower
shall be required to reimburse the L/C Lenders for such payments (including
interest accrued thereon from the date of such payment until the date of such
reimbursement at the rate applicable to Revolving Loans that are ABR Loans plus
2% per annum) on demand; provided that if at the time of and after giving effect
to such payment by the L/C Lenders, the conditions to borrowings and Revolving
Loan Conversions set forth in Section 5.2 are satisfied, such Revolving Borrower
may, by written notice to the Administrative Agent certifying that such
conditions are satisfied and that all interest owing under this paragraph has
been paid, request that such payments by the L/C Lenders be converted into
Revolving Loans (a “Revolving Loan Conversion”), in which case, if such
conditions are in fact satisfied, the L/C Lenders shall be deemed to have
extended, and such Revolving Borrower shall be deemed to have accepted, a
Revolving Loan in the aggregate principal amount of such payment without further
action on the part of any party, and the Total L/C Commitments shall be
permanently reduced by such amount; any amount so paid pursuant to this
paragraph shall, on and after the payment date thereof, be deemed to be
Revolving Loans for all purposes hereunder; provided that the Issuing Lender, at
its option, may effectuate a Revolving Loan Conversion regardless of whether the
conditions to borrowings and Revolving Loan Conversions set forth in Section 5.2
are satisfied.

3.6        Obligations Absolute.    Each Revolving Borrower’s obligations under
this Section 3 shall be absolute and unconditional under any and all
circumstances and irrespective of any setoff, counterclaim or defense to payment
that such Revolving Borrower may have or have had against the Issuing Lender,
any beneficiary of a Letter of Credit or any other Person. Each Revolving
Borrower also agrees with the Issuing Lender that the Issuing Lender shall not
be responsible for, and that such Revolving Borrower’s obligations hereunder
shall not be affected by, among other things, the validity or genuineness of
documents or of any endorsements thereon, even though such documents shall in
fact prove to be invalid, fraudulent or forged, or any dispute between or among
such Revolving Borrower and

 

72



--------------------------------------------------------------------------------

any beneficiary of any Letter of Credit or any other party to which such Letter
of Credit may be transferred or any claims whatsoever of such Revolving Borrower
against any beneficiary of such Letter of Credit or any such transferee. The
Issuing Lender shall not be liable for any error, omission, interruption or
delay in transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Issuing Lender. Each Revolving Borrower agrees that any action taken or
omitted by the Issuing Lender under or in connection with any Letter of Credit
or the related drafts or documents, if done in the absence of gross negligence
or willful misconduct, shall be binding on such Revolving Borrower and shall not
result in any liability of the Issuing Lender to such Revolving Borrower.

In addition to amounts payable as elsewhere provided in the Agreement, each
Revolving Borrower hereby agrees to pay and to protect, indemnify, and save
Issuing Lender harmless from and against any and all claims, demands,
liabilities, damages, losses, costs, charges and expenses (including reasonable
attorneys’ fees and allocated costs of internal counsel) that the Issuing Lender
may incur or be subject to as a consequence, direct or indirect, of (A) the
issuance of any Letter of Credit, or (B) the failure of Issuing Lender or of any
L/C Lender to honor a demand for payment under any Letter of Credit thereof as a
result of any act or omission, whether rightful or wrongful, of any present or
future de jure or de facto government or Governmental Authority, in each case
other than to the extent solely as a result of the gross negligence or willful
misconduct of Issuing Lender or such L/C Lender (as finally determined by a
court of competent jurisdiction).

3.7        Letter of Credit Payments.    If any draft shall be presented for
payment under any Letter of Credit, the Issuing Lender shall promptly notify the
applicable Revolving Borrower for whose account or at whose request such Letter
of Credit has been issued and the Administrative Agent of the date and amount
thereof. The responsibility of the Issuing Lender to such Revolving Borrower in
connection with any draft presented for payment under any Letter of Credit
shall, in addition to any payment obligation expressly provided for in such
Letter of Credit, be limited to determining that the documents (including each
draft) delivered under such Letter of Credit in connection with such presentment
are substantially in conformity with such Letter of Credit.

3.8        Applications.    To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 3, the provisions of this Section 3 shall apply.

3.9        Interim Interest.    If the Issuing Lender shall make any L/C
Disbursement in respect of a Letter of Credit, then, unless either the Revolving
Borrower for whose account or at whose request such Letter of Credit has been
issued shall have reimbursed such L/C Disbursement in full within the time
period specified in Section 3.5(a) or the L/C Lenders shall have reimbursed such
L/C Disbursement in full on such date as provided in Section 3.5(b), in each
case the unpaid amount thereof shall bear interest for the account of the
Issuing Lender, for each day from and including the date of such L/C
Disbursement to but excluding the earlier of the date of payment by such
Revolving Borrower, at the rate per annum that would apply to such amount if
such amount were a Revolving Loan that is an ABR Loan; provided that the
provisions of Section 2.15(c) shall be applicable to any such amounts not paid
when due.

3.10        Cash Collateral.

(a)        Certain Credit Support Events.    Upon the request of the
Administrative Agent or the Issuing Lender (i) if the Issuing Lender has honored
any full or partial drawing request under any Letter of Credit and such drawing
has resulted in an L/C Advance by all the L/C Lenders that is not reimbursed by
the Revolving Borrower for whose account or at whose request such Letter of
Credit has been issued or converted into a Revolving Loan pursuant to
Section 3.5(b), or (ii) if, as of the Letter of

 

73



--------------------------------------------------------------------------------

Credit Maturity Date, any L/C Exposure in respect of any Letters of Credit
issued for the account of or at the request of an applicable Revolving Borrower
for any reason remains outstanding, such Revolving Borrower shall, in each case,
immediately Cash Collateralize the then effective L/C Exposure in an amount
equal to 105% of such L/C Exposure.

At any time that there shall exist a Defaulting Lender, within one Business Day
following the request of the Administrative Agent or the Issuing Lender (with a
copy to the Administrative Agent), the Revolving Borrowers shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover 105% of
the Fronting Exposure related to Letters of Credit (after giving effect to
Section 2.24(a)(iv) and any Cash Collateral provided by such Defaulting Lender
and with the Singapore Borrower being obligated pursuant to Section 2.25 to
provide such Cash Collateral only in respect of any Letters of Credit that have
been issued for the account of or at the request of the Singapore Borrower).

(b)        Grant of Security Interest.    All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts with the Administrative Agent.
Each Revolving Borrower, and to the extent provided by any Lender or Defaulting
Lender, such Lender or Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the Issuing Lender and the L/C Lenders, and agrees to maintain, a first
priority security interest and Lien in all such Cash Collateral and in all
proceeds thereof, as security for the Obligations to which such Cash Collateral
may be applied pursuant to Section 3.10(c). If at any time the Administrative
Agent determines that Cash Collateral is subject to any right or claim of any
Person other than the Administrative Agent or any Issuing Lender as herein
provided, or that the total amount of such Cash Collateral is less than 105% of
the applicable L/C Exposure, Fronting Exposure and other Obligations secured
thereby, the Revolving Borrowers or the relevant Lender or Defaulting Lender, as
applicable, will, promptly upon demand by the Administrative Agent, pay or
provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by such Defaulting Lender and with the Singapore Borrower
being obligated pursuant to Section 2.25 to provide such Cash Collateral
increases only in respect of any Letters of Credit that have been issued for the
account of or at the request of the Singapore Borrower).

(c)        Application.    Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under any of this Section 3.10,
Section 2.24 or otherwise in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Exposure, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

(d)        Termination of Requirement.    Cash Collateral (or the appropriate
portion thereof) provided to reduce Fronting Exposure in respect of Letters of
Credit or other Obligations shall no longer be required to be held as Cash
Collateral pursuant to this Section 3.10 following (i) the elimination of the
applicable Fronting Exposure and other Obligations giving rise thereto
(including by the termination of Defaulting Lender status of the applicable
Lender), or (ii) a determination by the Administrative Agent and the Issuing
Lender that there exists excess Cash Collateral; provided, however, (A) that
Cash Collateral furnished by or on behalf of a Loan Party shall not be released
during the continuance of an Event of Default, and (B) that, subject to
Section 2.24, the Person providing such Cash Collateral and the Issuing Lender
may agree that such Cash Collateral shall not be released but instead shall be
held to support future anticipated Fronting Exposure or other obligations, and
provided further, that to the extent that such Cash Collateral was provided by a
Revolving Borrower or any other Loan Party, such Cash Collateral shall remain
subject to any security interest and Lien granted pursuant to the Loan
Documents.

 

74



--------------------------------------------------------------------------------

3.11        Additional Issuing Lenders.    The Revolving Borrowers may, at any
time and from time to time with the consent of the Administrative Agent (which
consent shall not be unreasonably withheld) and such Lender or Lenders,
designate one or more additional Lenders to act as a Letter of Credit issuing
bank under the terms of this Agreement. Any Lender designated as a Letter of
Credit issuing bank pursuant to this paragraph shall be deemed to be an “Issuing
Lender” (in addition to being a Lender) in respect of Letters of Credit issued
or to be issued by such Lender, and, with respect to such Letters of Credit,
such term shall thereafter apply to the other Issuing Lender and such Lender.

3.12        Resignation of the Issuing Lender.    The Issuing Lender may resign
at any time by giving at least 30 days’ prior written notice to the
Administrative Agent, the Lenders and the Revolving Borrowers. Subject to the
next succeeding paragraph, upon the acceptance of any appointment as the Issuing
Lender hereunder by a Lender that shall agree to serve as successor Issuing
Lender, such successor shall succeed to and become vested with all the
interests, rights and obligations of the retiring Issuing Lender and the
retiring Issuing Lender shall be discharged from its obligations to issue
additional Letters of Credit hereunder without affecting its rights and
obligations with respect to Letters of Credit previously issued by it. At the
time such resignation shall become effective, the Revolving Borrowers shall pay
all accrued and unpaid fees pursuant to Section 3.3. The acceptance of any
appointment as the Issuing Lender hereunder by a successor Lender shall be
evidenced by an agreement entered into by such successor, in a form satisfactory
to the Revolving Borrowers and the Administrative Agent, and, from and after the
effective date of such agreement, (i) such successor Lender shall have all the
rights and obligations of the previous Issuing Lender under this Agreement and
the other Loan Documents (other than with respect to the rights of the retiring
Issuing Lender with respect to Letters of Credit issued by such retiring Issuing
Lender) and (ii) references herein and in the other Loan Documents to the term
“Issuing Lender” shall be deemed to refer to such successor or to any previous
Issuing Lender, or to such successor and all previous Issuing Lenders, as the
context shall require. After the resignation of the Issuing Lender hereunder,
the retiring Issuing Lender shall remain a party hereto and shall continue to
have all the rights and obligations of an Issuing Lender under this Agreement
and the other Loan Documents with respect to Letters of Credit issued by it
prior to such resignation, but shall not be required to issue additional Letters
of Credit or to extend, renew or increase any existing Letter of Credit.

3.13        Applicability of ISP.    Unless otherwise expressly agreed by the
Issuing Lender and the applicable Revolving Borrower when a Letter of Credit is
issued and subject to applicable laws, the Letters of Credit shall be governed
by and subject to the rules of the ISP.

SECTION 4

REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement,
to make the initial Loans on the Closing Date, and to make the Loans and issue
the Letters of Credit thereafter, Holdings and each Borrower hereby represents
and warrants to the Administrative Agent and each Lender, as to itself and as to
each of its respective Subsidiaries, that:

4.1        Financial Condition.

(a)        The Pro Forma Financial Statements have been prepared giving effect
(as if such events had occurred on such date) to (i) the consummation of the
Merger, (ii) the Loans to be made on the Closing Date and the use of proceeds
thereof, and (iii) the payment of fees and expenses in connection with the
foregoing. The Pro Forma Financial Statements have been prepared based on the
best information available to Holdings and the Borrowers as of the date of
delivery thereof, and present fairly in all material respects on a pro forma
basis the estimated financial position of Holdings and its consolidated
Subsidiaries as of the dates specified therein assuming that the events
specified in the preceding sentence had actually occurred at such date.

 

75



--------------------------------------------------------------------------------

(b)        The audited consolidated balance sheets of Holdings and its
consolidated Subsidiaries as of December 31, 2009, December 31, 2010, and
December 31, 2011, and the related consolidated statements of income and of cash
flows for the fiscal years ended on such dates, reported on by and accompanied
by an unqualified report from DeLoitte & Touche LLP, present fairly in all
material respects the consolidated financial condition of Holdings and its
consolidated Subsidiaries as at such date, and the consolidated results of its
operations and its consolidated cash flows for the respective fiscal years then
ended. The audited statements of income of the Acquired Business for the fiscal
year ended December 31, 2011, present fairly in all material respects the
financial condition of the Acquired Business as at such date, and the results of
its operations for the respective fiscal years then ended. The unaudited
consolidated balance sheet of Holdings and its consolidated Subsidiaries as at
(i) March 31, 2012, and the related unaudited consolidated statements of income
and cash flows for the three-month period ended on such date, and (ii) April 30,
2012, and the related unaudited consolidated statements of income and cash flows
for the one-month period ended on such date, in each case (i) and (ii), present
fairly in all material respects the consolidated financial condition of Holdings
and its consolidated Subsidiaries as at such respective date, and the
consolidated results of its operations and its consolidated cash flows for the
respective period then ended (subject to normal year-end audit adjustments). The
unaudited statements of income of the Acquired Business for the three-month
period ended on March 31, 2012, and the one month period ended April 30, 2012,
present fairly in all material respects the financial condition of the Acquired
Business as at such respective date, and the results of its operations for the
respective period then ended (subject to normal year-end audit adjustments). All
such financial statements, including the related schedules and notes thereto,
have been prepared in accordance with GAAP applied consistently throughout the
periods involved (except as approved by the aforementioned firm of accountants
and disclosed therein). No Group Member has, as of the Closing Date, any
material Guarantee Obligations, material contingent liabilities and liabilities
for material Taxes, or any long-term leases or unusual forward or long-term
commitments, including any interest rate or foreign currency swap or exchange
transaction or other obligation in respect of derivatives, that are not
reflected in the most recent financial statements referred to in this paragraph.
During the period from December 31, 2011, to and including the date hereof,
there has been no Disposition by any Group Member of any material part of its
business or property.

4.2        No Change.    Since December 31, 2011, there has been no development
or event that has had or could reasonably be expected to have a Material Adverse
Effect.

4.3        Existence; Compliance with Law.    Each Group Member (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the power and authority, and the legal
right, to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged, (c) is duly
qualified as a foreign corporation or other organization and in good standing
under the laws of each jurisdiction where the failure to be so qualified could
reasonably be expected to have a Material Adverse Effect, and (d) is in material
compliance with all Requirements of Law except in such instances in which
(i) such Requirement of Law is being contested in good faith by appropriate
proceedings diligently conducted and the prosecution of such contest would not
reasonably be expected to result in a Material Adverse Effect, or (ii) the
failure to comply therewith, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

4.4        Power, Authorization; Enforceable Obligations.    Each Loan Party has
the power and authority, and the legal right, to make, deliver and perform the
Loan Documents and, as applicable, the Merger Documents to which it is a party
and, in the case of the Borrowers, to obtain extensions of credit

 

76



--------------------------------------------------------------------------------

hereunder. Each Loan Party has taken all necessary organizational action to
authorize the execution, delivery and performance of the Loan Documents and, as
applicable, the Merger Documents to which it is a party and, in the case of each
Borrower, to authorize the extensions of credit to be requested by and made to
such Borrower pursuant to the terms and conditions of this Agreement. No
Governmental Approval or consent or authorization of, filing with, notice to or
other act by or in respect of, any other Person is required in connection with
the Merger or the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement, any of the
Loan Documents or any of the Merger Documents, as applicable, except
(i) Governmental Approvals, consents, authorizations, filings and notices
described in Part I of Schedule 4.4, which Governmental Approvals, consents,
authorizations, filings and notices have been obtained or made and are in full
force and effect; (ii) the third party consents described in Part II of Schedule
4.4, provided that the failure to obtain any or all of such third party consents
described in such Part II of Schedule 4.4 shall not reasonably be expected to
result in a Material Adverse Effect; and (iii) the filings referred to in
Section 4.19. Each Loan Document and, as applicable, each Merger Document has
been duly executed and delivered on behalf of each Loan Party party thereto.
This Agreement and each Merger Document constitutes, and each other Loan
Document upon execution will constitute, a legal, valid and binding obligation
of each Loan Party party thereto, enforceable against each such Loan Party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

4.5        No Legal Bar.    The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of Letters of Credit, the
borrowings hereunder, the use of the proceeds thereof, and the execution,
delivery and performance of each Merger Document will not violate any
Requirement of Law or any material Contractual Obligation of any Group Member
and will not result in, or require, the creation or imposition of any Lien on
any of their respective properties or revenues pursuant to any Requirement of
Law or any such material Contractual Obligation (other than the Liens created by
the Security Documents), except, in any such case, as set forth in Schedule 4.5.
No Requirement of Law or Contractual Obligation applicable to any Loan Party or
to any of its respective Subsidiaries could reasonably be expected to have a
Material Adverse Effect. The absence of obtaining any Governmental Approvals
described in Schedule 4.4 and the violations of any Requirements of Law
referenced in Schedule 4.5 do not and will not have an adverse effect on any
rights of the Lenders or the Administrative Agent pursuant to the Loan Documents
or the Merger Documents or an adverse effect on the Group Members with regard to
their continuing operations as expected to result from the Merger.

4.6        Litigation.    No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of Holdings or any Borrower, threatened by or against any Group Member or
against any of their respective properties or revenues (a) with respect to any
of the Loan Documents, any of the Merger Documents or any of the transactions
contemplated hereby or thereby, or (b) that could reasonably be expected to have
a Material Adverse Effect.

4.7        No Default.    No Group Member is in default under or with respect to
any of its Contractual Obligations (including any arising under any Merger
Document) in any respect that could reasonably be expected to have a Material
Adverse Effect. No Default or Event of Default has occurred and is continuing,
nor shall either result from the making of a requested Credit Extension.

4.8        Ownership of Property; Liens; Investments.    Each Group Member has
title in fee simple to, or a valid leasehold interest in, all of its real
property, and good title to, or a valid leasehold interest in, all of its other
property, and none of such property is subject to any Lien except as permitted
by Section 7.3. No Loan Party owns any Investment except as permitted by
Section 7.8. Section 10 of the Collateral Information Certificate sets forth a
complete and accurate list of all real property owned by each Loan Party as of
the date hereof, if any. Section 10 of the Collateral Information Certificate
sets forth a complete and accurate list of all leases of real property under
which any Loan Party is the lessee as of the date hereof.

 

77



--------------------------------------------------------------------------------

4.9        Intellectual Property.    Each Group Member owns, or is licensed to
use, all Intellectual Property necessary for the conduct of its business as
currently conducted. No claim has been asserted and is pending by any Person
challenging or questioning any Group Member’s use of any Intellectual Property
or the validity or effectiveness of any such Group Member’s Intellectual
Property, nor does Holdings or any Borrower know of any valid basis for any such
claim, unless such claim could not reasonably be expected to have a Material
Adverse Effect. The use of Intellectual Property by each Group Member, and the
conduct of such Group Member’s business, as currently conducted, does not
infringe on or otherwise violate the rights of any Person, unless such
infringement could not reasonably be expected to have a Material Adverse Effect,
and there are no claims pending or, to the knowledge of Holdings or any
Borrower, threatened to such effect.

4.10        Taxes.    Each Group Member has filed or caused to be filed all
Federal, material state, material local income and other material tax returns
that are required to be filed and has paid all taxes shown to be due and payable
on said returns or on any material assessments made against it or any of its
property and all other material taxes, fees or other charges imposed on it or
any of its property by any Governmental Authority (other than any the amount or
validity of which are currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of the relevant Group Member); no tax Lien has been filed
(other than Liens permitted pursuant to Section 7.3(a)), and, to the knowledge
of Holdings or any Borrowers, no material claim is being asserted, with respect
to any such tax, fee or other charge.

4.11        Federal Regulations.    No part of the proceeds of any Loans, and no
other extensions of credit hereunder, will be used (a) for “buying” or
“carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation U as now and from time to time hereafter in effect
for any purpose that violates the provisions of the Regulations of the Board or
(b) for any purpose that violates the provisions of the Regulations of the
Board. If requested by any Lender or the Administrative Agent of any Borrower,
such Borrower will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR Form
G-3 or FR Form U-1, as applicable, referred to in Regulation U.

4.12        Labor Matters.    Except as, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of Holdings
or any Borrower, threatened; (b) hours worked by and payment made to employees
of each Group Member have not been in violation of the Fair Labor Standards Act
or any other applicable Requirement of Law dealing with such matters; and
(c) all payments due from any Group Member on account of employee health and
welfare insurance have been paid or accrued as a liability on the books of the
relevant Group Member.

4.13        ERISA.

(a)        Each Loan Party and each of its respective ERISA Affiliates are in
compliance in all material respects with all applicable provisions and
requirements of ERISA with respect to each Pension Plan, and have performed all
their obligations under each Pension Plan;

(b)         no ERISA Event has occurred or is reasonably expected to occur;

 

78



--------------------------------------------------------------------------------

(c)        each Loan Party and each of its respective ERISA Affiliates has met
all applicable requirements under the ERISA Funding Rules with respect to each
Pension Plan, and no waiver of the minimum funding standards under the ERISA
Funding Rules has been applied for or obtained;

(d)        as of the most recent valuation date for any Pension Plan, the
funding target attainment percentage (as defined in Section 430(d)(2) of the
Code) is at least 60%, and no Loan Party nor any of its respective ERISA
Affiliates knows of any facts or circumstances that could reasonably be expected
to cause the funding target attainment percentage to fall below 60% as of the
most recent valuation date;

(e)        as of the most recent valuation date for any Pension Plan, the amount
of outstanding benefit liabilities (as defined in Section 4001(a)(18) of ERISA),
individually or in the aggregate for all Pension Plans (excluding for purposes
of such computation any Pension Plans with respect to which assets exceed
benefit liabilities), does not exceed $1,000,000;

(f)        the execution and delivery of this Agreement and the consummation of
the Merger and the other transactions contemplated hereunder will not involve
any transaction that is subject to the prohibitions of Section 406 of ERISA or
in connection with which taxes could be imposed pursuant to
Section 4975(c)(1)(A)-(D) of the Code;

(g)        all liabilities under each Pension Plan are (i) funded to at least
the minimum level required by law, (ii) provided for or recognized in the
financial statements most recently delivered to the Administrative Agent and the
Lenders pursuant hereto or (iii) estimated in the formal notes to the financial
statements most recently delivered to the Administrative Agent and the Lenders
pursuant hereto; and

(h)        (i) no Loan Party is nor will any such Loan Party be a “plan” within
the meaning of Section 4975(e) of the Code; (ii) the respective assets of the
Loan Parties do not and will not constitute “plan assets” within the meaning of
the United States Department of Labor Regulations set forth in 29 C.F.R.
§2510.3-101; (iii) no Loan Party is nor will any such Loan Party be a
“governmental plan” within the meaning of Section 3(32) of ERISA; and
(iv) transactions by or with any Loan Party are not and will not be subject to
state statutes applicable to such Loan Party regulating investments of
fiduciaries with respect to governmental plans.

4.14        Investment Company Act; Other Regulations.    No Loan Party is an
“investment company,” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended. Except as
set forth in Schedule 4.5, no such Loan Party is subject to regulation under any
Requirement of Law (other than Regulation X of the Board), including the Public
Utility Holding Company Act of 2005 and the Federal Power Act, that may limit
its ability to incur Indebtedness or that may otherwise render all or any
portion of the Obligations unenforceable.

4.15        Subsidiaries.    Except as disclosed to the Administrative Agent by
the Borrowers and Holdings in writing from time to time after the Closing Date,
(a) Schedule 4.15 sets forth, giving effect to the prior consummation of the
Merger, the name and jurisdiction of organization of Holdings and each of its
direct and indirect Subsidiaries and, as to each such Subsidiary, the percentage
of each class of Capital Stock owned by any Loan Party, and (b) there are no
outstanding subscriptions, options, warrants, calls, rights or other agreements
or commitments (other than stock options granted to employees or directors and
directors’ qualifying shares) of any nature relating to any Capital Stock of any
Borrower, Holdings or any Subsidiary of any such Person, except as may be
created by the Loan Documents.

 

79



--------------------------------------------------------------------------------

4.16        Use of Proceeds.    The proceeds of the Term Loans and the Revolving
Loans shall be used to obtain financing (a) in order to facilitate the payment
by the Term Borrower to the Seller of a portion of the “Cash Consideration” (as
such term is defined in the Merger Agreement), (b) in order to refinance the
indebtedness of UCTSS existing under the Existing Credit Facility, (c) in order
to facilitate the payment of transactional fees, costs , and expenses incurred
in connection with the Loan Documents and the Merger Documents and the
Transactions contemplated hereby and thereby, and (d) for working capital
financing and letter of credit facilities and other general corporate purposes.

4.17        Environmental Matters.    Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect:

(a)        Except as disclosed on Schedule 4.17, the facilities and properties
owned, leased or operated by any Group Member (the “Properties”) do not contain,
and, to the knowledge of Holdings and each Borrower, have not previously
contained, any Materials of Environmental Concern in amounts or concentrations
or under circumstances that constitute or have constituted a violation of, or
could give rise to liability under, any Environmental Law;

(b)        no Group Member has received or is aware of any notice of violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any such Group Member (the
“Business”), nor does Holdings or any Borrower have knowledge or reason to
believe that any such notice will be received or is being threatened;

(c)        no Group Member has transported or disposed of Materials of
Environmental Concern from the Properties in violation of, or in a manner or to
a location that could give rise to liability under, any Environmental Law, nor
has any such Group Member generated, treated, stored or disposed of Materials of
Environmental Concern at, on or under any of the Properties in violation of, or
in a manner that could give rise to liability under, any applicable
Environmental Law;

(d)        no judicial proceeding or governmental or administrative action is
pending or, to the knowledge of Holdings or any Borrower, threatened, under any
Environmental Law to which any Group Member is or will be named as a party with
respect to the Properties or the Business, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Properties or the Business;

(e)        there has been no release or threat of release of Materials of
Environmental Concern at or from the Properties arising from or related to the
operations of any Group Member or otherwise in connection with the Business, in
violation of or in amounts or in a manner that could give rise to liability
under Environmental Laws;

(f)        the Properties and all operations of the Group Members at the
Properties are in compliance, and have in the last five years been in
compliance, with all applicable Environmental Laws in all material respects and,
except as disclosed on Schedule 4.17, to the knowledge of Holdings and each
Borrower, there is no contamination at, under or about the Properties or
violation of any Environmental Law with respect to the Properties or the
Business;

(g)        no Group Member has assumed any liability of any other Person under
Environmental Laws; and

 

80



--------------------------------------------------------------------------------

(h)        except as set forth in Section 4.3(d), this Section 4.17, and the
first sentence of Section 4.18, no representations or warranties are being made
with respect to matters under or relating to environmental matters.

4.18        Accuracy of Information, Etc.    No statement or information
contained in this Agreement, any other Loan Document, any Merger Document or any
other document, certificate or statement furnished by or on behalf of any Loan
Party or the Acquired Business or IFS to the Administrative Agent or the
Lenders, or any of them, for use in connection with the Transactions
contemplated by this Agreement, the other Loan Documents or the Merger Documents
(in each case, as modified or supplemented by other information so furnished),
contained as of the date such statement, information, document or certificate
was so furnished, any untrue statement of a material fact or omitted to state a
material fact necessary to make the statements contained herein or therein not
misleading. The projections and pro forma financial information contained in the
materials referenced above are based upon good faith estimates and assumptions
believed by management of Holdings, the Borrowers, and/or the Acquired Business,
as applicable, to be reasonable at the time made, it being recognized by the
Lenders that such financial information as it relates to future events is not to
be viewed as fact and that actual results during the period or periods covered
by such financial information may differ from the projected results set forth
therein by a material amount. As of the date hereof, the representations and
warranties contained in the Merger Documents are true and correct in all
material respects. There is no fact known to any Loan Party that could
reasonably be expected to have a Material Adverse Effect that has not been
expressly disclosed herein, in the other Loan Documents, in the Merger Documents
or in any other documents, certificates and statements furnished to the
Administrative Agent and the Lenders for use in connection with the Transactions
contemplated hereby, by the other Loan Documents or by the Merger Documents.

4.19        Security Documents.    The Guarantee and Collateral Agreement is
effective to create in favor of the Administrative Agent, for the ratable
benefit of the Secured Parties, a legal, valid and enforceable security interest
in the Collateral described therein and the proceeds thereof. In the case of the
Pledged Stock described in the Guarantee and Collateral Agreement that are
securities represented by stock certificates or otherwise constituting
certificated securities within the meaning of Section 8-102(a)(15) of the New
York UCC or the corresponding code or statute of any other applicable
jurisdiction (“Certificated Securities”), when certificates representing such
Pledged Stock are delivered to the Administrative Agent, and in the case of the
other Collateral constituting personal property described in the Guarantee and
Collateral Agreement, when financing statements and other filings specified on
Schedule 4.19(a) in appropriate form are filed in the offices specified on
Schedule 4.19(a), the Administrative Agent, for the benefit of the Secured
Parties, shall have a fully perfected Lien on, and security interest in, all
right, title and interest of the Loan Parties in such Collateral and the
proceeds thereof, as security for the Obligations, in each case prior and
superior in right to any other Person (except, in the case of Collateral other
than Pledged Stock, Liens permitted by Section 7.3). As of the Closing Date, no
Loan Party that is a limited liability company or partnership has issued any
Capital Stock that is a Certificated Security.

4.20        Solvency.    Each Loan Party is, and after giving effect to the
Merger and to the incurrence of all Indebtedness, Obligations and obligations
being incurred in connection herewith and therewith, will be and will continue
to be, Solvent.

4.21        Representations as to the Singapore Borrower.

(a)        The Singapore Borrower is subject to civil and commercial Laws with
respect to its obligations under this Agreement and the other Loan Documents to
which it is a party (collectively as to the Singapore Borrower, the “Applicable
Foreign Obligor Documents”), and the execution, delivery and performance by the
Singapore Borrower of the Applicable Foreign Obligor Documents constitute and

 

81



--------------------------------------------------------------------------------

will constitute private and commercial acts and not public or governmental acts.
Neither the Singapore Borrower nor any of its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the laws of The Republic of Singapore in respect of its
obligations under the Applicable Foreign Obligor Documents.

(b)        The Applicable Foreign Obligor Documents are in proper legal form
under the Laws of The Republic of Singapore for the enforcement thereof against
the Singapore Borrower under the Laws of such jurisdiction, and to ensure the
legality, validity, enforceability, priority or admissibility in evidence of the
Applicable Foreign Obligor Documents, subject to any requirement under local law
that the Applicable Foreign Obligor Document, prior to admission into any
relevant foreign court, be translated into any language required by such court.
It is not necessary to ensure the legality, validity, enforceability, priority
or admissibility in evidence of the Applicable Foreign Obligor Documents that
the Applicable Foreign Obligor Documents be filed, registered or recorded with,
or executed or notarized before, any court or other authority in The Republic of
Singapore or that any registration charge or stamp or similar tax be paid on or
in respect of the Applicable Foreign Obligor Documents or any other document,
except for (i) any such filing, registration, recording, execution or
notarization (A) as has been made, (B) as is contemplated to be made pursuant to
Section 5.3, or (C) is not required to be made until the Applicable Foreign
Obligor Document or any other document is sought to be enforced, and (ii) any
charge or tax as has been timely paid.

4.22        Designated Senior Indebtedness.    The Loan Documents and all of the
Obligations have been deemed “Designated Senior Indebtedness” or a similar
concept thereto, if applicable, for purposes of any other Indebtedness of the
Loan Parties.

4.23        Certain Documents.    The Term Borrower has delivered to the
Administrative Agent a complete and correct copy of the Merger Documents
including any amendments, supplements or modifications with respect to any of
the foregoing. The Merger Agreement and each other Merger Document constitutes
the valid, binding and enforceable obligation of the parties thereto.

4.24        Insurance.    All insurance maintained by the Loan Parties is in
full force and effect, all premiums have been duly paid, no Loan Party has
received notice of violation or cancellation thereof, and there exists no
default under any requirement of such insurance. Each Loan Party maintains
insurance with financially sound and reputable insurance companies insurance on
all its property (and also with respect to its foreign receivables) in at least
such amounts and against at least such risks (but including in any event public
liability, product liability and business interruption) as are usually insured
against in the same general area by companies engaged in the same or a similar
business.

4.25        No Casualty.    No Loan Party has received any notice of, nor does
any Loan Party have any knowledge of, the occurrence or pendency or
contemplation of any Casualty Event affecting all or any material portion of its
property.

4.26        Accounts Receivable.

(a)        To the extent any Account (including fort this purpose any such
Accounts of the Acquired Business) is designated in any Borrowing Base
Certificate as an “Eligible Account”, such Account constitutes an Eligible
Account as of the date of such Borrowing Base Certificate.

(b)        All statements made and all unpaid balances appearing in all
invoices, instruments and other documents evidencing the Accounts are and shall
be true and correct and all such invoices, instruments and other documents, and
all of each Borrower’s (which for this purpose shall

 

82



--------------------------------------------------------------------------------

include the Acquired Business) respective books and records are genuine and in
all respects what they purport to be. All sales and other transactions
underlying or giving rise to each Account comply in all material respects with
all applicable laws and governmental rules and regulations. To the best of each
Borrower’s knowledge, all signatures and endorsements on all documents,
instruments, and agreements relating to all Accounts of such Borrower are
genuine, and all such documents, instruments and agreements are legally
enforceable in accordance with their terms.

4.27        Capitalization.        Schedule 4.27 sets forth the beneficial
owners of all Capital Stock of each Borrower (which for this purpose shall
include the Acquired Business) and its respective consolidated Subsidiaries, and
the amount of Capital Stock held by each such owner, as of the Closing Date.

SECTION 5

CONDITIONS PRECEDENT

5.1        Conditions to Initial Extension of Credit.    The effectiveness of
this Agreement and the obligation of each Lender to make its initial extension
of credit hereunder shall be subject to the satisfaction, prior to or
concurrently with the making of each such extension of credit on the Closing
Date, of the following conditions precedent:

(a)        Loan Documents.    The Administrative Agent shall have received each
of the following, each of which shall be in form and substance satisfactory to
the Administrative Agent:

(i)        this Agreement, executed and delivered by the Administrative Agent,
each U.S. Borrower, the Singapore Borrower, Holdings and each Lender listed on
Schedule 1.1A;

(ii)        the Collateral Information Certificate, executed by a Responsible
Officer of the Loan Parties;

(iii)        if required by any Term Lender, a Term Loan Note executed by the
Term Borrower in favor of such Term Lender;

(iv)        if required by any Revolving Lender with respect to the Singapore
Borrower or any U.S. Revolving Borrower, a Revolving Loan Note executed by such
U.S. Revolving Borrower in favor of such Revolving Lender or, as applicable, a
Revolving Loan Note executed by the Singapore Borrower in favor of such
Revolving Lender;

(v)        if required by the Swingline Lender with respect to any U.S.
Revolving Borrower, a Swingline Loan Note executed by such U.S. Revolving
Borrower in favor of such Swingline Lender;

(vi)        the Guarantee and Collateral Agreement, executed and delivered by
each Grantor named therein;

(vii)        the Singapore Debenture, executed by the Singapore Borrower and the
Administrative Agent;

(viii)        the UCTSS Borrower Patent and Trademark Security Agreement,
executed by the Term Borrower and the Administrative Agent;

 

83



--------------------------------------------------------------------------------

(ix)        the Holdings Patent Security Agreement, executed by Holdings and the
Administrative Agent;

(x)        the IFS Patent Security Agreement, executed by IFS and the
Administrative Agent;

(xi)        a SVB Deposit Account Control Agreement, executed by Holdings, SVB
and the Administrative Agent;

(xii)        each other Security Document, executed and delivered by the
applicable Loan Party party thereto;

(xiii)        a completed Borrowing Base Certificate, dated as of the Closing
Date and giving effect to the Eligible Accounts and Eligible Inventory of the
Acquired Business;

(xiv)        a completed Liquidity Report dated, as of the Closing Date and
giving effect to the cash and Cash Equivalents held at such time by the Acquired
Business and its Subsidiaries;

(xv)        a fully-executed ACRA Filing Authorization Letter; and

(xvi)        the Flow of Funds Agreement, executed by the Borrowers.

(b)        Merger, etc.    The following transactions (collectively with the
initial borrowings hereunder on the Closing Date, the “Transactions”) shall be
consummated on or prior to the Closing Date, in each case on terms and
conditions reasonably satisfactory to the Administrative Agent:

(i)        the Merger shall be consummated in accordance with applicable law,
the Merger Agreement and the other Merger Documents;

(ii)        all conditions to the consummation of the Merger set forth in the
Merger Documents shall have been satisfied or waived;

(iii)        the Administrative Agent shall have received a copy of the
file-stamped Certificate of Merger filed with the Delaware Secretary of State,
which shall evidence to the reasonable satisfaction of the Administrative Agent
that the Merger Effective Time has occurred;

(iv)        the Administrative Agent shall have received a certificate of a
Responsible Officer of UCTSS certifying that all conditions precedent to the
consummation of the Merger have been satisfied or waived, and attaching thereto
true, correct and complete copies of (A) the fully executed Merger Agreement,
(B) the fully executed Registration Rights Agreement (as such term is defined in
the Merger Agreement, (C) the fully executed Lockup and Standstill Agreement (as
such term is defined in the Merger Agreement), (D) the fully executed Escrow
Agreement (as such term is defined in the Merger Agreement), (E) the certificate
specified at Section 2.03(a)(i) of the Merger Agreement, (F) the Certificate of
Merger filed with the Delaware Secretary of State pursuant to the terms of the
Merger Agreement, (G) the certificates specified in Sections 2.07(i) and (ii) of
the Merger Agreement, (H) the Funds Flow Agreement (as such term is defined in
the Merger Agreement), (I) the Purchase of Limited Liability Company Interests
of Element Merger Subsidiary, LLC Agreement, dated June 28, 2012, between
Holdings and UCTSS, (J) the executed Bank of America Acquired Business Payoff
Letter, (K) the executed TICC Acquired Business Payoff Letter, (L) the Acquired
Business Payoff Letter executed by Michael Mallinen (in respect of the April 26,
2007 Subordinated Promissory Note), and (M) the Acquired Business Payoff Letter
executed by the Seller and HLHZ AIT Company, L.L.C.;

 

84



--------------------------------------------------------------------------------

(c)        Pro Forma Financial Statements; Financial Statements;
Projections.    The Administrative Agent shall have received (i) the Pro Forma
Financial Statements, (ii) audited annual consolidated financial statements of
Holdings as of December 31, 2009, December 31, 2010 and December 31, 2011,
(iii) unaudited quarterly consolidated financial statements of Holdings as of
March 31, 2012, (iv) unaudited monthly consolidated financial statements of
Holdings as of April 30, 2012 (v) audited annual consolidated financial
statements of the Acquired Business as of December 31, 2011, (vi) unaudited
quarterly consolidated financial statements of the Acquired Business as of
March 31, 2012, and (vii) unaudited monthly consolidated financial statements of
the Acquired Business as of April 30, 2012.

(d)        Approvals.    Except for the Governmental Approvals described in
Schedule 4.4, all Governmental Approvals and consents and approvals of, or
notices to, any other Person (including the holders of any Capital Stock issued
by any Loan Party) required in connection with the Merger, the execution and
performance of the Loan Documents and the Merger Documents, the continuing
operations of the Group Members, the operations of the Group Members as expected
to result from the Merger and the consummation of the other transactions
contemplated hereby, shall have been obtained and be in full force and effect,
and all applicable waiting periods shall have expired without any action being
taken or threatened by any competent authority that could reasonably be expected
to restrain, prevent or otherwise impose burdensome conditions on the Merger or
the financing contemplated hereby. The absence of obtaining the Governmental
Approvals described in Schedule 4.4 shall not have an adverse effect on any
rights of the Lenders, the Administrative Agent pursuant to the Loan Documents
or an adverse effect on the Group Members with regard to their continuing
operations or operations as expected to result from the Merger.

(e)        Secretary’s or Managing Member’s Certificates; Certified Operating
Documents; Good Standing Certificates.

(i)    The Administrative Agent shall have received a certificate of each Loan
Party, dated the Closing Date and executed by the director, Secretary, Managing
Member or equivalent officer of such Loan Party, in form and substance
satisfactory to the Administrative Agent, with appropriate insertions and
attachments, including (A) the Operating Documents of such Loan Party (which in
the case of the Singapore Borrower shall include its Certificate of
Incorporation and its Memorandum of Articles of Association), (B) the relevant
board resolutions or written consents of such Loan Party adopted by such Loan
Party for purposes of authorizing such Loan Party to enter into and perform the
Loan Documents to which such Loan Party is party (which resolutions, in the case
of the Singapore Borrower, shall include the resolutions of the directors of the
Singapore Borrower in substantially the form set forth in Exhibit J) and, in the
case of each of Holdings and the Acquired Business, the relevant board
resolutions or written consents of Holdings or the Acquired Business, as
applicable, adopted by Holdings or the Acquired Business, as applicable, for
purposes of authorizing Holdings or the Acquired Business, as applicable, to
enter into and perform the Merger Documents to which it is party, (C) the names,
titles, incumbency and signature specimens of those representatives of such Loan
Party who have been authorized by such resolutions and/or written consents to
execute Loan Documents on behalf of such Loan Party, (D) where applicable, a
good standing certificate for each Loan Party from its respective jurisdiction
of organization, and (E) with respect to each Loan Party other than the
Singapore Borrower, certificates of qualification as a foreign corporation
issued by each jurisdiction in which the failure of such Loan Party to be so
qualified could reasonably be expected to result in a Material Adverse Effect.

 

85



--------------------------------------------------------------------------------

(f)        Responsible Officer’s Certificates.

(i)        The Administrative Agent shall have received a certificate signed by
a Responsible Officer of each Loan Party, dated as of the Closing Date and in
form and substance reasonably satisfactory to it, either (A) attaching copies of
all consents, licenses and approvals required in connection with the execution,
delivery and performance by any such Loan Party and the validity against any
such Loan Party of the Loan Documents and/or Merger Documents, as applicable, to
which it is party, and such consents, licenses and approvals shall be in full
force and effect, or (B) stating that no such consents, licenses or approvals
are so required.

(ii)        The Administrative Agent shall have received a certificate signed by
a Responsible Officer of Holdings and the Borrowers, dated as of the Closing
Date and in form and substance reasonably satisfactory to it, certifying
(A) that the conditions specified in Sections 5.2 have been satisfied; (B) that
each of the representations and warranties made by each Loan Party in or
pursuant to any Loan Document (i) that is qualified by materiality is true and
correct, and (ii) that is not qualified by materiality, is true and correct in
all material respects, in each case, on and as of such date as if made on and as
of the Closing Date; (C) that, after giving effect to the consummation of the
Merger, there has been no event or circumstance since December 31, 2011, that
has had or that could reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect; (D) no Default or Event of Default has
occurred as of the Closing Date after giving effect to the Loans advanced on the
Closing Date and the consummation of the Merger; (E) that there is no
injunction, writ or restraining order restraining or prohibiting the
consummation of the financing arrangements and transactions contemplated by the
Loan Documents or the Merger Documents; and (F) that upon the payment of the
funds described in the Acquired Business Payoff Letters to the creditors
described therein on the Closing Date, as contemplated by the Flow of Funds
Agreement, any Liens of such creditors are irrevocably authorized to be released
without any further act by such creditors, and upon such release the Equity
Interests and other assets of the Acquired Business and IFS shall be free and
clean of all Liens, other than Liens granted to the Administrative Agent
pursuant to the Security Documents and other Liens permitted by Section 7.3.

(g)        Patriot Act.    The Administrative Agent shall have received, prior
to the Closing Date, all documentation and other information required by
Governmental Authorities under applicable “know your customer” and
anti-money-laundering rules and regulations, including the Patriot Act.

(h)        Reports.    The Administrative Agent shall have received, in form and
substance satisfactory to it, all asset appraisals, field audits, and such other
reports and certifications, as it has reasonably requested.

(i)        Existing Credit Facility, Etc.    UCTSS shall have provided notice to
the Existing Lender (in accordance with the terms of the Existing Credit
Agreement) of its intent to pay all obligations of the Group Members outstanding
under the Existing Credit Agreement and otherwise in connection with the
Existing Credit Facility on the Closing Date, (B) the Administrative Agent shall
have received a copy of the Payoff Letter executed by the Existing Lender and
UCTSS, (C) all obligations of the Group Members in respect of the Existing
Credit Facility shall, substantially contemporaneously with the funding of
certain Loan proceeds to the Existing Lender on the Closing Date as contemplated
by the Flow of Funds Agreement, have been paid in full, (D) the Administrative
Agent shall be satisfied that all actions necessary to terminate the agreements
evidencing the obligations of the Group Members in respect of the Existing
Credit Facility and the Liens of the Existing Lender in the assets of the Group
Members securing obligations under the Existing Credit Facility shall have been,
or substantially contemporaneously with the Closing Date, shall be, taken, and
(E) the Administrative Agent shall have received such other documents and
information related to the Existing Credit Facility and the refinancing thereof
as it may request.

 

86



--------------------------------------------------------------------------------

(j)        Collateral Matters.

(i)        Lien Searches.    The Administrative Agent shall have received the
results of recent lien searches in each of the jurisdictions where any of the
Loan Parties is formed or organized, and such searches shall reveal no liens on
any of the assets of the Loan Parties, except for Liens permitted by
Section 7.3, or Liens to be discharged on or prior to the Closing Date upon
release of the Initial Loan Proceeds to the parties to whom such Initial Loan
Proceeds are to be distributed pursuant to the terms of the Flow of Funds
Agreement.

(ii)        Singapore Debenture.    Subject to the provisions of Section 5.3,
copies of the fully-executed versions of each of the notices of assignment
(including any such notices required by the terms of the Singapore Debenture to
be delivered in respect of the Singapore Borrower’s insurance policies, bank
accounts, assigned contracts and investments), and acknowledgments, in each case
as required by the Singapore Debenture.

(iii)        Pledged Stock; Stock Powers; Pledged Notes.    Subject to the
provisions of Section 5.3, the Administrative Agent shall have received original
versions of (A) the certificates (if any) representing the shares of Capital
Stock pledged to the Administrative Agent (for the ratable benefit of the
Secured Parties) pursuant to the Guarantee and Collateral Agreement, together
with an undated stock power for each such certificate executed in blank by a
duly authorized officer of the pledgor thereof, and (B) each promissory note (if
any) pledged to the Administrative Agent (for the ratable benefit of the Secured
Parties) pursuant to the Guarantee and Collateral Agreement (which shall include
the Intercompany Promissory Note dated on or about July 3, 2012, in the original
principal amount of $80,000,000, issued by Holdings to UCTSS), endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank) by the
pledgor thereof.

(iv)        Filings, Registrations, Recordings, Agreements, Etc.    Subject to
the provisions of Section 5.3, each document (including any UCC financing
statements, any Intellectual Property Security Agreements, any Deposit Account
Control Agreements, any Securities Account Control Agreements, and any landlord
access agreements and/or bailee waivers) required by the Loan Documents or under
law or reasonably requested by the Administrative Agent to be filed, executed
registered or recorded to create in favor of the Administrative Agent (for the
ratable benefit of the Secured Parties) a perfected Lien on the Collateral
described therein, prior and superior in right and priority to any Lien in the
Collateral held by any other Person (other than with respect to Liens expressly
permitted by Section 7.3), shall have been executed and delivered to the
Administrative Agent or, as applicable, be in proper form for filing,
registration or recordation.

(v)        Acquired Business Designated Deposit Account.    The Acquired
Business shall have caused the Acquired Business Designated Deposit Account in
effect as of the Closing Date (Bank of America, N.A. Deposit Account
No. 5800915356) to be subject to a standing wire transfer instruction pursuant
to which Bank of America, N.A. is instructed to transfer on a daily basis to
another Deposit Account of a Loan Party subject to a Deposit Account Control
Agreement in favor of the Administrative Agent any funds deposited into such
Acquired Business Designated Deposit Account, and shall have delivered evidence
(in form and substance reasonably satisfactory to the Administrative Agent) of
the establishment of such standing wire transfer instruction to the
Administrative Agent.

(vi)        Collateral Audit.    The Administrative Agent shall have completed
an initial audit of the Collateral of Holdings and each Borrower.

(k)        Insurance.    Subject to Section 5.3(f), the Administrative Agent
shall have received insurance certificates satisfying the requirements of
Section 6.6 hereof and Section 5.2(b) of the Guaranty and Collateral Agreement,
together with evidence reasonably satisfactory to the Administrative Agent that
the insurance policies of each Loan Party have been endorsed for the purpose of
naming the Administrative Agent (for the ratable benefit of the Secured Parties)
as an “additional insured” or “lender loss payee”, as applicable, with respect
to such insurance policies.

 

87



--------------------------------------------------------------------------------

(l)        Fees.    The Lenders and the Administrative Agent shall have received
all fees required to be paid on or prior to the Closing Date (including pursuant
to the SVB Fee Letter and the U.S. Bank Fee Letter), and all reasonable and
documented fees and expenses for which invoices have been presented (including
the reasonable and documented fees and expenses of legal counsel to the
Administrative Agent) for payment on or before the Closing Date.

(m)        Legal Opinions.    The Administrative Agent shall have received
(i) the executed legal opinion of Davis Polk & Wardwell LLP, as counsel to the
Loan Parties, in form and substance reasonably satisfactory to the
Administrative Agent and addressing such matters as the Administrative Agent may
reasonably specify, (ii) the executed legal opinion of Morris, Nichols, Arsht &
Tunnell LLP, as special Delaware counsel to the Loan Parties, in form and
substance reasonably satisfactory to the Administrative Agent and addressing
such matters as the Administrative Agent may reasonably specify; (iii) the
executed legal opinion of Baker & McKenzie LLP, as special California counsel to
the Loan Parties, in form and substance reasonably satisfactory to the
Administrative Agent and addressing such matters as the Administrative Agent may
reasonably specify; and (iv) the executed legal opinion of Rajah & Tann LLP,
Singapore counsel to the Administrative Agent, in form and substance reasonably
satisfactory to the Administrative Agent and addressing such matters with
respect to the Singapore Borrower, the Singapore Debenture and other matters as
the Administrative Agent shall reasonably specify.

(n)        Sufficiency of Facilities Amounts, Domestic Cash on Hand.    (i) The
Administrative Agent shall be satisfied that the amounts of the Facilities
available to the Borrowers shall be sufficient to meet the ongoing financial
needs of the Borrowers; and (ii) the U.S. Borrowers shall hold no less than
$18,000,000 of Domestic Cash as of the Closing Date, in each case (i) and (ii),
after giving effect to the funding of the initial Loans on the Closing Date, the
consummation of the Merger, the payment of the “Cash Consideration’ (as defined
in the Merger Agreement) thereunder and the other transactions contemplated
hereby.

(o)        Minimum Liquidity.    The Closing Date Liquidity Report delivered by
the Borrowers to the Administrative Agent pursuant to Section 5.1(a)(xv) shall
indicate that Liquidity as of the Closing Date equals or exceeds $30,000,000,
after giving effect to the consummation of the Merger, the payment of the “Cash
Consideration’ (as defined in the Merger Agreement) thereunder and the other
transactions contemplated hereby.

(p)         Borrowing Notices.    The Administrative Agent shall have received,
(i) in respect of the Term Loan to be made on the Closing Date, a completed
Notice of Borrowing executed by the Term Borrower and otherwise complying with
the requirements of Section 2.2, and (ii) in respect of any Revolving Loans to
be made on the Closing Date, a completed Notice of Borrowing executed by the
applicable Revolving Borrower requesting such Revolving Loans and otherwise
complying with the requirements of Section 2.5.

(q)        Closing Date Solvency Certificate.    The Administrative Agent shall
have received a Closing Date Solvency Certificate executed by the chief
financial officer of Holdings and the Borrowers, substantially in the form of
Exhibit D, certifying that each of the Loan Parties, after giving effect to the
Transactions and to the other transactions contemplated hereby (including the
making of the initial extensions of credit on the Closing Date, the consummation
of the Merger (including the payment of the “Cash Consideration” (as defined in
the Merger Agreement)), is Solvent.

 

88



--------------------------------------------------------------------------------

(r)        No Material Adverse Effect.    After giving effect to the
consummation of the Merger, there shall not have occurred since December 31,
2011, any event or condition that has had or could be reasonably expected to
have, individually or in the aggregate, a Material Adverse Effect.

(s)        No Litigation.        No litigation, investigation or proceeding of
or before any arbitrator or Governmental Authority is pending or, to the
knowledge of any Group Member, threatened, that could reasonably be expected to
have a Material Adverse Effect.

For purposes of determining compliance with the conditions specified in this
Section 5.1, each Lender that has executed this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter either sent (or made available) by the Administrative Agent to
such Lender for consent, approval, acceptance or satisfaction, or required
thereunder to be consented to or approved by or acceptable or satisfactory to
such Lender, unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received notice from
such Lender prior to the Closing Date specifying such Lender’s objection thereto
and either such objection shall not have been withdrawn by notice to the
Administrative Agent to that effect on or prior to the Closing Date or, if any
extension of credit on the Closing Date has been requested, such Lender shall
not have made available to the Administrative Agent on or prior to the Closing
Date such Lender’s Revolving Percentage or Term Percentage, as the case may be,
of such requested extension of credit.

5.2        Conditions to Each Extension of Credit.    The agreement of each
Lender to make any extension of credit requested to be made by it hereunder on
any date (including the initial Loans disbursed on the Closing Date but
excluding any conversion of Loans pursuant to Section 2.13(a) and any
continuation of Loans pursuant to Section 2.13(b)) is subject to the
satisfaction of the following conditions precedent:

(a)        Representations and Warranties.    Each of the representations and
warranties made by each Loan Party in or pursuant to any Loan Document (i) that
is qualified by materiality shall be true and correct, and (ii) that is not
qualified by materiality, shall be true and correct in all material respects, in
each case, on and as of such date as if made on and as of such date, except to
the extent any such representation and warranty expressly relates to an earlier
date, in which case such representation and warranty shall have been true and
correct in all material respects as of such earlier date.

(b)        Borrowing Base Certificate.    The Borrowers shall have delivered to
the Administrative Agent a duly executed original Borrowing Base Certificate
reflecting information concerning Eligible Accounts and Eligible Inventory as of
a date not more than three days prior to the requested Borrowing Date.

(c)        Availability.    With respect to any requests for any Revolving
Extensions of Credit, after giving effect to such Revolving Extension of Credit,
the availability and borrowing limitations specified in Section 2.4 shall be
complied with.

(d)        Notices of Borrowing.    The Administrative Agent shall have received
a Notice of Borrowing in connection with any such request for extension of
credit which complies with the requirements hereof.

(e)        No Default.    No Default or Event of Default shall have occurred as
of or on such date or after giving effect to the extensions of credit requested
to be made on such date.

 

89



--------------------------------------------------------------------------------

Each borrowing by and issuance of a Letter of Credit on behalf of a Borrower
hereunder, each Revolving Loan Conversion and each conversion of a Term Loan
(excluding any conversion of Loans pursuant to Section 2.13(a)) shall constitute
a representation and warranty by Holdings and each Borrower as of the date of
such extension of credit, Revolving Loan Conversion or conversion of a Term
Loan, as applicable, that the conditions contained in this Section 5.2 have been
satisfied.

5.3        Post-Closing Conditions Subsequent.    The Borrowers shall satisfy
each of the conditions subsequent to the Closing Date specified in this
Section 5.3 to the reasonable satisfaction of the Administrative Agent, in each
case by no later than the date specified for such condition below:

(a)        The Borrowers shall cause the Singapore Debenture to be stamped under
the Singapore Stamp Duties Act for up to S$500 by no later than the date
occurring 14 days after the date on which the Singapore Debenture is executed
(provided that each of the Administrative Agent, Holdings and each Borrower
hereby acknowledge and agree that Rajah & Tann LLP, local Singapore counsel to
the Administrative Agent, shall effect such stamping);

(b)        The Borrowers shall cause the particulars of the Singapore Debenture
and the Guarantee and Collateral Agreement to be registered with the Accounting
and Corporate Regulatory Authority of Singapore by no later than the date
occurring 30 days after the date on which such agreements are executed (provided
that each of the Administrative Agent, Holdings and each Borrower hereby
acknowledge and agree that Rajah & Tann LLP, local Singapore counsel to the
Administrative Agent, shall effect such registration);

(c)        the Borrowers shall cause each of the Persons to whom notices are
required to be sent pursuant to the terms of the Singapore Debenture to deliver
executed acknowledgments to such notices in substantially the form required by
the Singapore Debenture, in each case, by no later than the date occurring 30
days after the Closing Date; provided that the acknowledgment to be executed and
returned by Standard Chartered Bank in connection with the Notice of Assignment
delivered by the Singapore Borrower to Standard Chartered Bank pursuant to the
Singapore Debenture is to be returned as a condition precedent to the Closing
Date;

(d)        the Administrative Agent and its agents shall have completed by no
later than the date occurring 30 days after the Closing Date a third-party
appraisal of the Inventory of UCTSS, the Acquired Business and IFS, with results
reasonably satisfactory to the Administrative Agent;

(e)        each of Holdings and each Borrower shall, and shall cause any of
their Subsidiaries constituting other Loan Parties to, use commercially
reasonable efforts to obtain, by no later than the date occurring 30 days after
the Closing Date, a landlord access agreement, in form and substance reasonably
satisfactory to the Administrative Agent, with respect to each of the
third-party owned Collateral locations of such Person listed in Schedule 5.3(e);

(f)        by no later than July 13, 2012, the Borrowers shall have caused the
delivery to the Administrative Agent of insurance certificates satisfying the
requirements of Section 6.6 hereof and Section 5.2(b) of the Guaranty and
Collateral Agreement, together with evidence reasonably satisfactory to the
Administrative Agent that the insurance policies of each Loan Party have been
endorsed for the purpose of naming the Administrative Agent (for the ratable
benefit of the Secured Parties) as an “additional insured” or “lender loss
payee”, as applicable, with respect to such insurance policies;

(g)        by no later than July 27, 2012, with respect to each of the Deposit
Accounts listed in Schedule 5.3(g), the Borrowers shall have either (i) caused
the execution and delivery of a Deposit Account Control Agreement, in form and
substance satisfactory to the Administrative Agent, in respect of each such
Deposit Account or (ii) to the extent no such Deposit Account Control Agreement
is

 

90



--------------------------------------------------------------------------------

delivered in respect of any such Deposit Account, caused such Deposit Account to
be closed and the funds previously maintained in such Deposit Account to be
transferred to another Deposit Account which is subject to a Deposit Account
Control Agreement in favor of the Administrative Agent;

(h)        the Borrowers shall (i) cause each Loan Party and each counsel to the
Loan Parties to deliver to the Administrative Agent by no later than the date
occurring ten Business Days after the Closing Date, the originally-executed
signature pages of such Persons to any of the agreements, opinions and other
documents referenced in Sections 5.1 and 5.2 (including any such signature pages
to this Agreement and each of the other Loan Documents) in respect of which the
Administrative Agent, as an accommodation to the Loan Parties, has agreed to
accept copies of such Persons’ signature pages for purposes of the closing of
this Agreement and the other Loan Documents, and (ii) use commercially
reasonable efforts to cause any other Persons party to any agreements or other
documents referenced in Sections 5.1 and 5.2 to deliver to the Administrative
Agent by no later than the date occurring 30 days after the Closing Date the
originally-executed signature pages of such Persons to any of the agreements,
notice acknowledgments and other documents referenced in Sections 5.1 and 5.2 in
respect of which the Administrative Agent, as an accommodation to the Loan
Parties, has agreed to accept copies of such Persons’ signature pages for
purposes of the closing of this Agreement and the other Loan Documents.

SECTION 6

AFFIRMATIVE COVENANTS

Each of Holdings and each Borrower hereby agree that, until all Commitments have
been terminated and the principal of and interest on each Loan, all fees and all
other expenses or amounts payable under any Loan Document shall have been paid
in full (other than inchoate indemnification obligations and other than
obligations under or in respect of Specified Swap Agreements, to the extent no
default or termination event shall have occurred and be continuing thereunder)
and any such Obligations in respect of such Specified Swap Agreements have been
Cash Collateralized to the satisfaction of any applicable Qualified
Counterparty, and all Letters of Credit have been canceled or have expired and
all amounts drawn thereunder have been reimbursed in full, or otherwise Cash
Collateralized to the satisfaction of the Administrative Agent, the Issuing
Lender and the L/C Lenders, as applicable, each of Holdings and each Borrower
shall, and, where applicable, each shall cause each of its respective
Subsidiaries to:

6.1        Financial Statements.    Furnish to the Administrative Agent, with
sufficient copies for distribution to each Lender:

(a)        as soon as available, but in any event within (i) 90 days after the
end of each fiscal year of Holdings or, (ii) if Holdings has been granted an
extension by the SEC with respect to any fiscal year of Holdings permitting the
late filing by Holdings of any annual report on form 10-K, the earlier of
(x) 120 days after the end of such fiscal year of Holdings and (y) the last day
of such extension period, a copy of the audited consolidated and consolidating
balance sheet of Holdings and its consolidated Subsidiaries as at the end of
such fiscal year and the related audited consolidated and consolidating
statements of income and of cash flows for such fiscal year, setting forth in
each case in comparative form the figures for the previous year, reported on
without a “going concern” or like qualification or exception, or qualification
arising out of the scope of the audit, by DeLoitte & Touche LLP or other
independent certified public accountants of nationally recognized standing and
reasonably acceptable to the Administrative Agent;

(b)        as soon as available, but in any event within (i) 45 days after the
end of each of the first three fiscal quarterly periods of each fiscal year of
Holdings or, (ii) if Holdings has been granted an extension by the SEC with
respect to any fiscal quarter of Holdings permitting the late filing by

 

91



--------------------------------------------------------------------------------

Holdings of any quarterly report on form 10-Q, the earlier of (x) 60 days after
the end of such fiscal quarter of Holdings and (y) the last day of such
extension period, the unaudited consolidated and consolidating balance sheet of
Holdings and its consolidated Subsidiaries as at the end of such fiscal quarter
and the related unaudited consolidated and consolidating statements of income
and of cash flows for such fiscal quarter and the portion of the fiscal year
through the end of such fiscal quarter, setting forth in each case in
comparative form the figures for the previous year, certified by a Responsible
Officer as being fairly stated in all material respects (subject to normal
year-end audit adjustments);

(c)        as soon as available, but in any event not later than 30 days after
the end of each month occurring during each fiscal year of Holdings (other than
the third, sixth, ninth and twelfth such months), the unaudited consolidated and
consolidating balance sheet of Holdings and its consolidated Subsidiaries as at
the end of such month and the related unaudited consolidated and consolidating
statement of income (but not cash flows) for such month and the portion of the
fiscal year through the end of such month, setting forth in each case in
comparative form the figures for the previous year, certified by a Responsible
Officer of Holdings as being fairly stated in all material respects (subject to
normal year-end audit adjustments).

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods.

Additionally, documents required to be delivered pursuant to this Section 6.1
and Section 6.2(e) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so, shall
be deemed to have been delivered on the date on which Holdings posts such
documents, or provides a link thereto, either: (i) on Holdings’ website on the
Internet at the website address listed in Section 10.2; or (ii) when such
documents are posted electronically on Holdings’ behalf on an internet or
intranet website to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent), if any; provided that: (A) the Term Borrower shall
deliver paper copies of such documents to the Administrative Agent or any Lender
upon its request to the Term Borrower to deliver such paper copies until written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender; and (B) the Term Borrower shall notify (which may be by facsimile
or electronic mail) the Administrative Agent and each Lender of the posting of
any such documents and provide to the Administrative Agent by email electronic
versions (i.e. soft copies) of such documents. The Administrative Agent shall
have no obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Term Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

6.2        Certificates; Reports; Other Information.    Furnish (or, in the case
of clause (a), use best efforts to furnish) to the Administrative Agent, for
distribution to each Lender (or, in the case of clause (k), to the relevant
Lender):

(a)        concurrently with the delivery of the financial statements referred
to in Section 6.1(a), a certificate of the independent certified public
accountants reporting on such financial statements stating that in making the
examination necessary therefor no knowledge was obtained of any Default or Event
of Default, except as specified in such certificate;

 

92



--------------------------------------------------------------------------------

(b)        concurrently with the delivery of any financial statements pursuant
to Section 6.1, (i) a certificate of a Responsible Officer stating that, to the
best of such Responsible Officer’s knowledge, each Loan Party during such period
has observed or performed all of its covenants and other agreements, and
satisfied every condition contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (ii) in the case of
all monthly, quarterly or annual financial statements, (x) a Compliance
Certificate containing all information and calculations necessary for
determining compliance by each Group Member with the provisions of this
Agreement referred to therein as of the last day of the month, fiscal quarter or
fiscal year of Holdings, as the case may be, and (y) to the extent not
previously disclosed to the Administrative Agent, a description of any change in
the jurisdiction of organization of any Loan Party and a list of any
Intellectual Property issued to or acquired by any Loan Party since the date of
the most recent report delivered pursuant to this clause (y) (or, in the case of
the first such report so delivered, since the Closing Date);

(c)        as soon as available, and in any event no later than 90 days after
the end of each fiscal year of Holdings, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of
Holdings and its Subsidiaries as of the end of each fiscal quarter of such
fiscal year, the related consolidated statements of projected cash flow,
projected changes in financial position and projected income and a description
of the underlying assumptions applicable thereto), and, as soon as available,
significant revisions, if any, of such budget and projections with respect to
such fiscal year (collectively, the “Projections”), which Projections shall in
each case be accompanied by a certificate of a Responsible Officer stating that
such Projections are based on reasonable estimates, information and assumptions
and that such Responsible Officer has no reason to believe that such Projections
are incorrect or misleading in any material respect;

(d)        promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof (other than
routine comment letters from the staff of the SEC relating to Holdings’ filings
with the SEC);

(e)        within five days after the same are sent, copies of each annual
report, proxy or financial statement or other material report that Holdings
sends to the holders of any class of Holdings’ debt securities or public equity
securities and, within five days after the same are filed, copies of all annual,
regular, periodic and special reports and registration statements which Holdings
may file with the SEC under Section 13 or 15(d) of the Exchange Act, or with any
national securities exchange, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

(f)        upon request by the Administrative Agent, within five days after the
same are sent or received, copies of all correspondence, reports, documents and
other filings with any Governmental Authority regarding compliance with or
maintenance of Governmental Approvals or Requirements of Law or that could
reasonably be expected to have a material effect on any of the Governmental
Approvals or otherwise on the operations of the Group Members;

(g)        (i) so long as any Revolving Loans remain outstanding, not later than
15 days after the end of each month (and not later than three days after the end
of each week at all times during the existence of a Liquidity Event) and at any
other times reasonably requested by the Administrative Agent, and (ii) prior to
any borrowing of Revolving Loans to the extent the following reports were not
delivered with respect to the prior month or week, as applicable, in each case
(i) and (ii): (A) a Borrowing Base Certificate accompanied by such supporting
detail and documentation as shall be requested by the Administrative Agent in
its reasonable discretion, (B) accounts receivable agings, aged by invoice date,
(C) accounts payable agings, aged by invoice date, and outstanding or held check
registers, if any, (D) a Deferred Revenue schedule, and (E) reconciliations of
accounts receivable agings (aged by invoice date), transactions reports and
general ledger;

 

93



--------------------------------------------------------------------------------

(h)        not later than 15 days after the end of each month occurring during
each fiscal year of UCTSS, and at any other times requested by the
Administrative Agent, a Liquidity Report;

(i)        concurrently with the delivery of the financial statements referred
to in Section 6.1(a), a report of a reputable insurance broker with respect to
the insurance coverage required to be maintained pursuant to Section 6.6 and the
provisions of the Guarantee and Collateral Agreement, together with any
supplemental reports with respect thereto which the Administrative Agent may
reasonably request.

(j)        by no later than three days prior to the effectiveness thereof,
copies of substantially final drafts of any proposed amendment, supplement,
waiver or other modification with respect to any of the Merger Documents;

(k)        promptly, such additional financial and other information as the
Administrative Agent or any Lender may from time to time reasonably request.

6.3        Accounts Receivable.

(a)        Schedules and Documents Relating to Accounts.    The Borrowers shall
deliver to the Administrative Agent transaction reports and schedules of
collections, as provided in Section 6.2, on the Administrative Agent’s standard
forms. If requested by the Administrative Agent, an applicable Borrower shall
furnish the Administrative Agent with copies of all contracts, orders, invoices,
and other similar documents, and all shipping instructions, delivery receipts,
bills of lading, and other evidence of delivery, for any goods the sale or
disposition of which gave rise to any Accounts of such Borrower. In addition,
each Borrower shall deliver to the Administrative Agent, upon its reasonable
request therefor, the originals of all instruments, chattel paper, security
agreements, guarantees and other documents and property evidencing or securing
any Accounts of such Borrower, in the same form as received, with all necessary
endorsements, and copies of all credit memos.

(b)        Disputes.    Each Borrower shall promptly notify the Administrative
Agent of all disputes or claims relating to the Accounts of such Borrower which
allege or involve an amount in excess of $100,000. Any Borrower may forgive
(completely or partially), compromise, or settle any Account of such Borrower
for less than payment in full, or agree to do any of the foregoing at any time
so long as (i) such Borrower does so in good faith, in a commercially reasonable
manner, in the ordinary course of business, in arm’s-length transactions, and
reports the same to the Administrative Agent in the regular reports provided to
the Administrative Agent; (ii) no Default or Event of Default has occurred and
is continuing at such time; and (iii) after taking into account all such
discounts, settlements and forgiveness, (A) the aggregate amount of the
Revolving Extensions of Credit then outstanding will not exceed the Available
Revolving Commitments in effect at such time and (B) the aggregate amount of the
then outstanding Revolving Extensions of Credit having been made to or for the
benefit of the Singapore Borrower will not exceed the Available Singapore
Revolving Commitments in effect at such time.

(c)        Collection of Accounts.    Each Revolving Borrower shall have the
right to collect all payments in respect of its Accounts other than during the
existence of an Event of Default (during which time the Administrative Agent
may, in its sole discretion, collect any such Accounts of any Borrower);
provided that (i) UCTSS shall collect all payments in respect of any Accounts of
UCTSS through, and shall otherwise deposit all proceeds of such Accounts in, the
UCTSS Designated Deposit

 

94



--------------------------------------------------------------------------------

Account, (ii) the Acquired Business shall collect all payments in respect of any
Accounts of the Acquired Business through, and shall otherwise deposit all
proceeds of such Accounts in, the Acquired Business Designated Deposit Account,
and (iii) the Singapore Borrower shall collect all payments in respect of any
Accounts of the Singapore Borrower through, and shall otherwise deposit all
proceeds of such Accounts in, the Singapore Designated Deposit Account. With
respect to any cash collections deposited by UCTSS into the UCTSS Designated
Deposit Account, by the Acquired Business into the Acquired Business Designated
Deposit Account, or by the Singapore Borrower into the Singapore Designated
Deposit Account, as applicable, in accordance with this subsection (c):

(A)        if no Liquidity Event, Default or Event of Default then exists,
(1) any such cash collections deposited into the UCTSS Designated Deposit
Account may be accessed by UCTSS and otherwise swept nightly to another
Controlled Account of UCTSS, (2) any such cash collections deposited into the
Acquired Business Designated Deposit Account may be accessed by the Acquired
Business and otherwise swept nightly to another Controlled Account of the
Acquired Business, and (3) any such cash collections deposited into the
Singapore Designated Deposit Account may be accessed by the Singapore Borrower
and otherwise swept nightly to another Controlled Account of the Singapore
Borrower;

(B)        if a Liquidity Event then exists but no Default or Event of Default
then exists, (1) any such cash collections deposited into the UCTSS Designated
Deposit Account and the Acquired business Designated Deposit Account shall be
applied by the Administrative Agent to the Obligations of the Revolving
Borrowers then outstanding under the Revolving Facility within two Business Days
after such collections are deposited into the UCTSS Designated Deposit Account
or the Acquired Business Designated Deposit Account, as applicable, in
accordance with this subsection (c), provided that any such cash collections so
applied against the Revolving Borrowers’ Obligations under the Revolving
Facility shall be applied by the Administrative Agent first to any ABR Loans of
the Revolving Borrowers then outstanding and then to any Eurodollar Loans of the
Revolving Borrowers then outstanding, and (2) any such cash collections
deposited into the Singapore Designated Deposit Account shall be applied by the
Administrative Agent to the Obligations of the Singapore Borrower then
outstanding under the Revolving Facility within two Business Days after such
collections are deposited into the Singapore Designated Deposit Account in
accordance with this subsection (c), provided that any such cash collections so
applied against the Singapore Borrower’s Obligations under the Revolving
Facility shall be applied by the Administrative Agent first to any ABR Loans of
the Singapore Borrower then outstanding and then to any Eurodollar Loans of the
Singapore Borrower then outstanding; and

(C)        if a Default or an Event of Default then exists, any such cash
collections deposited into any of the UCTSS Designated Deposit Account, the
Acquired Business Designated Deposit Account and the Singapore Designated
Deposit Account shall be applied as otherwise provided in this Agreement
(including as provided in Section 8.3).

To the extent that (I) any amount of any such payments or collections remains in
the UCTSS Designated Deposit Account or the Acquired Business Designated Deposit
Account after the application by the Administrative Agent thereof to the payment
in full or Cash Collateralization of the Obligations of the Revolving Borrowers
then outstanding under the Revolving Facility, (II) no Liquidity Event then
exists, (III) no Default or Event of Default then exists, and (IV) such
remaining amount is not otherwise required to be applied to the other
Obligations of any other Borrower pursuant to any other Section of this
Agreement, then such remaining amount shall be returned by the Administrative
Agent to the Revolving Borrowers. To the extent that (A) any amount of any such
payments or collections remains in the Singapore Designated Deposit Account
after the application by the Administrative Agent thereof to the payment in full
or Cash Collateralization of the Obligations of the Singapore Borrower then
outstanding under the Revolving Facility, (B) no Liquidity Event then exists,
(C) no Default or Event of Default then exists, and (D) such remaining amount is
not otherwise required to be applied to the other Obligations of any other
Borrower pursuant to any other Section of this Agreement, then such remaining
amount shall be returned by the Administrative Agent to the Singapore Borrower.

 

95



--------------------------------------------------------------------------------

(d)        Returns.    Upon the request of the Administrative Agent, each
Borrower shall promptly provide the Administrative Agent with an Inventory
return history;

(e)        Verification.    The Administrative Agent may, from time to time,
verify directly with the respective Account Debtors of any Borrower the
validity, amount and other matters relating to the Accounts of any such
Borrower, either in the name of such Borrower or the Administrative Agent or
such other name as the Administrative Agent may choose;

(f)        No Liability.    The Administrative Agent shall not be responsible or
liable for any shortage or discrepancy in, damage to, or loss or destruction of,
any goods, the sale or other disposition of which gives rise to an Account, or
for any error, act, omission, or delay of any kind occurring in the settlement,
failure to settle, collection or failure to collect any Account, or for settling
any Account in good faith for less than the full amount thereof, nor shall the
Administrative Agent be deemed to be responsible for any of any Borrower’s
obligations under any contract or agreement giving rise to an Account of such
Borrower. Nothing herein shall, however, relieve the Administrative Agent from
liability for its own gross negligence or willful misconduct.

6.4        Payment of Obligations; Taxes.    Pay, discharge or otherwise satisfy
at or before maturity or before they become delinquent, as the case may be, all
its material obligations (including all material Taxes and material Other Taxes
imposed by law on an applicable Loan Party) of whatever nature (including, in
respect of Holdings, those material obligations arising under the Merger
Documents), except where the amount or validity thereof is currently being
contested in good faith by appropriate proceedings and reserves in conformity
with GAAP with respect thereto have been provided on the books of the relevant
Group Member.

6.5        Maintenance of Existence; Compliance.    (a)(i) Preserve, renew and
keep in full force and effect its organizational existence and (ii) take all
reasonable action to maintain or obtain all Governmental Approvals and all other
rights, privileges and franchises necessary or desirable in the normal conduct
of its business or necessary for the performance by such Person of its
Obligations under any Loan Document or, as applicable, any Merger Document,
except, in each case, as otherwise permitted by Section 7.4 or, as applicable,
any such Merger Document and except, in the case of clause (ii) above, to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; (b) comply with all Contractual Obligations (including with
respect to leasehold interests of any applicable Borrower) and Requirements of
Law except to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect; (c) comply
with all Governmental Approvals, and any term, condition, rule, filing or fee
obligation, or other requirement related thereto, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (d) use commercially reasonable efforts to obtain the Governmental
Approvals described in Schedule 4.5 as promptly as is possible. Without limiting
the generality of the foregoing, Holdings and each Borrower shall, and shall
cause each of their respective ERISA Affiliates to: (1) maintain each Pension
Plan in compliance in all material respects with the applicable provisions of
ERISA, the Code or other Federal or state law; (2) cause each Pension Plan to
maintain its qualified status under Section 401(a) of the Code; (3) make all
required contributions to any Pension Plan; (4) not become a party to any
Multiemployer Plan; (5) ensure that all liabilities under each Pension Plan are
either (x) funded to at least the minimum level required by law or, if higher,
to the level required by the terms governing such Pension Plan; (y) insured with
a reputable insurance company; or (z) provided for or recognized in the
financial statements most recently delivered to the Administrative Agent and the

 

96



--------------------------------------------------------------------------------

Lenders pursuant hereto; and (6) ensure that the contributions or premium
payments to or in respect of each Pension Plan are and continue to be promptly
paid at no less than the rates required under the rules of such Pension Plan and
in accordance with the most recent actuarial advice received in relation to such
Pension Plan and applicable law.

6.6        Maintenance of Property; Insurance.    (a) Keep all property useful
and necessary in its business in good working order and condition, ordinary wear
and tear excepted, and (b) maintain with financially sound and reputable
insurance companies insurance on all its property in at least such amounts and
against at least such risks (but including in any event public liability,
product liability and business interruption) as are usually insured against in
the same general area by companies engaged in the same or a similar business.

6.7        Inspection of Property; Books and Records; Discussions.    (a) Keep
proper books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities, and (b) permit
representatives and independent contractors of the Administrative Agent and any
Lender to visit and inspect any of its properties and examine and make abstracts
from any of its books and records at any reasonable time and as often as may
reasonably be desired and to discuss the business, operations, properties and
financial and other condition of the Group Members with officers, directors and
employees of the Group Members and with their independent certified public
accountants.

6.8        Notices.    Give prompt written notice to each of the Administrative
Agent and each Lender of:

(a)        the occurrence of any Default or Event of Default;

(b)        any (i) default or event of default under any Contractual Obligation
of any Group Member, or (ii) litigation, investigation or proceeding that may
exist at any time between any Group Member and any Governmental Authority, that
in either case, if not cured or if adversely determined, as the case may be,
could reasonably be expected to have a Material Adverse Effect;

(c)        any litigation or proceeding affecting any Group Member (i) in which
the amount involved is $1,000,000 or more and not covered by insurance, (ii) in
which injunctive or similar relief is sought against any Group Member, or
(iii) which relates to any Loan Document;

(d)        (i) knowledge of Holdings or any Borrower of the occurrence of any of
the following events affecting any Loan Party or any of its respective ERISA
Affiliates (but in no event more than ten days after such event), the occurrence
of any of the following events, and shall provide the Administrative Agent with
a copy of any notice with respect to such event that may be required to be filed
with a Governmental Authority and any notice delivered by a Governmental
Authority to Holdings, such Borrower or any of their respective ERISA
Affiliates, as applicable, with respect to such event, if such event could
reasonably be expected to result in liability in excess of $1,000,000 of any
Loan Party or any of ERISA Affiliate: (A) an ERISA Event, (B) the adoption of
any new Pension Plan by Holdings or a Borrower or any of their respective ERISA
Affiliates, (C) the adoption of any amendment to a Pension Plan, if such
amendment will result in a material increase in benefits or unfunded benefit
liabilities (as defined in Section 4001(a)(18) of ERISA), or (D) the
commencement of contributions by Holdings, any Borrower or any their respective
ERISA Affiliates to any Pension Plan that is subject to Title IV of ERISA or
Section 412 of the Code; and

 

97



--------------------------------------------------------------------------------

(ii)        (A) upon the reasonable request of the Administrative Agent, the
giving, sending or filing thereof, or the receipt thereof, copies of (A) each
Schedule B (Actuarial Information) to the annual report (Form 5500 Series) filed
by Holdings, any Borrower or any of their respective ERISA Affiliates with the
IRS with respect to each Pension Plan, and (B) all notices received by Holdings
or a Borrower or any of their respective ERISA Affiliates from a Multiemployer
Plan sponsor concerning an ERISA Event that could reasonably be expected to
result in a liability in excess of $1,000,000 of any Loan Party or any ERISA
Affiliate;

(e)        (i) any Asset Sale undertaken by any Group Member, (ii) any issuance
by any Group Member of any Capital Stock, (iii) any incurrence by any Group
Member of any Indebtedness (other than Indebtedness constituting Loans) in a
principal amount equaling or exceeding $100,000, and (iv) with respect to any
such Asset Sale, issuance of Capital Stock or incurrence of Indebtedness, the
amount of any Net Cash Proceeds received by such Group Member in connection
therewith;

(f)        any material change in accounting policies or financial reporting
practices by any Loan Party;

(g)        the occurrence of a Liquidity Event;

(h)        any registration of any Loan Party under Division 2 of Part XI of the
Singapore Companies Act; and

(i)        any development or event that has had or could reasonably be expected
to have a Material Adverse Effect.

Each notice pursuant to this Section 6.8 shall be accompanied by a statement of
a Responsible Officer of the Term Borrower setting forth details of the
occurrence referred to therein and stating what action the relevant Group Member
proposes to take with respect thereto.

6.9        Environmental Laws.

(a)        Except as could not reasonably be expected to have a Material Adverse
Effect, comply in all respects with, and ensure compliance in all respects by
all tenants and subtenants, if any, with, all applicable Environmental Laws, and
obtain and comply in all respects with and maintain, and ensure that all tenants
and subtenants obtain and comply in all respects with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws.

(b)        Except as could not reasonably be expected to have a Material Adverse
Effect, conduct and complete all investigations, studies, sampling and testing,
and all remedial, removal and other actions required under Environmental Laws
and promptly comply in all respects with all lawful orders and directives of all
Governmental Authorities regarding Environmental Laws.

6.10        Operating Accounts; Designated Deposit Accounts.    Maintain
Holdings’ and its Subsidiaries’ primary depository and operating accounts and
securities accounts with SVB or with SVB’s Affiliates. In addition, by no later
than the date occurring 90 days after the Closing Date, (a) the Acquired
Business shall have taken all actions necessary in the reasonable determination
of the Administrative Agent to establish the Acquired Business Designated
Deposit Account as Silicon Valley Bank Deposit Account number 3300909391, and
(b) the Singapore Borrower shall have taken all action necessary in the
reasonable determination of the Administrative Agent to establish the Singapore
Designated Deposit Account as Silicon Valley Bank Deposit Account number
3300909136.

 

98



--------------------------------------------------------------------------------

6.11        Audits.    At reasonable times, on one Business Day’s prior notice
(provided that no notice shall be required if an Event of Default has occurred
and is continuing), the Administrative Agent, or its agents, shall have the
right to inspect the Collateral and the right to audit and copy any and all of
any Loan Party’s books and records including ledgers, federal and state tax
returns, records regarding assets or liabilities, the Collateral, business
operations or financial condition, and all computer programs or storage or any
equipment containing such information. The foregoing inspections and audits
shall be at the Borrowers’ expense, and the charge therefor shall be $850 per
person per day (or such higher amount as shall represent the Administrative
Agent’s then-current standard charge for the same), plus reasonable
out-of-pocket expenses. Such inspections and audits shall not be undertaken more
frequently than once every six months, unless an Event of Default has occurred
and is continuing.

6.12        Additional Collateral, Etc.

(a)        With respect to any property (to the extent included in the
definition of Collateral and not constituting Excluded Assets) acquired after
the Closing Date by any Loan Party (other than (x) any property described in
paragraph (b), (c) or (d) below) as to which the Administrative Agent, for the
benefit of the Secured Parties, does not have a perfected Lien, promptly (and in
any event within three Business Days) (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
or such other documents as the Administrative Agent may reasonably deem
necessary or advisable to evidence that such Loan Party is a Guarantor and to
grant to the Administrative Agent, for the ratable benefit of the Secured
Parties, a security interest in such property and (ii) take all actions
necessary or advisable in the opinion of the Administrative Agent to grant to
the Administrative Agent, for the ratable benefit of the Secured Parties, a
perfected first priority (except as expressly permitted by Section 7.3) security
interest and Lien in such property, including the filing of Uniform Commercial
Code financing statements in such jurisdictions as may be required by the
Guarantee and Collateral Agreement or by law or as may be requested by the
Administrative Agent.

(b)        With respect to any new direct or indirect Material Domestic
Subsidiary created or acquired after the Closing Date by any Loan Party
(including pursuant to a Permitted Acquisition and including any Immaterial
Subsidiary of any Loan Party existing as of the Closing Date which becomes a
Material Domestic Subsidiary of such Loan Party after the Closing Date),
promptly (i) execute and deliver to the Administrative Agent such amendments to
the Guarantee and Collateral Agreement as the Administrative Agent deems
necessary or advisable to grant to the Administrative Agent, for the ratable
benefit of the Secured Parties, a perfected first priority security interest and
Lien in the Capital Stock of such new Material Domestic Subsidiary that is owned
directly or indirectly by such Loan Party, (ii) deliver to the Administrative
Agent such documents and instruments as may be required to grant, perfect,
protect and ensure the priority of such security interest, including but not
limited to, the certificates representing such Capital Stock, together with
undated stock powers, in blank, executed and delivered by a duly authorized
officer of the relevant Loan Party, (iii) cause such new Material Domestic
Subsidiary (A) to become a party to the Guarantee and Collateral Agreement,
(B) to take such actions as are necessary or advisable in the opinion of the
Administrative Agent to grant to the Administrative Agent for the ratable
benefit of the Secured Parties a perfected first priority security interest and
Lien in the Collateral described in the Guarantee and Collateral Agreement, with
respect to such new Material Domestic Subsidiary, including the filing of
Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Guarantee and Collateral Agreement or by law or as may be
requested by the Administrative Agent, and (C) to deliver to the Administrative
Agent a certificate of such Material Domestic Subsidiary, in form reasonably
satisfactory to the Administrative Agent, with appropriate insertions and
attachments, and (iv) if requested by the Administrative Agent, deliver to the
Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.

 

99



--------------------------------------------------------------------------------

(c)        With respect to any new Material First Tier Foreign Subsidiary
created or acquired after the Closing Date by any Loan Party, promptly
(i) execute and deliver to the Administrative Agent such amendments to the
Guarantee and Collateral Agreement, as the Administrative Agent deems necessary
or advisable to grant to the Administrative Agent, for the benefit of the
Secured Parties, a perfected first priority security interest and Lien in the
Capital Stock of such new Material First Tier Foreign Subsidiary that is owned
by any such Loan Party (provided that in no event shall more than 66% of the
total outstanding voting Capital Stock of any such new Material First Tier
Foreign Subsidiary be required to be so pledged), (ii) deliver to the
Administrative Agent the certificates representing such Capital Stock (if
certificated), together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the relevant Loan Party, and take such
other action (including, as applicable, the delivery of any Foreign Pledge
Documents reasonably requested by the Administrative Agent) as may be necessary
or, in the opinion of the Administrative Agent, desirable to perfect the
Administrative Agent’s security interest therein, and (iii) if reasonably
requested by the Administrative Agent, deliver to the Administrative Agent legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.

(d)        Each Loan Party shall use commercially reasonable efforts to obtain a
landlord’s agreement or bailee letter, as applicable, from the lessor of its
headquarters location and from the lessor of or the bailee related to any other
location where in excess of $100,000 of Collateral is stored or located
(including, with respect to each Loan Party, the locations listed in Schedule
5.3(e) with respect to such Loan Party), which agreement or letter, in any such
case, shall contain a waiver or subordination of all Liens or claims that the
landlord or bailee may assert against the Collateral at that location, and shall
otherwise be reasonably satisfactory in form and substance to the Administrative
Agent. With respect to such locations leased or owned as of the Closing Date and
thereafter, if the Administrative Agent has not received a landlord’s agreement
or bailee letter as of the Closing Date (or, if later, as of the date such
location is acquired or leased), the Eligible Inventory at that location shall,
in the Administrative Agent’s discretion, be excluded from the U.S. Borrowing
Base or be subject to such Reserves as may be established by the Administrative
Agent in its reasonable credit judgment. After the Closing Date, no real
property or warehouse space shall be leased by any Loan Party and no Inventory
shall be shipped to a processor or converter under arrangements established
after the Closing Date, without the prior written consent of the Administrative
Agent (which consent, in the Administrative Agent’s discretion, may be
conditioned upon the exclusion from the U.S. Borrowing Base of Inventory at that
location or the establishment of Reserves acceptable to the Administrative
Agent) or unless and until a reasonably satisfactory landlord agreement or
bailee letter, as appropriate, shall first have been obtained with respect to
such location. Each Loan Party shall pay and perform its material obligations
under all leases and other agreements with respect to each leased location or
public warehouse where any Collateral is or may be located.

6.13        Insider Subordinated Indebtedness.    Cause any Insider Indebtedness
owing by any Loan Party to become Insider Subordinated Indebtedness (a) on or
prior to the Closing Date, in respect of any such Insider Indebtedness in
existence as of the Closing Date or (b) contemporaneously with the incurrence
thereof, in respect of any such Insider Indebtedness incurred at any time after
the Closing Date.

6.14        Use of Proceeds.    Use the proceeds of each Credit Extension only
for the purposes specified in Section 4.16.

6.15        Designated Senior Indebtedness.    Cause the Loan Documents and all
of the Obligations to be deemed “Designated Senior Indebtedness” or a similar
concept thereto, if applicable, for purposes of any other Indebtedness of the
Loan Parties.

 

100



--------------------------------------------------------------------------------

6.16        Merger.    (a) Cause all transactions contemplated by the Merger
Documents to be consummated; (b) cause the Merger to become effective, including
with respect to the filing of the Certificate of Merger with the Delaware
Secretary of State; and (c) furnish evidence of the filing of such Certificate
of Merger to the Administrative Agent. In addition, Holdings and the Acquired
Business shall comply in all material respects with all of the obligations of
such Loan Party arising under the Merger Agreement and the other Merger
Documents to which it is party.

6.17        Further Assurances.    Execute any further instruments and take such
further action as the Administrative Agent reasonably deems necessary to
perfect, protect, ensure the priority of or continue the Administrative Agent’s
Lien on the Collateral or to effect the purposes of this Agreement.

SECTION 7

NEGATIVE COVENANTS

Each of Holdings and each Borrower hereby agree that, until all Commitments have
been terminated and the principal of and interest on each Loan, all fees and all
other expenses or amounts payable under any Loan Document shall have been paid
in full (other than inchoate indemnification obligations and other than
obligations under or in respect of Specified Swap Agreements, to the extent no
default or termination event shall have occurred and be continuing thereunder)
and any such Obligations in respect of such Specified Swap Agreements have been
Cash Collateralized to the satisfaction of any applicable Qualified
Counterparty, and all Letters of Credit have been canceled or have expired and
all amounts drawn thereunder have been reimbursed in full, or otherwise Cash
Collateralized to the satisfaction of the Administrative Agent, the Issuing
Lender and the L/C Lenders, as applicable, none of Holdings nor any Borrower
shall, nor shall Holdings or any such Borrower permit any of its respective
Subsidiaries, as applicable, to, directly or indirectly:

7.1        Financial Condition Covenants.

(a)        Consolidated Fixed Charge Coverage Ratio.    Permit the Consolidated
Fixed Charge Coverage Ratio as at the last day of any period of four consecutive
fiscal quarters of Holdings ending as of the last day of any month set forth
below to be less than the ratio set forth below opposite such month:

 

Month Ending  

Consolidated Fixed Charge

Coverage Ratio

Closing Date through December, 2012   1.75:1.00 March, 2013 and thereafter  
2.00:1.00

 

101



--------------------------------------------------------------------------------

(b)        Consolidated Leverage Ratio.    Permit the Consolidated Leverage
Ratio, tested as at the last day of any fiscal quarter of Holdings (and with
respect to the period of four consecutive fiscal quarters then ending) set forth
below, to exceed the ratio set forth below opposite such period:

 

Fiscal Quarter Ending   Consolidated Leverage Ratio September 30, 2012  
2.25:1.00 December 31, 2012   2.00:1.00 March 31, 2013   2.00:1.00 June 30, 2013
  1.50:1.00 September 30, 2013   1.50:1.00 December 31, 2013, and thereafter  
1.25:1.00

(c)        Minimum Domestic Cash.    Permit the aggregate amount of Domestic
Cash, determined as of the last day of any month, to be less than (i)(A)
$20,000,000 as of the last day of any month constituting the end of a fiscal
quarter of Holdings, and (B) $15,000,000 as of the last day of any other month;
in each case (A) and (B), to the extent such month occurs during the period
commencing on September 1, 2012, and ending on June 30, 2013, and (ii)(A)
$25,000,000 as of the last day of any month constituting the end of a fiscal
quarter of Holdings, and (B) $20,000,000 as of the last day of any other month;
in each case (A) and (B), to the extent such month occurs at any time after
June 30, 2013.

7.2        Indebtedness.    Create, issue, incur, assume, become liable in
respect of or suffer to exist any Indebtedness, except:

(a)        Indebtedness of any Loan Party pursuant to any Loan Document;

(b)        Indebtedness of (i) any Loan Party owing to any other Loan Party, and
(ii) any Subsidiary (which is not a Guarantor) to any other Subsidiary (which is
not a Guarantor);

(c)        Guarantee Obligations incurred in the ordinary course of business by
the Borrowers, Holdings and their respective Subsidiaries of obligations of a
Borrower or any Wholly Owned Guarantor, to the extent that the underlying
primary Indebtedness to which such Guarantee Obligations relate is itself
permitted hereunder;

(d)        Indebtedness outstanding on the date hereof and listed on Schedule
7.2(d) and any Permitted Refinancing Indebtedness in respect thereof;

(e)        Indebtedness (including, without limitation, Capital Lease
Obligations) secured by Liens permitted by Section 7.3(g) in an aggregate
principal amount not to exceed $7,000,000 at any one time outstanding and any
Permitted Refinancing Indebtedness in respect thereof;

(f)        Surety Indebtedness and any other Indebtedness in respect of letters
of credit, banker’s acceptances or similar arrangements, provided that the
aggregate amount of any such Indebtedness outstanding at any time shall not
exceed $5,000,000;

(g)        Subordinated Indebtedness in an aggregate amount not exceeding
$5,000,000 at any time;

(h)        unsecured Indebtedness of the Loan Parties and their respective
Subsidiaries in an aggregate principal amount, for all such Indebtedness taken
together, not to exceed $5,000,000 at any one time outstanding;

 

102



--------------------------------------------------------------------------------

(i)        obligations (contingent or otherwise) of the Loan Parties or any of
their respective Subsidiaries existing or arising under any Specified Swap
Agreement, provided that such obligations are (or were) entered into by such
Person in accordance with Section 7.13 and not for purposes of speculation; and

(j)        Indebtedness of a Person (other than a Loan Party or one of their
respective Subsidiaries which constituted a Subsidiary prior to the consummation
of the applicable merger referenced below) existing at the time such Person is
merged with or into a Loan Party or a Subsidiary or becomes a Subsidiary,
provided that (i) such Indebtedness was not, in any case, incurred by such other
Person in connection with, or in contemplation of, such merger or acquisition,
(ii) such merger or acquisition constitutes a Permitted Acquisition, and
(iii) with respect to any such Person who becomes a Subsidiary, (A) such
Subsidiary is the only obligor in respect of such Indebtedness, and (B) to the
extent such Indebtedness is permitted to be secured hereunder, only the assets
of such Subsidiary secure such Indebtedness.

7.3        Liens.    Create, incur, assume or suffer to exist any Lien upon any
of its property, whether now owned or hereafter acquired, except:

(a)        Liens for taxes not yet due or that are being contested in good faith
by appropriate proceedings; provided that adequate reserves with respect thereto
are maintained on the books of the applicable Group Member in conformity with
GAAP;

(b)        carriers’, warehousemen’s, landlord’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business that
are not overdue for a period of more than 30 days or that are being contested in
good faith by appropriate proceedings;

(c)        pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;

(d)        deposits to secure the performance of bids, trade contracts (other
than for borrowed money), leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business (other than for indebtedness or any Liens arising
under ERISA);

(e)        easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Group Member;

(f)        Liens in existence on the date hereof listed on Schedule 7.3(f),
securing Indebtedness permitted by Section 7.2(d); provided that (i) no such
Lien is spread to cover any additional property after the Closing Date, (ii) the
amount of Indebtedness secured or benefitted thereby is not increased, (iii) the
direct or any contingent obligor with respect thereto is not changed, and
(iv) any renewal or extension of the obligations secured thereby is permitted by
Section 7.2(d);

(g)        Liens securing Indebtedness incurred pursuant to Section 7.2(e) to
finance the acquisition of fixed or capital assets; provided that (i) such Liens
shall be created substantially simultaneously with the acquisition of such fixed
or capital assets, (ii) such Liens do not at any time encumber any property
other than the property financed by such Indebtedness, and (iii) the amount of
Indebtedness secured thereby is not increased;

(h)        Liens created pursuant to the Security Documents;

 

103



--------------------------------------------------------------------------------

(i)        any interest or title of a lessor or licensor under any lease or
license entered into by a Group Member in the ordinary course of its business
and covering only the assets so leased or licensed;

(j)        judgment Liens that do not constitute a Default or an Event of
Default under Section 8.1(h) of this Agreement;

(k)        bankers’ Liens, rights of setoff and other similar Liens existing
solely with respect to cash, Cash Equivalents, securities, commodities and other
funds on deposit in one or more accounts maintained by a Group Member, in each
case arising in the ordinary course of business in favor of banks, other
depositary institutions, securities or commodities intermediaries or brokerages
with which such accounts are maintained securing amounts owing to such banks or
financial institutions with respect to cash management and operating account
management or are arising under Section 4-208 or 4-210 of the UCC on items in
the course of collection;

(l)        (i) cash deposits and liens on cash and Cash Equivalents pledged to
secure Indebtedness permitted under Section 7.2(f), (ii) Liens securing
reimbursement obligations with respect to letters of credit permitted by
Section 7.2(f) that encumber documents and other property relating to such
letters of credit, and (iii) Liens securing Specified Swap Obligations permitted
by Section 7.2(i);

(m)        Liens on property of a Person existing at the time such Person is
acquired by, merged into or consolidated with a Loan Party or becomes a
Subsidiary of a Loan Party or acquired by a Loan Party; provided that (i) such
Liens were not created in contemplation of such acquisition, merger,
consolidation or Investment, (ii) such Liens do not extend to any assets other
than those of such Person, and (iii) the applicable Indebtedness secured by such
Lien is permitted under Section 7.2;

(n)        the replacement, extension or renewal of any Lien permitted by
clauses (m) above upon or in the same property theretofore subject thereto or
the replacement, extension or renewal (without increase in the amount or change
in any direct or contingent obligor) of the Indebtedness secured thereby;

(o)        Liens not otherwise permitted by this Section so long as neither
(i) the aggregate outstanding principal amount of the obligations secured
thereby nor (ii) the aggregate fair market value (determined as of the date such
Lien is incurred) of the assets subject thereto exceeds (as to all Group
Members) $5,000,000 at any one time.

7.4        Fundamental Changes.    Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except that:

(a)        Each of Holdings and the Acquired Business may enter into the Merger;

(b)        any Subsidiary of a Loan Party may be merged or consolidated with or
into a Loan Party (provided that such Loan Party shall be the continuing or
surviving corporation);

(c)        any Subsidiary of any Borrower or Holdings may Dispose of any or all
of its assets (i) to a Borrower, Holdings or any Wholly Owned Guarantor (upon
voluntary liquidation or otherwise) or (ii) pursuant to a Disposition permitted
by Section 7.5; and

(d)        any Investment expressly permitted by Section 7.7 may be structured
as a merger, consolidation or amalgamation.

 

104



--------------------------------------------------------------------------------

7.5        Disposition of Property.    Dispose of any of its property, whether
now owned or hereafter acquired, or, in the case of any Subsidiary of any
Borrower or Holdings, issue or sell any shares of such Subsidiary’s Capital
Stock to any Person, except:

(a)        Dispositions of obsolete or worn out property in the ordinary course
of business;

(b)        Dispositions of Inventory in the ordinary course of business;

(c)        Dispositions permitted by clause (i) of Section 7.4(b);

(d)        the sale or issuance of the Capital Stock of any Subsidiary of any
Borrower or Holdings to a Borrower or Holdings or to any Wholly Owned Guarantor;

(e)        the use or transfer of money or Cash Equivalents in a manner that is
not prohibited by the terms of this Agreement or the other Loan Documents;

(f)        the non-exclusive licensing of patents, trademarks, copyrights, and
other Intellectual Property rights in the ordinary course of business;

(g)        the Disposition of property (i) from any Loan Party to any other Loan
Party, and (ii) from any Subsidiary that is not a Guarantor to any other Group
Member;

(h)        Dispositions of property subject to a Casualty Event;

(i)        leases or subleases of Real Property;

(j)        the sale or discount without recourse of accounts receivable arising
in the ordinary course of business in connection with the compromise or
collection thereof; provided that any such sale or discount is undertaken in
accordance with Section 6.3(b);

(k)        any abandonment, cancellation, non-renewal or discontinuance of use
or maintenance of Intellectual Property (or rights relating thereto) of any
Group Member that the Term Borrower determines in good faith is desirable in the
conduct of such Group Member’s business and not materially disadvantageous to
the interests of the Lenders; and

(l)        Dispositions of other property having a fair market value not to
exceed $5,000,000 in the aggregate for any fiscal year of Holdings, provided
that at the time of any such Disposition, no Event of Default shall have
occurred and be continuing or would result from such Disposition; and provided
further that the Net Cash Proceeds thereof are used to prepay the Term Loans in
accordance with Section 2.12(e);

provided, however, that any Disposition made pursuant to this Section 7.5 shall
be made in good faith on an arm’s length basis for fair value.

7.6        Restricted Payments.    Make any payment or prepayment of principal
of, premium, if any, or interest on, or redemption, purchase, retirement,
defeasance (including in-substance or legal defeasance), sinking fund or similar
payment with respect to, any Subordinated Indebtedness, declare or pay any
dividend (other than dividends payable solely in common stock of the Person
making such dividend) on, or make any payment on account of, or set apart assets
for a sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any Capital Stock of any Group Member,
whether now or hereafter outstanding, or make any other distribution in respect
thereof,

 

105



--------------------------------------------------------------------------------

either directly or indirectly, whether in cash or property or in obligations of
any Group Member (collectively, “Restricted Payments”), except that, so long as
no Event of Default shall have occurred and be continuing at the time of any
action described below or would result therefrom:

(a)        any Subsidiary of any Group Member may make Restricted Payments to
any Loan Party;

(b)        each Loan Party may, purchase common stock or common stock options
from present or former officers or employees of any Group Member upon the death,
disability or termination of employment of such officer or employee; provided
that the aggregate amount of payments made under this subsection (b) shall not
exceed $1,000,000 during any fiscal year of Holdings;

(c)        Each Group Member may purchase, redeem or otherwise acquire Capital
Stock issued by it (i) in an amount not to exceed, when aggregated with all such
purchases, redemptions and acquisitions undertaken by all Group Members pursuant
to this clause (i) at any time during the term of this Agreement, $10,000,000,
and (ii) with the proceeds received from the substantially concurrent issue of
new shares of its common stock or other common Capital Stock; provided that any
such issuance is otherwise permitted hereunder (including by Section 7.5(d));

(d)        (i) each Group Member may make repurchases of Capital Stock deemed to
occur upon exercise of stock options or warrants if such repurchased Capital
Stock represents a portion of the exercise price of such options or warrants,
and (ii) repurchases of Capital Stock deemed to occur upon the withholding of a
portion of the Capital Stock granted or awarded to a current or former officer,
director, employee or consultant to pay for the taxes payable by such Person
upon such grant or award (or upon vesting thereof);

(e)        each Group Member may deliver its common Capital Stock upon
conversion of any convertible Indebtedness having been issued by such Group
Member; provided that such Indebtedness is otherwise permitted by Section 7.2;
and

(f)        the Loan Parties and their Subsidiaries may make Restricted Payments
not otherwise permitted by one of the foregoing clauses of this Section 7.6;
provided that the aggregate amount of all such Restricted Payments made pursuant
to this clause (f) shall not exceed $5,000,000.

7.7        Acquired Business Designated Deposit Account.    Until such time as
the Acquired Business Designated Deposit Account in effect as of the Closing
Date (Bank of America, N.A. Deposit Account No. 5800915356) has been closed or a
Deposit Account Control Agreement in form and substance satisfactory to the
Administrative Agent has been executed and delivered by Bank of America, N.A. in
respect of such Deposit Account pursuant to Section 5.3(g), the Acquired
Business shall take no action to alter or change in any way, without the prior
written consent of the Administrative Agent, the standing wire transfer
instruction established in respect of such Deposit Account pursuant to
Section 5.1(j)(v).

7.8        Investments.    Make any advance, loan, extension of credit (by way
of guarantee or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except:

(a)        extensions of trade credit in the ordinary course of business;

(b)        Investments in cash and Cash Equivalents;

 

106



--------------------------------------------------------------------------------

(c)        Guarantee Obligations permitted by Section 7.2;

(d)        loans and advances to employees of any Group Member in the ordinary
course of business (including for travel, entertainment and relocation expenses)
in an aggregate amount for all Group Members not to exceed $2,000,000at any one
time outstanding;

(e)        Investments undertaken directly in contemplation with the Merger and
required pursuant to the terms of the Merger Agreement or another Merger
Document;

(f)        intercompany Investments by any Group Member in a Borrower, Holdings
or any other Person that, prior to such investment, is a Wholly Owned Guarantor;

(g)        Investments in the ordinary course of business consisting of
endorsements of negotiable instruments for collection or deposit;

(h)        Investments received in settlement of amounts due to any Group Member
effected in the ordinary course of business or owing to such Group Member as a
result of Insolvency Proceedings involving an account debtor or upon the
foreclosure or enforcement of any Lien in favor of such Group Member;

(i)        (i) Investments constituting Permitted Acquisitions, and
(ii) Investments held by any Person as of the date such Person is acquired in
connection with a Permitted Acquisition, provided that (A) such Investments were
not made, in any case, by such Person in connection with, or in contemplation
of, such Permitted Acquisition, and (B) with respect to any such Person which
becomes a Subsidiary as a result of such Permitted Acquisition, such Subsidiary
remains the only holder of such Investment;

(j)        in addition to Investments otherwise expressly permitted by this
Section, Investments by the Group Members the aggregate amount of all of which
Investments (valued at cost) does exceed $5,000,000;

(k)        deposits made to secure the performance of leases, licenses or
contracts in the ordinary course of business, and other deposits made in
connection with the incurrence of Liens permitted under Section 7.3;

(l)        the licensing or contribution of Intellectual Property pursuant to
joint marketing arrangements with other Persons in the ordinary course of
business;

(m)        promissory notes and other non-cash consideration received in
connection with Dispositions permitted by Section 7.5, to the extent not
exceeding the limits specified therein with respect to the receipt of non-cash
consideration in connection with such Dispositions; and

(n)        purchases or other acquisitions (other than the Merger) by any Group
Member of the Capital Stock in a Person that, upon the consummation thereof,
will be a Subsidiary (including as a result of a merger or consolidation) or all
or substantially all of the assets of, or assets constituting one or more
business units of, any Person (each, a “Permitted Acquisition”); provided that,
with respect to each such purchase or other acquisition:

(i)        the newly-created or acquired Subsidiary shall be (x) in the same or
a related line of business as that conducted by the Borrowers and Holdings on
the date hereof, or (y) in a business that is ancillary to and in furtherance of
the line of business as that conducted by the Borrowers and Holdings on the date
hereof;

 

107



--------------------------------------------------------------------------------

(ii)        all transactions related to such purchase or acquisition shall be
consummated in all material respects in accordance with all Requirements of Law;

(iii)        no Loan Party shall, as a result of or in connection with any such
purchase or acquisition, assume or incur any direct or contingent liabilities
(whether relating to environmental, tax, litigation or other matters) that, as
of the date of such purchase or acquisition, could reasonably be expected to
result in the existence or incurrence of a Material Adverse Effect;

(iv)        UCTSS shall give the Administrative Agent at least 20 Business Days’
prior written notice of any such purchase or acquisition;

(v)        UCTSS shall provide to the Administrative Agent as soon as available
but in any event not later than five Business Days after the execution thereof,
a copy of any executed purchase agreement or similar agreement with respect to
any such purchase or acquisition;

(vi)        any such newly-created or acquired Subsidiary shall comply with the
requirements of Section 6.12, except to the compliance with Section 6.12 is
prohibited by pre-existing Contractual Obligations or Requirements of Law
binding on such Subsidiary or its properties;

(vii)        a Liquidity Event shall not exist as of the date the definitive
agreements relating to any such acquisition or other purchase are executed
(after giving effect, on a Pro Forma Basis, to the consummation of such
acquisition or other purchase);

(viii)        (x) immediately before and immediately after giving effect to any
such purchase or other acquisition, no Default or Event of Default shall have
occurred and be continuing and (y) immediately after giving effect to such
purchase or other acquisition, Holdings and the Borrowers shall be in compliance
with each of the covenants set forth in Section 7.1, based upon financial
statements delivered to the Administrative Agent which give effect, on a Pro
Forma Basis, to such acquisition or other purchase;

(ix)        neither Holdings nor any Borrower shall, based upon the knowledge of
Holdings and the Borrowers as of the date any such acquisition or other purchase
is consummated, reasonably expect such acquisition or other purchase to result
in a Default or an Event of Default under Section 8.1(c), at any time during the
term of this Agreement, as a result of a breach of any of the financial
covenants set forth in Section 7.1;

(x)        no Indebtedness is assumed or incurred in connection with any such
purchase or acquisition other than Indebtedness permitted by the terms of
Section 7.2(j);

(xi)        such purchase or acquisition shall not constitute an Unfriendly
Acquisition;

 

108



--------------------------------------------------------------------------------

(xii)        (A) the aggregate amount of the cash consideration paid by such
Group Member in connection with any particular Permitted Acquisition shall not
exceed $5,000,000, and (B) the aggregate amount of the cash consideration paid
by all Group Members in connection with all such Permitted Acquisitions
consummated from and after the Closing Date shall not exceed $10,000,000; and

(xiii)        UCTSS shall have delivered to the Administrative Agent, at least
five Business Days prior to the date on which any such purchase or other
acquisition is to be consummated (or such later date as is agreed by the
Administrative Agent in its sole discretion), a certificate of a Responsible
Officer of Holdings and each Borrower, in form and substance reasonably
satisfactory to the Administrative Agent, certifying that all of the
requirements set forth in this definition have been satisfied or will be
satisfied on or prior to the consummation of such purchase or other acquisition.

7.9        ERISA.    No Borrower nor Holdings shall, nor shall any Borrower or
Holdings permit any of its respective ERISA Affiliates to: (a) terminate any
Pension Plan so as to result in any material liability to such Loan Party or any
of their ERISA Affiliates, (b) permit to exist any ERISA Event, or any other
event or condition, which presents the risk of a material liability to any of
their ERISA Affiliates, (c) make a complete or partial withdrawal (within the
meaning of ERISA Section 4201) from any Multiemployer Plan so as to result in
any material liability to such Loan Party or any of their ERISA Affiliates,
(d) enter into any new Pension Plan or modify any existing Pension Plan so as to
increase its obligations thereunder which could result in any material liability
to any such ERISA Affiliate, (e) permit the present value of all nonforfeitable
accrued benefits under any Pension Plan (using the actuarial assumptions
utilized by the PBGC upon termination of a Pension Plan) materially to exceed
the fair market value of Pension Plan assets allocable to such benefits, all
determined as of the most recent valuation date for each such Pension Plan, or
(f) engage in any transaction which would cause any obligation, or action taken
or to be taken, hereunder (or the exercise by the Administrative Agent or any
Lender of any of its rights under this Agreement, any Note or the other Loan
Documents) to be a non-exempt (under a statutory or administrative class
exemption) prohibited transaction under ERISA or Section 4975 of the Code.

7.10        Optional Payments and Modifications of Certain Preferred Stock and
Debt Instruments.    (a) Amend, modify, waive or otherwise change, or consent or
agree to any amendment, modification, waiver or other change to, any of the
terms of the Preferred Stock (i) that would move to an earlier date the
scheduled redemption date or increase the amount of any scheduled redemption
payment or increase the rate or move to an earlier date any date for payment of
dividends thereon, or (ii) that would be otherwise materially adverse to any
Lender or any other Secured Party; or (b) amend, modify, waive or otherwise
change, or consent or agree to any amendment, modification, waiver or other
change to, any of the terms of any Indebtedness permitted by Section 7.2 (other
than Indebtedness pursuant to any Loan Document) that would shorten the maturity
or increase the amount of any payment of principal thereof or the rate of
interest thereon or shorten any date for payment of interest thereon or that
would be otherwise materially adverse to any Lender or any other Secured Party.

7.11        Transactions with Affiliates.    Enter into any transaction,
including any purchase, sale, lease or exchange of property, the rendering of
any service or the payment of any management, advisory or similar fees, with any
Affiliate (other than a Borrower, Holdings or any Wholly Owned Guarantor) unless
such transaction is (a) otherwise permitted under this Agreement, (b) in the
ordinary course of business of the relevant Group Member, and (c) upon fair and
reasonable terms no less favorable to the relevant Group Member than it would
obtain in a comparable arm’s length transaction with a Person that is not an
Affiliate.

 

109



--------------------------------------------------------------------------------

7.12        Sale Leaseback Transactions.    Enter into any Sale Leaseback
Transaction.

7.13        Swap Agreements.    Enter into any Swap Agreement, except Specified
Swap Agreements which are entered into by a Group Member to (a) hedge or
mitigate risks to which such Group Member has actual exposure (other than those
in respect of Capital Stock), or (b) effectively cap, collar or exchange
interest rates (from fixed to floating rates, from one floating rate to another
floating rate or otherwise) with respect to any interest-bearing liability or
investment of such Group Member.

7.14        Accounting Changes.    Make any change in its (a) accounting
policies or reporting practices, except as required by GAAP, or (b) fiscal year.

7.15        Negative Pledge Clauses.    Enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of any Loan Party
to create, incur, assume or suffer to exist any Lien upon any of its property or
revenues, whether now owned or hereafter acquired, to secure its Obligations
under the Loan Documents to which it is a party, other than (a) this Agreement
and the other Loan Documents, (b) any agreements governing any purchase money
Liens or Capital Lease Obligations otherwise permitted hereby (in which case,
any prohibition or limitation shall only be effective against the assets
financed thereby), (c) customary restrictions on the assignment of leases,
licenses and other agreements, (d) any agreement in effect at the time any
Subsidiary becomes a Subsidiary of a Loan Party, so long as (i) any such
prohibition contained in any such agreement applies solely with respect to the
creation, incurrence, assumption or sufferance by such Subsidiary of a Lien upon
Excluded Assets, and (ii) such agreement was not entered into solely in
contemplation of such Person becoming a Subsidiary or, in any such case, that is
set forth in any agreement evidencing any amendments, restatements, supplements,
modifications, extensions, renewals and replacements of the foregoing, so long
as such amendment, restatement, supplement, modification, extension, renewal or
replacement applies only to such Subsidiary and does not otherwise expand in any
material respect the scope of any restriction or condition contained therein,
and (e) any restriction pursuant to any document, agreement or instrument
governing or relating to any Lien permitted under Sections 7.3(c), (m), (n) and
(p) or any agreement or option to Dispose any asset of any Group Member, the
Disposition of which is permitted by any other provision of this Agreements (in
each case, provided that any such restriction relates only to the assets or
property subject to such Lien or being Disposed).

7.16        Clauses Restricting Subsidiary Distributions.    Enter into or
suffer to exist or become effective any consensual encumbrance or restriction on
the ability of any Subsidiary of any Loan Party to (a) make Restricted Payments
in respect of any Capital Stock of such Subsidiary held by, or to pay any
Indebtedness owed to, any other Group Member, (b) make loans or advances to, or
other Investments in, any other Group Member, or (c) transfer any of its assets
to any other Group Member, except for such encumbrances or restrictions existing
under or by reason of (i) any restrictions existing under the Loan Documents,
(ii) any restrictions with respect to a Subsidiary imposed pursuant to an
agreement that has been entered into in connection with a Disposition permitted
hereby of all or substantially all of the Capital Stock or assets of such
Subsidiary, (iii) customary restrictions on the assignment of leases, licenses
and other agreements, (iv) restrictions of the nature referred to in clause
(c) above under agreements governing purchase money liens or Capital Lease
Obligations otherwise permitted hereby which restrictions are only effective
against the assets financed thereby, (v) any agreement in effect at the time any
Subsidiary becomes a Subsidiary of such Loan Party, so long as such agreement
applies only to such Subsidiary, was not entered into solely in contemplation of
such Person becoming a Subsidiary or in each case that is set forth in any
agreement evidencing any amendments, restatements, supplements, modifications,
extensions, renewals and replacements of the foregoing, so long as such
amendment, restatement, supplement, modification, extension, renewal or
replacement does not expand in any material respect the scope of any restriction
or condition contained therein, or (vi) any restriction pursuant to any
document, agreement or instrument governing or relating to any Lien permitted
under Section 7.3(c), (m), (n) and (o) (provided that any such restriction
relates only to the assets or property subject to such Lien or being Disposed).

 

110



--------------------------------------------------------------------------------

7.17        Lines of Business.    Enter into any business, either directly or
through any Subsidiary, except for those businesses in which the Borrowers,
Holdings and their respective Subsidiaries are engaged on the date of this
Agreement or that are reasonably related, ancillary or incidental thereto.

7.18        Designation of other Indebtedness.    Designate any Indebtedness or
indebtedness other than the Obligations as “Designated Senior Indebtedness” or a
similar concept thereto, if applicable.

7.19        Prohibited Document Amendments; Certification of Certain Equity
Interests.    (a) Amend, supplement or otherwise modify (pursuant to a waiver or
otherwise) the terms and conditions of the indemnities and licenses furnished to
Holdings pursuant to any Merger Document such that after giving effect thereto
such indemnities or licenses shall be materially less favorable to the interests
of the Loan Parties or the Lenders with respect thereto; (b) otherwise amend,
supplement or otherwise modify the terms and conditions of any Merger Document
or any such other documents except for any such amendment, supplement or
modification that (i) becomes effective after the Closing Date, and (ii) could
not reasonably be expected to have a Material Adverse Effect; (c) fail to
enforce, in a commercially reasonable manner, the Loan Parties’ rights
(including rights to indemnification) under any Merger Document; or (d) take any
action to certificate any Equity Interests having been pledged to the
Administrative Agent (for the ratable benefit of the Lenders) which were
uncertificated at the time so pledged, in any such case, without first obtaining
the Administrative Agent’s prior written consent to do so and undertaking to the
reasonable satisfaction of the Administrative Agent all such actions as may
reasonably be requested by the Administrative Agent to continue the perfection
of its Liens (held for the ratable benefit of the Lenders) in any such newly
certificated Equity Interests.

7.20        Amendments to Organizational Agreements and Material
Contracts.    (a) Amend or permit any amendments to any Loan Party’s
organizational documents; or (b) amend or permit any amendments to, or terminate
or waive any provision of, any material Contractual Obligation if such
amendment, termination, or waiver would be adverse to Administrative Agent or
the Lenders in any material respect.

7.21        Use of Proceeds.    Use the proceeds of any extension of credit
hereunder, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to (a) purchase or carry margin stock (within the meaning of
Regulation U of the Board) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose, in each case in violation of, or for a purpose which
violates, or would be inconsistent with, Regulation T, U or X of the Board, or
(b) finance an Unfriendly Acquisition.

7.22        Subordinated Debt.

(a)        Amendments.    Amend, modify, supplement, waive compliance with, or
consent to noncompliance with, any Subordinated Debt Document, unless the
amendment, modification, supplement, waiver or consent (i) does not adversely
affect the applicable Loan Party’s ability to pay and perform each of its
Obligations at the time and in the manner set forth herein and in the other Loan
Documents and is not otherwise adverse to the Administrative Agent and the
Lenders, and (ii) is in compliance with the subordination provisions therein and
any subordination agreement with respect thereto in favor of the Administrative
Agent and the Lenders.

 

111



--------------------------------------------------------------------------------

(b)        Payments.    Make any voluntary or optional payment, prepayment or
repayment on, redemption, exchange or acquisition for value of, or any sinking
fund or similar payment with respect to, any Subordinated Debt, except as
permitted by the subordination provisions in the applicable Subordinated Debt
Documents and any subordination agreement with respect thereto in favor of the
Administrative Agent and the Lenders.

SECTION 8

EVENTS OF DEFAULT

8.1        Events of Default.    The occurrence of any of the following shall
constitute an Event of Default:

(a)        An applicable Borrower shall fail to pay any amount of principal of
any Loan having been made to such Borrower when due in accordance with the terms
hereof (including Section 2.8); or an applicable Borrower shall fail to pay any
amount of interest on any Loan having been made to such Borrower, or any other
amount payable hereunder or under any other Loan Document, within three Business
Days after any such interest or other amount becomes due in accordance with the
terms hereof; or

(b)        any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document (i) if qualified
by materiality, shall be incorrect or misleading when made or deemed made, or
(ii) if not qualified by materiality, shall be incorrect or misleading in any
material respect when made or deemed made; or

(c)        any Loan Party shall default in the observance or performance of any
agreement contained in Section 2.8, Section 5.3, Section 6.1, Section 6.3(c),
clause (i) or (ii) of Section 6.5(a), Section 6.6(b), Section 6.8(a),
Section 6.10 or Section 7 of this Agreement; or

(d)        any Loan Party shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document to which
it is party (other than as provided in paragraphs (a) through (c) of this
Section), and such default shall continue unremedied for a period of 30 days
thereafter; or

(e)        any Group Member shall (i) default in making any payment of any
principal of any Indebtedness (including any Guarantee Obligation, but excluding
the Loans) on the scheduled or original due date with respect thereto; or
(ii) default in making any payment of any interest on any such Indebtedness
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created; or (iii) default in the observance or
performance of any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to (x) cause, or to permit the
holder or beneficiary of such Indebtedness (or a trustee or agent on behalf of
such holder or beneficiary) to cause, with the giving of notice if required,
such Indebtedness to become due prior to its stated maturity or (in the case of
any such Indebtedness constituting a Guarantee Obligation) to become payable or
(y) to cause, with the giving of notice if required, any Group Member to
purchase or redeem or make an offer to purchase or redeem such Indebtedness
prior to its stated maturity; provided that a default, event or condition
described in clause (i), (ii) or (iii) of this paragraph (e) shall not at any
time constitute an Event of Default unless, at such time, one or more defaults,
events or conditions of the type described in clauses (i), (ii) and (iii) of
this paragraph (e) shall have occurred with respect to Indebtedness the
outstanding principal amount of which exceeds in the aggregate $5,000,000; or

 

112



--------------------------------------------------------------------------------

(f)        (i) any Group Member shall commence any case, proceeding or other
action (a) under the Bankruptcy Code or any other Debtor Relief Law seeking to
have an order for relief entered with respect to it, or seeking to adjudicate it
a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (b) seeking appointment of a receiver, trustee,
custodian, conservator, judicial manager or other similar official for it or for
all or any substantial part of its assets, or any Group Member shall make a
general assignment for the benefit of its creditors; or (ii) there shall be
commenced against any Group Member any case, proceeding or other action of a
nature referred to in clause (i) above that (a) results in the entry of an order
for relief or any such adjudication or appointment, or (b) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against any Group Member any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets that results in the entry of
an order for any such relief that shall not have been vacated, discharged, or
stayed or bonded pending appeal within 60 days from the entry thereof; or
(iv) any Group Member shall take any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in clause
(i), (ii), or (iii) above; or (v) any Group Member shall generally not, or shall
be unable to, or shall admit in writing its inability to, pay its debts as they
become due; or

(g)        There shall occur one or more ERISA Events which individually or in
the aggregate results in or otherwise is associated with liability of any Loan
Party or any ERISA Affiliate thereof in excess of $5,000,000 during the term of
this Agreement; or there exists an amount of unfunded benefit liabilities (as
defined in Section 4001(a)(18) of ERISA), individually or in the aggregate for
all Pension Plans (excluding for purposes of such computation any Pension Plans
with respect to which assets exceed benefit liabilities) which exceeds
$5,000,000; or

(h)        There is entered against any Group Member (i) one or more final
judgments or orders for the payment of money involving in the aggregate a
liability (not paid or fully covered by insurance as to which the relevant
insurance company has acknowledged coverage) of $5,000,000 or more, or (ii) one
or more non-monetary final judgments that have, or could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect and, in
either case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 45 days from the
entry thereof; or

(i)        (i) any of the Security Documents shall cease, for any reason, to be
in full force and effect (other than pursuant to the terms thereof), or any Loan
Party shall so assert, or any Lien created by any of the Security Documents
shall cease to be enforceable and of the same effect and priority purported to
be created thereby; or

(ii)        there shall be commenced against any Loan Party any case, proceeding
or other action seeking issuance of a warrant of attachment, execution,
distraint or similar process against all or any substantial part of its assets
that results in the entry of an order for any such relief that shall not have
been vacated, discharged or stayed or bonded pending appeal within 30 days from
the entry thereof; or

(iii)        any court order enjoins, restrains or prevents a Loan Party from
conducting all or any material part of its business; or

(j)        the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party shall so assert; or

 

113



--------------------------------------------------------------------------------

(k)        a Change of Control shall occur; or

(l)        Any Loan Document not otherwise referenced in Section 8.1(i) or (j),
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or the satisfaction if full of the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any Loan
Document; or any Loan Party denies that it has any or any further liability or
obligation under any Loan Document to which it is a party, or purports to
revoke, terminate or rescind any such Loan Document; or

(m)        any of the Governmental Approvals shall have been (i) revoked,
rescinded, suspended, modified in an adverse manner or not renewed in the
ordinary course for a full term or (ii) subject to any decision by a
Governmental Authority that designates a hearing with respect to any
applications for renewal of any of the Governmental Approvals or that could
result in the Governmental Authority taking any of the actions described in
clause (i) above, and such decision or such revocation, rescission, suspension,
modification or nonrenewal (A) has, or could reasonably be expected to have, a
Material Adverse Effect, or (B) materially adversely affects the legal
qualifications of any Group Member to hold any material Governmental Approval in
any applicable jurisdiction and such revocation, rescission, suspension,
modification or nonrenewal could reasonably be expected to materially adversely
affect the status of or legal qualifications of any Group Member to hold any
material Governmental Approval in any other jurisdiction; or

(n)        any Loan Party is declared to be a company as to which Part IX of the
Singapore Companies Act applies; or

(o)        any restriction or requirement not in effect on the Closing Date
shall have been imposed, whether by legislative enactment, decree, regulation,
order or otherwise, which limits the availability or the transfer of foreign
exchange by any Loan Party for the purpose of performing any of such Loan
Party’s respective obligations under the Loan Documents unless the Term Borrower
shall have delivered to the Administrative Agent, by no later than the earlier
of the date occurring thirty (30) days after the Administrative Agent’s request
therefor and the date on which Term Borrower becomes aware of the imposition of
any such restriction or requirement, evidence satisfactory to the Administrative
Agent that foreign exchange will be made available to such Loan Party for the
purpose of performing its respective Obligations under the Loan Documents; or

(p)        a Material Adverse Effect shall occur.

8.2        Remedies upon Event of Default.    If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:

(a)        if such event is an Event of Default specified in clause (i) or
(ii) of paragraph (f) of Section 8.1 with respect to a Borrower, the Commitments
shall immediately terminate automatically and the Loans (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents shall automatically immediately become due and payable, and

(b)        if such event is any other Event of Default, any of the following
actions may be taken: (i) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrowers declare the Revolving
Commitments, the Term Commitments, the Swingline Commitments and the L/C
Commitments to be terminated forthwith, whereupon the Revolving Commitments, the
Term Commitments, the Swingline Commitments and the L/C Commitments shall
immediately terminate; (ii) with the consent of the

 

114



--------------------------------------------------------------------------------

Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrowers,
declare the Loans (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents to be due and payable
forthwith, whereupon the same shall immediately become due and payable; and
(iii) exercise on behalf of itself, the Lenders and the Issuing Lender all
rights and remedies available to it, the Lenders and the Issuing Lender under
the Loan Documents. With respect to all Letters of Credit with respect to which
presentment for honor shall not have occurred at the time of an acceleration
pursuant to this paragraph, each Borrower shall Cash Collateralize an amount
equal to the aggregate then undrawn and unexpired amount of such Letters of
Credit having been issued for the account or at the request of such Borrower.
Amounts so Cash Collateralized by the Singapore Borrower shall be applied by the
Administrative Agent to the payment of drafts drawn under such Singapore Letters
of Credit having been made for the account or at the request of the Singapore
Borrower, amounts so Cash Collateralized by any U.S. Revolving Borrower shall be
applied by the Administrative Agent to the payment of drafts drawn under such
Letters of Credit having been made for the account or at the request of any such
U.S. Borrower, and the unused portion thereof after all such Letters of Credit
shall have expired or been fully drawn upon, if any, shall be applied to repay
other obligations of the Borrowers hereunder and under the other Loan Documents
in accordance with Section 8.3. In addition, the U.S. Revolving Borrowers shall
also Cash Collateralize the full amount of any Swingline Loans then outstanding.
After all such Letters of Credit shall have expired or been fully drawn upon and
all amounts drawn thereunder have been reimbursed in full and all other
Obligations of the Borrowers and the other Loan Parties (including any such
Obligations relating to Swingline Loans) shall have been paid in full, the
balance, if any, of the funds having been so Cash Collateralized shall be
returned to the Borrowers (or such other Person as may be lawfully entitled
thereto), as their interests may appear. Except as expressly provided above in
this Section, presentment, demand, protest and all other notices of any kind are
hereby expressly waived by each Borrower.

8.3        Application of Funds.    After the exercise of remedies provided for
in Section 8.2, any amounts received by the Administrative Agent on account of
the Obligations shall be applied, subject to Section 2.25(a), by the
Administrative Agent in the following order:

First, to the payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest but
including any Collateral-Related Expenses, fees, charges and disbursements of
counsel to the Administrative Agent and amounts payable under Sections 2.19,
2.20 and 2.21) payable to the Administrative Agent in its capacity as such
(including interest thereon);

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders, the Issuing Lender (including any Letter of
Credit Fronting Fees, Issuing Lender Fees and the reasonable fees, charges and
disbursements of counsel to the respective Lenders and the Issuing Lender and
amounts payable under Sections 2.19, 2.20 and 2.21) and any Qualified
Counterparties, ratably among them in proportion to the respective amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Disbursements
which have not yet been converted into Revolving Loans, and to payment of
premiums and other fees (including any interest thereon) under any Specified
Swap Agreements, ratably among the Lenders, the Issuing Lender and any Qualified
Counterparties in proportion to the respective amounts described in this clause
Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Disbursements which have not yet been converted into
Revolving Loans, and settlement amounts and other termination payment
obligations under any Specified Swap Agreements, ratably among the Lenders, the
Issuing Lender and any applicable Qualified Counterparties in proportion to the
respective amounts described in this clause Fourth held by them;

 

115



--------------------------------------------------------------------------------

Fifth, to the Administrative Agent for the account of the Issuing Lender, to
Cash Collateralize that portion of the L/C Exposure comprised of the aggregate
undrawn amount of Letters of Credit pursuant to Section 3.10;

Sixth, to the payment of all other Obligations of the Loan Parties that are then
due and payable to the Administrative Agent and the other Secured Parties on
such date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date;

Seventh, for the account of any applicable Qualified Counterparty, to Cash
Collateralize Obligations arising under any then outstanding Specified Swap
Agreements, ratably among them in proportion to the respective amounts described
in this clause “Seventh” payable to them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full (excluding, for this purpose, any Obligations which have been Cash
Collateralized in accordance with the terms hereof), to the Borrowers or as
otherwise required by Law.

Subject to Sections 2.24(a), 3.4, 3.5 and 3.10, amounts used to Cash
Collateralize the aggregate undrawn amount of Letters of Credit pursuant to
clause Fifth above shall be applied to satisfy drawings under such Letters of
Credit as they occur. If any amount remains on deposit as Cash Collateral for
Letters of Credit after all Letters of Credit have either been fully drawn or
expired, such remaining amount shall be applied to the other Obligations, if
any, in the order set forth above.

SECTION 9

THE ADMINISTRATIVE AGENT

9.1        Appointment and Authority.

(a)        Each of the Lenders hereby irrevocably appoints SVB to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.

(b)        The provisions of Section 9 are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Lender, and no Borrower nor
any other Loan Party shall have rights as a third party beneficiary of any of
such provisions. Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or
responsibilities to any Lender or any other Person, except those expressly set
forth herein, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against the Administrative Agent. It is understood and agreed that the use of
the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

 

116



--------------------------------------------------------------------------------

(c)        The Administrative Agent shall also act as the collateral agent under
the Loan Documents, and the Issuing Lender and each of the Lenders (in their
respective capacities as a Lender and, as applicable, Qualified Counterparty)
hereby irrevocably (i) authorizes the Administrative Agent to enter into all
other Loan Documents, as applicable, including the Guarantee and Collateral
Agreement, any Subordination Agreements and any other Security Documents, and
(ii) appoints and authorizes the Administrative Agent to act as the agent of the
Secured Parties for purposes of acquiring, holding and enforcing any and all
Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto. The Administrative Agent, as collateral agent and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 9.2 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Security Documents, or
for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Section 9 and Section 10 (including Section 9.7, as though such co-agents,
sub-agents and attorneys-in-fact were the collateral agent under the Loan
Documents) as if set forth in full herein with respect thereto. Without limiting
the generality of the foregoing, the Administrative Agent is further authorized
on behalf of all the Lenders, without the necessity of any notice to or further
consent from the Lenders, from time to time to take any action, or permit the
any co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent to take any action, with respect to any Collateral or the Loan Documents
which may be necessary to perfect and maintain perfected the Liens upon any
Collateral granted pursuant to any Loan Document.

9.2        Delegation of Duties.    The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Facilities provided for
herein as well as activities as the Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such sub
agents.

9.3        Exculpatory Provisions.    The Administrative Agent shall have no
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder and thereunder shall be administrative
in nature. Without limiting the generality of the foregoing, the Administrative
Agent shall not:

(a)        be subject to any fiduciary or other implied duties, regardless of
whether any Default or any Event of Default has occurred and is continuing;

(b)        have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), as applicable; provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

117



--------------------------------------------------------------------------------

(c)        except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and the Administrative Agent shall not be liable for
the failure to disclose, any information relating to any Borrower or any of its
Affiliates that is communicated to or obtained by any Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 8.2 and 10.1), or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 5.1,
Section 5.2 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

9.4        Reliance by Administrative Agent.    The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for any of the Loan Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts. The Administrative Agent may deem and
treat the payee of any Note as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders (or such other number or percentage of Lenders as shall be
provided for herein or in the other Loan Documents) as it deems appropriate or
it shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
and the other Loan Documents in accordance with a request of the Required
Lenders (or such other number or percentage of Lenders as shall be provided for
herein or in the other Loan Documents), and such request and any action taken or
failure to act pursuant thereto shall be binding upon the Lenders and all future
holders of the Loans.

 

118



--------------------------------------------------------------------------------

9.5        Notice of Default.    The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received notice in writing from a Lender,
Holdings, or a Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default.” In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give notice thereof to the Lenders. The Administrative Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders); provided that unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action or refrain from taking such action with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders.

9.6        Non-Reliance on Administrative Agent and Other Lenders.    Each
Lender expressly acknowledges that neither the Administrative Agent nor any of
its officers, directors, employees, agents, attorneys in fact or affiliates has
made any representations or warranties to it and that no act by the
Administrative Agent hereafter taken, including any review of the affairs of a
Group Member or any affiliate of a Group Member, shall be deemed to constitute
any representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties, and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Group Members and their affiliates and made its own
credit analysis and decision to make its Loans hereunder and enter into this
Agreement. Each Lender also agrees that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under or based upon this Agreement,
the other Loan Documents or any related agreement or any document furnished
hereunder or thereunder, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Group Members and their affiliates. Except
for notices, reports and other documents expressly required to be furnished to
the Lenders by the Administrative Agent hereunder, the Administrative Agent
shall have no duty or responsibility to provide any Lender with any credit or
other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of any Group Member or
any affiliate of a Group Member that may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys in fact or affiliates.

9.7        Indemnification.    Each of the Lenders agrees to indemnify each of
the Administrative Agent, the Issuing Lender and the Swingline Lender and each
of its Related Parties in its capacity as such (to the extent not reimbursed by
Holdings, the Borrowers or any other Loan Party pursuant to a Loan Document and
without limiting the obligation of Holdings, the Borrowers or any other Loan
Party to do so) according to its Aggregate Exposure Percentage in effect on the
date on which indemnification is sought under this Section 9.7 (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, in accordance with its
Aggregate Exposure Percentage immediately prior to such date), from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time (whether before or after the payment of the Loans) be imposed
on, incurred by or asserted against the Administrative Agent or such other
Person in any way relating to or arising out of, the Commitments, this
Agreement, any of the other Loan Documents or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by the Administrative Agent or such other Person
under or in connection with any of the foregoing and any other amounts not
reimbursed by Holdings, the Borrowers or such other Loan Party; provided that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that

 

119



--------------------------------------------------------------------------------

are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted primarily from the Administrative Agent’s or such
other Person’s gross negligence or willful misconduct, and that with respect to
such unpaid amounts owed to any Issuing Lender or Swingline Lender solely in its
capacity as such, only the Revolving Lenders shall be required to pay such
unpaid amounts, such payment to be made severally among them based on such
Revolving Lenders’ Revolving Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought). The agreements
in this Section shall survive the payment of the Loans and all other amounts
payable hereunder.

9.8        Agent in Its Individual Capacity.    The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrowers, Holdings or any Subsidiary or other Affiliate thereof as if such
Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

9.9        Successor Administrative Agent.

(a)        The Administrative Agent may at any time give notice of its
resignation to the Lenders and the Borrowers. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrowers, to appoint a successor, which shall be a bank with an office in the
State of California, or an Affiliate of any such bank with an office in the
State of California. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lenders, appoint a successor Administrative
Agent meeting the qualifications set forth above. Whether or not a successor has
been appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

(b)        If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrowers
and such Person remove such Person as Administrative Agent and, in consultation
with the Borrowers, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c)        With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (i) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Secured Parties under any of the Loan
Documents, the retiring or removed Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed and such collateral security is assigned to such successor
Administrative Agent), and (ii) except for any indemnity payments owed to the
retiring or removed Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such

 

120



--------------------------------------------------------------------------------

time, if any, as the Required Lenders appoint a successor Administrative Agent
as provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring or removed Administrative Agent (other than any rights to indemnity
payments owed to the retiring or removed Administrative Agent), and the retiring
or removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrowers to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrowers and such
successor. After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of
Section 9 and Section 10.5 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as the
Administrative Agent.

9.10        Collateral and Guaranty Matters.    The Lenders irrevocably
authorize the Administrative Agent, at its option and in its discretion,

(a)        to release any Lien on any Collateral or other property granted to or
held by the Administrative Agent under any Loan Document (i) upon termination of
the Commitments and payment in full of all Obligations (other than contingent
indemnification obligations) and the expiration or termination of all Letters of
Credit and Specified Swap Agreements (other than Letters of Credit and Specified
Swap Agreements the Obligations in respect of which have been Cash
Collateralized in accordance with the terms hereof or as to which other
arrangements satisfactory to the Administrative Agent, the applicable Issuing
Lender or any Qualified Counterparty shall have been made), (ii) that is sold or
otherwise disposed of or to be sold or otherwise disposed of as part of or in
connection with any sale or other disposition permitted hereunder or under any
other Loan Document, or (iii) subject to Section 10.1, if approved, authorized
or ratified in writing by the Required Lenders;

(b)        to subordinate any Lien on any Collateral or other property granted
to or held by the Administrative Agent under any Loan Document to the holder of
any Lien on such property that is permitted by Sections 7.3(g) and (i); and

(c)        to release any Guarantor from its obligations under the Guarantee and
Collateral Agreement if such Person ceases to be a Subsidiary as a result of a
transaction permitted under the Loan Documents.

(d)        Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
or subordinate its interest in particular types or items of property, or to
release any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.

(e)        The Administrative Agent shall not be responsible for or have a duty
to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

9.11        Administrative Agent May File Proofs of Claim.    In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or Obligation in respect of any

 

121



--------------------------------------------------------------------------------

Letter of Credit shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrowers) shall be entitled and empowered
(but not obligated), by intervention in such proceeding or otherwise:

(a)        to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, Obligations in respect of any
Letter of Credit and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.9 and
10.5) allowed in such judicial proceeding; and

(b)        to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.9 and 10.5.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

9.12        No Other Duties, Etc.    Anything herein to the contrary
notwithstanding, none of the “Bookrunners”, “Arrangers” or “Syndication Agents”
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender, the
Issuing Lender or the Swingline Lender hereunder.

SECTION 10

MISCELLANEOUS

10.1        Amendments and Waivers.

(a)        Neither this Agreement, nor any other Loan Document (other than any
L/C Related Document), nor any terms hereof or thereof may be amended,
supplemented or modified except in accordance with the provisions of this
Section 10.1. The Required Lenders and each Loan Party party to the relevant
Loan Document may, or, with the written consent of the Required Lenders, the
Administrative Agent and each Loan Party party to the relevant Loan Document
may, from time to time, (i) enter into written amendments, supplements or
modifications hereto and to the other Loan Documents for the purpose of adding
any provisions to this Agreement or the other Loan Documents or changing in any
manner the rights of the Lenders or of the Loan Parties hereunder or thereunder,
or (ii) waive, on such terms and conditions as the Required Lenders or the
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided that no such waiver and no such
amendment, supplement or modification shall (A) forgive the principal amount or
extend the final scheduled date of maturity of any Loan, extend the scheduled
date of any amortization payment in respect of any Term Loan, reduce the stated
rate of any interest or fee payable hereunder (except that any

 

122



--------------------------------------------------------------------------------

amendment or modification of defined terms used in the financial covenants in
this Agreement shall not constitute a reduction in the rate of interest or fees
for purposes of this clause (A)) or extend the scheduled date of any payment
thereof, or increase the amount or extend the expiration date of any Lender’s
Revolving Commitment or Term Commitment, in each case without the written
consent of each Lender directly affected thereby; (B) eliminate or reduce the
voting rights of any Lender under this Section 10.1 without the written consent
of such Lender; (C) reduce any percentage specified in the definition of
Required Lenders, consent to the assignment or transfer by Holdings or any
Borrower of any of its respective rights and obligations under this Agreement
and the other Loan Documents, release all or substantially all of the Collateral
or release all or substantially all of the Guarantors from their obligations
under the Guarantee and Collateral Agreement (unless all or substantially all of
the Guarantors (other than Holdings) cease to be Subsidiaries of the Loan
Parties pursuant to transactions permitted by the Loan Documents), in each case
without the written consent of all Lenders; (D) (i) amend, modify or waive the
pro rata requirements of Section 2.18 in a manner that adversely affects
Revolving Lenders without the written consent of each Revolving Lender or
(ii) amend, modify or waive the pro rata requirements of Section 2.18 in a
manner that adversely affects Term Lenders or the L/C Lenders without the
written consent of each Term Lender and/or, as applicable, each L/C Lender;
(E) reduce the percentage specified in the definition of Majority Revolving
Lenders without the written consent of all Revolving Lenders or reduce the
percentage specified in the definition of Majority Term Lenders without the
written consent of all Term Lenders; (F) amend, modify or waive any provision of
Section 9 without the written consent of the Administrative Agent; (G) amend,
modify or waive any provision of Section 2.6 or 2.7 without the written consent
of the Swingline Lender; (H) amend, modify or waive any provision of Section 3
without the written consent of the Issuing Lender; or (I) (i) amend or modify
the application of prepayments set forth in Section 2.12(e) or the application
of payments set forth in Section 8.3 in a manner that adversely affects
Revolving Lenders without the written consent of the Majority Revolving Lenders,
(ii) amend or modify the application of prepayments set forth in Section 2.12(e)
or the application of payments set forth in Section 8.3 in a manner that
adversely affects Term Lenders or the L/C Lenders without the written consent of
the Majority Term Lenders and, as applicable, the L/C Lenders, or (iii) amend or
modify the application of payments set forth in Section 8.3 in a manner that
adversely affects the Issuing Lender or any Qualified Counterparty, as
applicable. Any such waiver and any such amendment, supplement or modification
shall apply equally to each of the Lenders and shall be binding upon the Loan
Parties, the Lenders, the Administrative Agent, the Issuing Lender, any
Qualified Counterparties, and all future holders of the Loans. In the case of
any waiver, the Loan Parties, the Lenders and the Administrative Agent shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured during the period such waiver is effective; but no such waiver shall
extend to any subsequent or other Default or Event of Default, or impair any
right consequent thereon. Notwithstanding the foregoing, the Issuing Lender may
amend any of the L/C Documents without the consent of the Administrative Agent
or any other Lender.

(b)        Notwithstanding anything to the contrary contained in Section 10.1(a)
above, in the event that Holdings and the Borrowers or any other Loan Party, as
applicable, requests that this Agreement or any of the other Loan Documents, as
applicable, be amended or otherwise modified in a manner which would require the
consent of all of the Lenders and such amendment or other modification is agreed
to by Holdings and the Borrowers and/or such other Loan Party, as applicable,
the Required Lenders and the Administrative Agent, then, with the consent of
Holdings and the Borrowers and/or such other Loan Party, as applicable, the
Administrative Agent and the Required Lenders, this Agreement or such other Loan
Document may be amended without the consent of the Lender or Lenders who are
unwilling to agree to such amendment or other modification (each, a “Minority
Lender”), to provide for:

(i)        the termination of the Commitment of each such Minority Lender;

(ii)        the assumption of the Loans and Commitment of each such Minority
Lender by one or more Replacement Lenders pursuant to the provisions of
Section 2.23; and

 

123



--------------------------------------------------------------------------------

(iii)        the payment of all interest, fees and other obligations payable or
accrued in favor of each Minority Lender and such other modifications to this
Agreement or to such Loan Documents as the Borrower, the Administrative Agent
and the Required Lenders may determine to be appropriate in connection
therewith.

(c)        Notwithstanding any provision herein to the contrary but subject to
the proviso in Section 10.1(a), this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, Holdings and the Borrowers, (i) to add one or more additional credit or
term loan facilities to this Agreement and to permit all such additional
extensions of credit and all related obligations and liabilities arising in
connection therewith and from time to time outstanding thereunder to share
ratably (or on a basis subordinated to the existing facilities hereunder) in the
benefits of this Agreement and the other Loan Documents with the obligations and
liabilities from time to time outstanding in respect of the existing facilities
hereunder, and (ii) in connection with the foregoing, to permit, as deemed
appropriate by the Administrative Agent and approved by the Required Lenders,
the Lenders providing such additional credit facilities to participate in any
required vote or action required to be approved by the Required Lenders and
Majority Revolving Lenders or Majority Term Lenders, as applicable.

10.2        Notices.

(a)        All notices, requests and demands to or upon the respective parties
hereto to be effective shall be in writing (including by facsimile or electronic
mail), and, unless otherwise expressly provided herein, shall be deemed to have
been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of facsimile or
electronic mail notice, when received, addressed as follows in the case of the
Borrowers, Holdings and the Administrative Agent, and as set forth in an
administrative questionnaire delivered to the Administrative Agent in the case
of the Lenders, or to such other address as may be hereafter notified by the
respective parties hereto:

 

Borrowers/Holdings:

 

c/o Ultra Clean Technology Systems and Service, Inc.

26426 Corporate Avenue

Hayward, CA 94545

Attention: K.C. “Casey” Eichler

Facsimile No.: (510) 576-4401

Telephone No.: (510) 576-4704

E-Mail: ceichler@uct.com

Website URL: www.uct.com

  with a copy to:  

Davis Polk & Wardwell LLP

1600 El Camino Real

Menlo Park, CA 94025

Attention: Jason Bassetti

Facsimile No.: (650) 752-3671

 

124



--------------------------------------------------------------------------------

Administrative Agent:

 

Silicon Valley Bank

555 Mission Street, Suite 900

San Francisco, CA 94105

Attention: Alexis Coyle

Facsimile No.: (415) 615-0214

Telephone No.: (415) 764-3109

E-Mail: acoyle@svb.com

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

(b)        Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications (including email and
Internet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices to any Lender pursuant to
Section 2 unless otherwise agreed by the Administrative Agent and the applicable
Lender. The Administrative Agent, Holdings and any Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications. Unless the Administrative Agent otherwise prescribes,
(a) notices and other communications sent to an email address shall be deemed
received upon the sender’s receipt of an acknowledgment from the intended
recipient (such as by the “return receipt requested” function, as available,
return email or other written acknowledgment); and (b) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its email address as described in
the foregoing clause (a) of notification that such notice or communication is
available and identifying the website address therefor; provided that, for both
clauses (a) and (b), if such notice or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
for the recipient.

(c)        Any party hereto may change its address or facsimile number for
notices and other communications hereunder by notice to the other parties
hereto.

(d)        (i)        Each Loan Party agrees that the Administrative Agent may,
but shall not be obligated to, make the Communications (as defined below)
available to the Issuing Lender and the other Lenders by posting the
Communications on Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system (the “Platform”).

(ii)        The Platform is provided “as is” and “as available.” The Agent
Parties (as defined below) do not warrant the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the Communications. No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or the
Platform. In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to any Borrower
or to the other Loan Parties, any Lender or any other Person or entity for
damages of any kind, including, without limitation, direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of such Borrower’s, any other Loan Party’s or
the Administrative Agent’s transmission of communications through the Platform.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed to the Administrative Agent, any Lender or the Issuing
Lender by means of electronic communications pursuant to this Section, including
through the Platform.

 

125



--------------------------------------------------------------------------------

10.3        No Waiver; Cumulative Remedies.    No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

10.4        Survival of Representations and Warranties.    All representations
and warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

10.5        Expenses; Indemnity; Damage Waiver.

(a)        Costs and Expenses.    The Borrowers shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), and shall pay all fees and time charges and disbursements
for attorneys who may be employees of the Administrative Agent, in connection
with the syndication of the Facilities, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents, or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Lender in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder, and (iii) all
out-of-pocket expenses incurred by the Administrative Agent or any Lender
(including the fees, charges and disbursements of (x) any common counsel for the
Administrative Agent and the Issuing Lender, and (y) one common counsel for the
Lenders), and shall pay all fees and time charges for attorneys who may be
employees of the Administrative Agent or any Lender, in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued or participated in
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(b)        Indemnification by the Borrowers.    The Borrowers shall indemnify
the Administrative Agent (and any sub-agent thereof), each Lender (including the
Issuing Lender), and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
Person (including the Borrowers or any other Loan Party) other than such
Indemnitee and its Related Parties arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or

 

126



--------------------------------------------------------------------------------

release of Materials of Environmental Concern on or from any property owned or
operated by a Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to a Borrower or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by a Borrower or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by a Borrower or any other
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if such Borrower or such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction. This Section 10.5(b)
shall not apply with respect to Taxes other than any Taxes that represent
losses, claims, damages, etc. arising from any non-Tax claim. Notwithstanding
anything to the contrary in Section 10.5(b) or (c), the Singapore Borrower shall
only be obligated pursuant to Section 10.5 to pay expenses or indemnify any
Indemnitee for amounts relating to the Obligations of the Singapore Borrower.

(c)        Reimbursement by Lenders.    To the extent that the Borrowers (or any
other Loan Party pursuant to any other Loan Document) for any reason fails
indefeasibly to pay any amount required under paragraph (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the Issuing Lender, the Swingline Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), the Issuing Lender, the Swingline Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender); provided that with respect to such unpaid amounts owed to the
Issuing Lender or the Swingline Lender solely in its capacity as such, only the
Revolving Lenders shall be required to pay such unpaid amounts, such payment to
be made severally among them based on such Revolving Lenders’ Revolving
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) provided, further, that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent), the Issuing Lender or the Swingline Lender in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), the Issuing Lender or the
Swingline Lender in connection with such capacity. The obligations of the
Lenders under this paragraph (c) are subject to the provisions of Sections 2.1,
2.4 and 2.20(e).

(d)        Waiver of Consequential Damages, Etc.     To the fullest extent
permitted by applicable law, neither Holdings nor any Borrower shall assert, and
each such Person hereby waives, any claim of such Person against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit, or the use of the proceeds
thereof. No Indemnitee referred to in paragraph (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

(e)        Payments.    All amounts due under this Section shall be payable
promptly after demand therefor.

 

127



--------------------------------------------------------------------------------

(f)        Survival.    Each party’s obligations under this Section shall
survive the termination of the Loan Documents and payment of the obligations
hereunder.

10.6        Successors and Assigns; Participations and Assignments.

(a)        Successors and Assigns Generally.    The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither Holdings
nor any Borrower may assign or otherwise transfer any of its respective rights
or obligations hereunder without the prior written consent of the Administrative
Agent and each Lender, and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section, or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b)        Assignments by Lenders.    Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that (in each case with respect to any Facility) any
such assignment shall be subject to the following conditions:

(i)        Minimum Amounts.

(A)        in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it (in each
case with respect to any Facility) or contemporaneous assignments to related
Approved Funds that equal at least the amount specified in paragraph (b)(i)(B)
of this Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

(B)    in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Facility, or $1,000,000, in the case of any assignment
in respect of the Term Loan Facility, unless each of the Administrative Agent
and, so long as no Default or Event of Default has occurred and is continuing,
Holdings and each Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).

(ii)        Proportionate Amounts.    Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.

 

128



--------------------------------------------------------------------------------

(iii)        Required Consents.    No consent shall be required for any
assignment except to the extent required by paragraph (b)(i)(B) of this Section
and, in addition:

(A)        the consent of Holdings and each Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless (x) a Default or an
Event of Default has occurred and is continuing at the time of such assignment,
or (y) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that Holdings and each Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five Business Days after having received notice
thereof and provided, further, that Holdings’ and the Borrowers’ consent to any
transfer made to an Eligible Syndication Transferee shall not be required during
the primary syndication of the Facilities (which, for the avoidance of doubt,
shall constitute the period commencing on the Closing Date and ending on the
first date on which each of SVB and U.S. Bank has been able to reduce the amount
of its respective Commitments to an amount not exceeding $30,000,000, in each
case, by means of one or more assignments to new Lenders);

(B)        the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) the Revolving Facility or any unfunded Commitments with respect to the
Term Loan Facility if such assignment is to a Person that is not a Lender with a
Commitment in respect of such Facility, an Affiliate of such Lender or an
Approved Fund with respect to such Lender, or (ii) any Term Loans to a Person
who is not a Lender, an Affiliate of a Lender or an Approved Fund; and

(C)        the consent of the Issuing Lender and the Swingline Lender shall be
required for any assignment in respect of the Revolving Facility.

(iv)        Assignment and Assumption.    The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent any such administrative
questionnaire as the Administrative Agent may request.

(v)        No Assignment to Certain Persons.    No such assignment shall be made
to (A) a Loan Party or any of any Loan Party’s Affiliates or Subsidiaries or
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

(vi)        No Assignment to Natural Persons.    No such assignment shall be
made to a natural Person.

(vii)        Certain Additional Payments.    In connection with any assignment
of rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of Holdings, the Borrowers and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Lender, the Swingline Lender and each
other Lender hereunder (and interest accrued thereon), and (y) acquire (and fund
as appropriate) its full pro rata

 

129



--------------------------------------------------------------------------------

share of all Loans and participations in Letters of Credit and Swingline Loans
in accordance with its Revolving Percentage. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.19, 2.20, 2.21 and 10.5 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.

(c)        Register.    The Administrative Agent, acting solely for this purpose
as an agent of the Borrowers, shall maintain at one of its offices in California
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and Holdings, each
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by Holdings, the Borrowers and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(d)        Participations.    Any Lender may at any time, without the consent
of, or notice to, Holdings, any Borrower or the Administrative Agent, sell
participations to any Person (other than a natural Person or any Loan Party or
any of any Loan Party’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, and (iii) Holdings, each
Borrower, the Administrative Agent, the Issuing Lender and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnities under Sections
2.20(e) and 9.7 with respect to any payments made by such Lender to its
Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver which affects such Participant and for
which the consent of such Lender is required (as described in Section 10.1).
Holdings and each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.19, 2.20 and 2.21 (subject to the requirements and
limitations therein,

 

130



--------------------------------------------------------------------------------

including the requirements under Section 2.20(f) (it being understood that the
documentation required under Section 2.20(f) shall be delivered to such
Participant)) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section; provided that
such Participant (A) agrees to be subject to the provisions of Section 2.23 as
if it were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 2.19 or 2.20, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a change in any Requirement of Law that occurs after the
Participant acquired the applicable participation. Each Lender that sells a
participation agrees, at the Borrowers’ request and expense, to use reasonable
efforts to cooperate with the Borrowers to effectuate the provisions of
Section 2.23 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 10.7 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.18(k) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the
Borrowers, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(e)        Certain Pledges.    Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(f)        Each Borrower, upon receipt by such Borrower of written notice from
the relevant Lender, agrees to issue Notes to any Lender requiring Notes to
facilitate transactions of the type described in Section 10.6.

(g)        Each Lender, upon execution and delivery hereof or upon succeeding to
an interest in the Commitments or Loans, as the case may be, represents and
warrants as of the Closing Date or as of the effective date of the applicable
Assignment and Assumption that (i) it is an Eligible Assignee; (ii) it has
experience and expertise in the making of or investing in commitments, loans or
investments such as the Commitments and Loans; and (iii) it will make or invest
in its Commitments and Loans for its own account in the ordinary course of its
business and without a view to distribution of such Commitments and Loans within
the meaning of the Securities Act or the Exchange Act, or other federal
securities laws (it being understood that, subject to the provisions of this
Section 10.6, the disposition of such Commitments and Loans or any interests
therein shall at all times remain within its exclusive control).

 

131



--------------------------------------------------------------------------------

10.7        Adjustments; Set-off.

(a)        Except to the extent that this Agreement expressly provides for
payments to be allocated to a particular Lender or to the Lenders under a
particular Facility, if any Lender (a “Benefitted Lender”) shall, at any time
after the Loans and other amounts payable hereunder shall immediately become due
and payable pursuant to Section 8.2, receive any payment of all or part of the
Obligations owing to it, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 8.1(f), or otherwise), in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in
respect of the Obligations owing to such other Lender, such Benefitted Lender
shall purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided that if
all or any portion of such excess payment or benefits is thereafter recovered
from such Benefitted Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest.

(b)        Upon (i) the occurrence and during the continuance of any Event of
Default, and (ii) its obtaining the Administrative Agent’s prior written
consent, each Lender and each of its Affiliates is hereby authorized at any time
and from time to time, without prior notice to Holdings, any Borrower or any
other Loan Party, any such notice being expressly waived by Holdings, each
Borrower and each Loan Party, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final), in any currency, at any time held or owing, and any other
credits, indebtedness, claims or obligations, in any currency, in each case
whether direct or indirect, absolute or contingent, matured or unmatured, at any
time held or owing by such Lender, its Affiliates or any branch or agency
thereof to or for the credit or the account of Holdings, any Borrower or any
other Loan Party, as the case may be, against any and all of the obligations of
Holdings, such Borrower or such other Loan Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender or its Affiliates,
irrespective of whether or not such Lender or Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of Holdings, such Borrower or such other Loan Party may be
contingent or unmatured or are owed to a branch, office or Affiliate of such
Lender different from the branch, office or Affiliate holding such deposit or
obligated on such indebtedness; provided, that in the event that any Defaulting
Lender or any of its Affiliates shall exercise any such right of setoff, (x) all
amounts so set off shall be paid over immediately to the Administrative Agent
for further application in accordance with the provisions of Section 2.24 and,
pending such payment, shall be segregated by such Defaulting Lender or Affiliate
thereof from its other funds and deemed held in trust for the benefit of the
Administrative Agent and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender or Affiliate
thereof as to which it exercised such right of setoff. Each Lender agrees to
notify the Borrowers and the Administrative Agent promptly after any such setoff
and application made by such Lender or any of its Affiliates; provided that the
failure to give such notice shall not affect the validity of such setoff and
application. The rights of each Lender and its Affiliates under this
Section 10.7 are in addition to other rights and remedies (including other
rights of set-off) which such Lender or its Affiliates may have.

10.8        Payments Set Aside.    To the extent that any payment by or on
behalf of any Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any Insolvency Proceeding or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender severally agrees to pay to the Administrative Agent upon demand
its

 

132



--------------------------------------------------------------------------------

applicable share (without duplication) of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Effective Rate from time to time in effect. The obligations of the Lenders under
clause (b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

10.9        Interest Rate Limitation.    Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the applicable Borrower. In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

10.10        Counterparts; Electronic Execution of Assignments.

(a)        This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed signature page of this Agreement by facsimile or other
electronic mail transmission shall be effective as delivery of a manually
executed counterpart hereof. A set of the copies of this Agreement signed by all
the parties shall be lodged with the Borrower and the Administrative Agent.

(b)        The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

10.11        Severability.    Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 10.11, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited under or in connection with any Insolvency Proceeding,
as determined in good faith by the Administrative Agent or the Issuing Lender,
as applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

10.12        Integration.    This Agreement and the other Loan Documents
represent the entire agreement of Holdings, each Borrower, the other Loan
Parties, the Administrative Agent and the Lenders with respect to the subject
matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender relative
to the subject matter hereof not expressly set forth or referred to herein or in
the other Loan Documents.

 

133



--------------------------------------------------------------------------------

10.13        GOVERNING LAW.    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

10.14        Submission to Jurisdiction; Waivers.    Each of Holdings and each
Borrower hereby irrevocably and unconditionally:

(a)        submits to the exclusive jurisdiction of the State and Federal courts
in the Northern District of the State of California; provided that nothing in
this Agreement shall be deemed to operate to preclude the Administrative Agent
or any Lender from bringing suit or taking other legal action in any other
jurisdiction to realize on the Collateral or any other security for the
Obligations, or to enforce a judgment or other court order in favor of
Administrative Agent or such Lender. Each of Holdings and each Borrower
expressly submits and consents in advance to such jurisdiction in any action or
suit commenced in any such court, and each of Holdings and each Borrower hereby
waives any objection that it may have based upon lack of personal jurisdiction,
improper venue, or forum non conveniens and hereby consents to the granting of
such legal or equitable relief as is deemed appropriate by such court. Each of
Holdings and each Borrower hereby waives personal service of the summons,
complaints, and other process issued in such action or suit and agrees that
service of such summons, complaints, and other process may be made by registered
or certified mail addressed to such Borrower or Holdings at the addresses set
forth in Section 10.2 of this Agreement and that service so made shall be deemed
completed upon the earlier to occur of such Borrower’s or Holdings’, as
applicable, actual receipt thereof or three (3) days after deposit in the U.S.
mails, proper postage prepaid.

In furtherance of the foregoing, the Singapore Borrower hereby irrevocably
appoints the Term Borrower (the “Process Agent”), with an office on the date
hereof at the address specified in Section 10.2, as its authorized agent with
all powers necessary to receive on its behalf service of copies of the summons
and complaint and any other process which may be served in any action or
proceeding arising out of or relating to the Loan Documents in any of the courts
in and of the State of New York or the State of California, as applicable. Such
service may be made by mailing or delivering a copy of such process to the
Singapore Borrower in care of the Process Agent at the Process Agent’s above
address and the Singapore Borrower hereby irrevocably authorizes and directs the
Process Agent to accept such service on its behalf and agrees that the failure
of the Process Agent to give any notice of any such service to the Singapore
Borrower shall not impair or affect the validity of such service or of any
judgment rendered in any action or proceeding based thereon. If for any reason
the Term Borrower shall cease to act as Process Agent, the Singapore Borrower
shall appoint forthwith, in the manner provided for herein, a successor Process
Agent qualified to act as an agent for service of process with respect to all
courts in and of the State of New York and the State of California and
acceptable to the Administrative Agent. Nothing in this paragraph shall affect
the right of Administrative Agent or any Lender to serve legal process in any
other manner permitted by law or limit the right of the Administrative Agent or
any Lender to bring any action or proceeding against the Singapore Borrower or
its property in the courts of other jurisdictions. To the extent that the
Singapore Borrower has or hereafter may acquire any right of immunity from
jurisdiction of any court on the grounds of sovereignty or otherwise with
respect to itself or its property, the Singapore Borrower hereby irrevocably
waives such immunity for itself and for its property in respect of all of its
Obligations under the Loan Documents;

(b)        WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ITS RIGHT TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION, INCLUDING
CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A MATERIAL
INDUCEMENT FOR THE PARTIES TO ENTER INTO THIS AGREEMENT. EACH PARTY HAS REVIEWED
THIS WAIVER WITH ITS COUNSEL;

 

134



--------------------------------------------------------------------------------

(c)        AGREES, WITHOUT INTENDING IN ANY WAY TO LIMIT ITS AGREEMENT TO WAIVE
ITS RIGHT TO A TRIAL BY JURY, that if the above waiver of the right to a trial
by jury is not enforceable, any and all disputes or controversies of any nature
arising under the Loan Documents at any time shall be decided by a reference to
a private judge, mutually selected by the Term Borrower, the Administrative
Agent and the Lenders (or, if they cannot agree, by the Presiding Judge in the
Northern District of the State of California) appointed in accordance with
California Code of Civil Procedure Section 638 (or pursuant to comparable
provisions of federal law if the dispute falls within the exclusive jurisdiction
of the federal courts), sitting without a jury, in the Northern District of the
State of California; and each Borrower hereby submits to the jurisdiction of
such court. The reference proceedings shall be conducted pursuant to and in
accordance with the provisions of California Code of Civil Procedure §§ 638
through 645.1, inclusive. The private judge shall have the power, among others,
to grant provisional relief, including without limitation, entering temporary
restraining orders, issuing preliminary and permanent injunctions and appointing
receivers. All such proceedings shall be closed to the public and confidential
and all records relating thereto shall be permanently sealed. If during the
course of any dispute, a party desires to seek provisional relief, but a judge
has not been appointed at that point pursuant to the judicial reference
procedures, then such party may apply to the in the Northern District of the
State of California for such relief. The proceeding before the private judge
shall be conducted in the same manner as it would be before a court under the
rules of evidence applicable to judicial proceedings. Each Borrower shall be
entitled to discovery which shall be conducted in the same manner as it would be
before a court under the rules of discovery applicable to judicial proceedings.
The private judge shall oversee discovery and may enforce all discovery rules
and orders applicable to judicial proceedings in the same manner as a trial
court judge. Each Borrower agrees that the selected or appointed private judge
shall have the power to decide all issues in the action or proceeding, whether
of fact of law, and shall report a statement of decision thereon pursuant to the
California Code of Civil Procedure § 644(a). Nothing in this paragraph shall
limit the right of the Administrative Agent or any Lender at any time to
exercise self-help remedies, foreclose against collateral, or obtain provisional
remedies. The private judge shall also determine all issues relating to the
applicability, interpretation and enforceability of this paragraph; and

(d)        waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

10.15        Acknowledgements.    Each of Holdings and each Borrower hereby
acknowledges that:

(a)        it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;

(b)        none of the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to Holdings or any such Borrower arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Administrative Agent and Lenders, on one hand, and
Holdings and each Borrower, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

(c)        no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among Holdings, the Borrowers and the Lenders.

 

135



--------------------------------------------------------------------------------

10.16        Releases of Guarantees and Liens.

(a)        Notwithstanding anything to the contrary contained herein or in any
other Loan Document, the Administrative Agent is hereby irrevocably authorized
by each Lender (without requirement of notice to or consent of any Lender except
as expressly required by Section 10.1) to take any action requested by the
Borrowers having the effect of releasing any Collateral or guarantee obligations
(1) to the extent necessary to permit consummation of any transaction not
prohibited by any Loan Document or that has been consented to in accordance with
Section 10.1 or (2) under the circumstances described in Section 10.16(b) below.

(b)        At such time as the Loans and the other Obligations under the Loan
Documents (other than inchoate indemnity obligations and obligations under or in
respect of Specified Swap Agreements, to the extent no default or termination
event shall have occurred thereunder) shall have been paid in full, the
Commitments have been terminated and no Letters of Credit shall be outstanding,
the Collateral shall be released from the Liens created by the Security
Documents, and the Security Documents and all obligations (other than those
expressly stated to survive such termination) of the Administrative Agent and
each Loan Party under the Security Documents shall terminate, all without
delivery of any instrument or performance of any act by any Person.

10.17        Treatment of Certain Information; Confidentiality.    Each of the
Administrative Agent and each Lender agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential); (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, upon
the request or demand of any Governmental Authority, in response to any order of
any court or other Governmental Authority or as may otherwise be required
pursuant to any Requirement of Law or if requested or required to do so in
connection with any litigation or similar proceeding (provided that the
Administrative Agent and/or such Lender shall provide prior written notice to
UCTSS to the extent not prohibited by applicable law); (d) to any other party
hereto; (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder;
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement, or (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to a Borrower and its obligations, this Agreement or
payments hereunder; (g) on a confidential basis to (i) any rating agency in
connection with rating a Borrower or its Subsidiaries or the Facilities or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the Facilities;
(h) with the consent of the Borrowers; or (i) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section, or (y) becomes available to the Administrative Agent, any Lender or any
of their respective Affiliates on a non-confidential basis from a source other
than a Borrower.

Notwithstanding anything herein to the contrary, any party to this Agreement
(and any employee, representative, or other agent of any party to this
Agreement) may disclose to any and all persons, without limitation of any kind,
the tax treatment and tax structure of the transactions contemplated by this
Agreement and all materials of any kind (including opinions or other tax
analyses) that are provided to it relating to such tax treatment and tax
structure. However, any such information relating to the tax treatment or tax
structure is required to be kept confidential to the extent necessary to comply
with any applicable federal or state securities laws.

 

136



--------------------------------------------------------------------------------

For purposes of this Section, “Information” means all information received from
any Borrower or any of its Subsidiaries relating to such Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
non-confidential basis prior to disclosure by such Borrower or any of its
Subsidiaries; provided that, in the case of information received from a Borrower
or any of its Subsidiaries after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

10.18        Automatic Debits.    With respect to any principal, interest, fee,
or any other cost or expense (including attorney costs of the Administrative
Agent or any Lender payable by an applicable Borrower hereunder) due and payable
to the Administrative Agent or any Lender under the Loan Documents, each
Borrower hereby irrevocably authorizes the Administrative Agent to debit any
deposit account of such Borrower maintained with the Administrative Agent in an
amount such that the aggregate amount debited from all such deposit accounts of
such Borrower does not exceed such principal, interest, fee or other cost or
expense. If there are insufficient funds in such deposit accounts to cover the
amount then due, such debits will be reversed (in whole or in part, in the
Administrative Agent’s sole discretion) and such amount not debited shall be
deemed to be unpaid. No such debit under this Section 10.18 shall be deemed a
set-off.

10.19        Judgment Currency.    If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of each
Borrower and each other Loan Party in respect of any such sum due from it to the
Administrative Agent or any Lender hereunder or under any other Loan Document
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent or such Lender, as the case may be, of any sum adjudged to
be so due in the Judgment Currency, the Administrative Agent or such Lender, as
the case may be, may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency. If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Administrative
Agent or any Lender from any Borrower or any other Loan Party in the Agreement
Currency, such Borrower and each other Loan Party agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or such Lender, as the case may be, against such loss. If
the amount of the Agreement Currency so purchased is greater than the sum
originally due to the Administrative Agent or any Lender in such currency, the
Administrative Agent or such Lender, as the case may be, agrees to return the
amount of any excess to such Borrower or other Loan Party, as applicable (or to
any other Person who may be entitled thereto under applicable law).

10.20        Patriot Act.    Each Lender and the Administrative Agent (for
itself and not on behalf of any other party) hereby notifies Holdings and each
Borrower that, pursuant to the requirements of the Patriot Act, it is required
to obtain, verify and record information that identifies Holdings and the
Borrowers, which information includes the names and addresses and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify Holdings and the Borrower in accordance with the Patriot
Act. Each of Holdings and each Borrower will, and will cause each of its

 

137



--------------------------------------------------------------------------------

respective Subsidiaries to, provide, to the extent commercially reasonable or
required by any Requirement of Law, such information and take such actions as
are reasonably requested by the Administrative Agent or any Lender to assist the
Administrative Agent and the Lenders in maintaining compliance with the Patriot
Act.

[Remainder of page left blank intentionally]

 

138



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

HOLDINGS:

ULTRA CLEAN HOLDINGS, INC.

as Holdings

By:    /s/ Kevin C. Eichler Name:   Kevin C. Eichler Title:  

Chief Financial Officer, Senior

  Vice President and Secretary

 

BORROWERS: ULTRA CLEAN TECHNOLOGY SYSTEMS AND SERVICE, INC., as the Term
Borrower and a U.S. Revolving Borrower By:    /s/ Kevin C. Eichler Name:   Kevin
C. Eichler Title:  

Secretary, Vice President and

  Chief Financial Officer

 

AMERICAN INTEGRATION TECHNOLOGIES, LLC, as a U.S. Revolving Borrower By:    /s/
Kevin C. Eichler Name:   Kevin C. Eichler Title:  

Chief Financial Officer, Senior

  Vice President and Secretary

 

ULTRA CLEAN ASIA PACIFIC PTE. LTD.

as the Singapore Borrower

By:  

 /s/ Heng Swee Kwang

Name:  

Heng Swee Kwang

Title:  

Director

Signature Page 1 to Credit Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

SILICON VALLEY BANK

as the Administrative Agent

By:  

/s/ Alexis Coyle

Name:   Alexis Coyle Title:  

Director

Signature Page 2 to Credit Agreement



--------------------------------------------------------------------------------

LENDERS:

SILICON VALLEY BANK

as Issuing Lender, Swingline Lender and as a Lender

By:  

/s/ Alexis Coyle

Name:  

Alexis Coyle

Title:  

Director

Signature Page 3 to Credit Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION

as a Lender

By:   /s/ Matthew Murray Name:   Matthew Murray Title:   Vice President

Signature Page 4 to Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 1.1A

COMMITMENTS AND AGGREGATE EXPOSURE PERCENTAGES

TERM COMMITMENTS

 

Lender   Term Commitment   Term Percentage Silicon Valley Bank   $20,000,000  
50.000000000% U.S. Bank National Association   $20,000,000   50.000000000% Total
  $40,000,000   100.000000000%

REVOLVING COMMITMENTS

 

Lender   Revolving Commitment   Revolving Percentage Silicon Valley Bank  
$20,000,000   50.000000000% U.S. Bank National Association   $20,000,000  
50.000000000% Total   $40,000,000   100.000000000%

L/C COMMITMENT

 

Lender   L/C Commitment   L/C Percentage Silicon Valley Bank   $7,500,000  
50.000000000% U.S. Bank National Association   $7,500,000   50.000000000% Total
  $15,000,000   100.000000000%

SWINGLINE COMMITMENT

 

Lender   Swingline Commitment   Exposure Percentage Silicon Valley Bank  
$4,000,000   100.000000000% Total   $4,000,000   100.000000000%

SINGAPORE REVOLVING COMMITMENTS

 

Lender  

Singapore Revolving

Commitment

  Singapore Revolving Percentage Silicon Valley Bank   $7,500,000  
50.000000000% U.S. Bank National Association   $7,500,000   50.000000000% Total
  $15,000,000   100.000000000%

 

Schedule 1.1A